 FREEMAN DECORATING CO. 1Freeman Decorating Company and International As-sociation of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  GES Exposition Services, Inc. and International As-sociation of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Expo Services, a Division of David H. Gibson Co., Inc., d/b/a Expo Services/USA and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Expo Emphasis, L.L.C. and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Convention Service, Inc. of Pennsylvania and Interna-tional Association of Stage and Theatrical Em-ployees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Sho-Aids, Inc. and International Association of Stage and Theatrical Employees, Greater New Or-leans Stage, Motion Picture, Television and Ex-hibition Employees Local 39, AFLŒCIO  Czarnowski Display Service, Inc. and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  W. H. Bower Spangenberg, Inc. and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Renaissance Management, Inc. and International As-sociation of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Zenith Labornet, Inc. and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  Eagle Management Group, Inc. and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO  United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Coun-cil, AFLŒCIO and International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO.  Cases 15ŒCAŒ14420Œ1, 15ŒCAŒ14420Œ2, 15ŒCAŒ14420Œ3, 15ŒCAŒ14420Œ4, 15ŒCAŒ14420Œ5, 15ŒCAŒ14420Œ6, 15ŒCAŒ14420Œ7, 15ŒCAŒ14420Œ8, 15ŒCAŒ14598, 15ŒCAŒ14608, 15ŒCAŒ14609, 15ŒCAŒ14610, 15ŒCAŒ14693, 15ŒCAŒ14722Œ3, 15ŒCAŒ14722Œ4, 15ŒCAŒ14722Œ6, 15ŒCAŒ14722Œ7, 15ŒCAŒ14722Œ8, 15ŒCAŒ14722Œ9, 15ŒCAŒ14722Œ10, 15ŒCAŒ14722Œ11, 15ŒCAŒ14722Œ12, 15ŒCAŒ14722Œ13, 15ŒCAŒ15079, 15ŒCBŒ4392, 15ŒCBŒ4422, and 15ŒCBŒ4535 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On March 31, 1999, Administrative Law Judge Pargen Robertson issued the attached decision. The General Counsel, Charging Party International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Em-ployees Local 39, AFLŒCIO (Local 39 or the Local), 10 of the Respondent Employers, and Respondent Carpen-ters, Louisiana Regional Council, AFLŒCIO (the Carpen-ters) all filed exceptions and supporting briefs.1  Local 39, Respondent GES Exposition Services, Inc. (GES), and the Carpenters filed answering briefs; and Local 39 and the Respondent Employers filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.                                                            1 GES Exposition Services, Inc. filed its own exceptions and briefs in this proceeding. The other Respondent Employers filed their excep-tions and briefs jointly. (Eagle Management Group, Inc. did not ini-tially join but subsequently adopted the other Respondent Employers™ exceptions and briefs.) Expo Emphasis, L.L.C. is in bankruptcy and did not file exceptions. In addition, while the case was pending before the Board, Respondent W. H. Bower Spangenberg, Inc. filed for bank-ruptcy.  Spangenberg™s trustee in bankruptcy subsequently negotiated a settlement of the case with the Regional Director, which the bankruptcy court approved. Accordingly, on June 4, 2001, the Board granted a joint motion by Spangenberg and the General Counsel to sever and remand the case with respect to Spangenberg for the purpose of settlement. 336 NLRB No. 1  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2The Board has considered the decision and the record 
in light of the exceptions and briefs
2 and has decided to 
affirm the judge™s rulings,
3 findings,
4 and conclusions as 
modified, and to adopt the recommended Order as modi-
fied and restated below.
5 In essence, we affirm the judge™s key finding that the 
alleged discriminatees did not lose their statutory protec-
tion as a result of the application of Section 8(d) of the 
Act to the labor dispute involved in this case. We also 
affirm his finding that the Respondent Employers vio-

lated Section 8(a)(3) and (1) when they announced the 
terminations of the alleged discriminatees, and Section 
8(a)(5) and (1) when they withdrew recognition of Local 
39 as the collective-bargaining representative of unit 
employees. Further, we adopt the judge™s findings that 
Zenith Labornet, Inc. (Zenith) and Eagle Management 
Group, Inc. (Eagle) violated
 Section 8(a)(5) and (1) by 
refusing to provide relevant information to Local 39; that 
GES and Freeman Decorating Company (Freeman) vio-
lated Section 8(a)(2) and (1) by recognizing the Carpen-
ters as the collective-bargaining representative of their 
respective employees at a ti
me when both Employers 
were still obligated to bargain with Local 39; and that the 

Carpenters violated Section 8(b)(1)(A) by acting as those 
employees™ collective-bargaining representative. We also 
find, contrary to the judge, that GES, through its counsel, 
violated Section 8(a)(1) and the rule in 
Johnnie™s Poul-
                                                          
 day. 
                                                          
2 The Respondent Employers have re
quested oral argument. The re-
quest is denied as the record, excep
tions, and briefs adequately present 
the issues and the positions of the parties. 
3 After the hearing, the General Counsel moved to consolidate cer-
tain additional charges and to amend 
the complaint with respect to the 
contract that Respondent Employer E
xpo Services entered into with the 
Carpenters in December 1997, and ce
rtain alleged coercive activities in 
connection with the signing of Ca
rpenters™ authorization cards. The 
judge denied these motions and also found that the charges concerning 
Expo Services™ contract with the Carpenters were time-barred under 

Sec. 10(b) of the Act. We deny the General Counsel™s exceptions on 
these issues for the reasons stated 
in the judge™s decision, and because 
(with respect to the motions to consolidate and amend) the judge acted 
within the scope of his discretion. 
In addition, the Respondent Employers have moved to strike two 
briefs filed by, respectively, the 
General Counsel and Local 39 because 
these filings allegedly contained a sm
aller-than-usual font and violated 
the page length, footnote, and sp
acing limitations established under 
Board Rules 102.46(b)(1), 102.46(d)(1), and 102.46(j). We find no 
merit in these contentions, and we
 accordingly deny the motions to 
strike. 4 The General Counsel, Local 39, and the Respondents have each 
excepted to some of the judge™s cr
edibility findings. The Board™s estab-
lished policy is not to overrule an administrative law judge™s credibility 

resolutions unless the clear preponderance of all the relevant evidence 
convinces us that they are incorrect. 
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have care-
fully examined the record and find 
no basis for reversing the findings. 
5 In the absence of exceptions, we adopt the judge™s decision and 
recommended Order with respect to Expo Emphasis. 
try6 by interrogating employee witnesses in preparation 
for this proceeding without the required safeguards. We 
reverse, on procedural grounds, the judge™s finding of 
violations regarding additional individuals whom the 
General Counsel consistently refused to allege as dis-
criminatees. I.  BACKGROUND 
Before June 1997,
7 Local 39 had virtually identical 
contracts with each of appr
oximately 80 employers, in-
cluding the 11 Respondent Employers, providing instal-
lation and related services for convention and trade show 
exhibitions in the New Orleans area.
8 The two largest 
Respondent Employers, Freeman and GES, operated as 
general service contractors; th
e others operated in a more 
limited installation/removal capacity. 
The contracts required the employers to obtain em-
ployees exclusively from Local 39™s hiring hall. For the 
period including 1997 and preceding years, the hiring 
hall had a registry of more than 2300 journeymen and 
helpers, including both union members and nonmem-
bers.
9 As a matter of contract, anyone registered with 
Local 39 could be referred 
to any signatory employer. 
However, in sending a work order to the hiring hall a 

signatory employer could request a number of individu-
als by name. Although those requested by name could 
comprise only a specified fraction of the total number of 
referrals requested, in practice many registrants tended to 

get referred repeatedly to the same employer. Some had 
never been referred to work for any of the 11 Respondent 
Employers before the events at
 issue. Given the nature of 
the convention business, an installation or removal 
operation for which individuals would be referred was 
for a finite duration, as short as a single 
All of Local 39™s contracts with the Respondent Em-
ployers expired on June 30. For some time before that 
date, some or all of the Respondent EmployersŠ
particularly Freeman, Czarnowski, CSI, Sho-Aids, and 
EagleŠwere dissatisfied with Local 39™s hiring hall due 

to its alleged inability to refer sufficient numbers of 
qualified individuals. In February, at a prenegotiation 
 6 146 NLRB 770 (1964). 
7 Unless otherwise indicated, all dates are in 1997. 
8 Local 39™s contracts uniformly de
fined the covered employees and 
the Union™s work jurisdiction as 
including ﬁthose employees who are 
engaged in the installation, disman
tling and operation of scenery, cur-
tains, properties, electrical effects 
and the operation of spotlights; in-
stallation and dismantling of exhib
its, displays, booths, decorations; 
and the installation, dismantling and operation of sound accessories, 
motion picture, T.V. and video tape productions where the Company 
has the contract and responsibility for the installation, dismantling and 
operation of such equipment.ﬂ 
9 The record does not establish the precise period of time over which 
these 2300 individuals were registered with Local 39™s hiring hall. 
 FREEMAN DECORATING CO. 3meeting of industry employers, including the Respondent Employers, Freeman Vice President Stephen Hagstette raised the question of whether there was any legal way to ﬁfire the Union,ﬂ to which the employers™ counsel replied that this was possible ﬁif certain things happen.ﬂ The possibility of using the Carpenters as an alternative source of referrals was also discussed. By March, the Respondent Employers™ counsel had begun ﬁpreliminary preparation of proposals and legal research into whether the employer group could realistically entertain overtures by competing unions to provide labor.ﬂ In addition, the employers™ demand for increased discretion to select individuals referred by Local 39 and to recruit employees from alternative sources became a key issue in the 1997 contract negotiations. In April, Local 39 sent timely notice to the Respondent Employers of its intent to renegotiate the contracts. Bar-gaining proceeded over the following 2 months and, con-sistent with past practice, the 11 Respondent Employers coordinated their bargaining activities.10 Although other employers whose contracts with Local 39 were expiring reached new agreements over this period, all of the Re-spondent Employers™ contracts expired on June 30 with-out successor agreements being reached. On that date Local 39 rejected the Respondent Employers™ latest joint offer and took a strike vote. Beginning on July 1, Local 39 refused to make referrals in response to the Respon-dent Employers™ work requests; by July 2 it had set up picket lines at the New Orleans Convention Center and at some Respondent Employers™ offices and warehouses. The record indicates that as of June 30, Local 39 had 446 journeymen and 1885 helpers on its referral roster. Be-cause Local 39 was still bargaining with some other em-ployers, it was not clear to many of Local 39™s regis-trants, at least at the outset, which employers were being struck and which were not.11 For the next 3 weeks, Local 39 referred no registrants from its hiring hall to any Respondent Employer. The Local did refer registrants in the established manner to other employers with whom it had reached new agree-ments, although the convention business in New Orleans was relatively slow during this period.12  From the onset of the strike until July 22, no registrants with Local 39™s hiring hall contacted the Respondent Employers to seek work or to disassociate themselves from the strike.  Local 39 and the Respondent Employers held a bargaining ses-sion on July 13 or 14, at which the Respondents submit-ted and Local 39 rejected another contract proposal.13 During the first 3 weeks of the strike, several of the Re-spondents conducted some convention operations and complained of incidents of individual misconduct that allegedly occurred on the picket lines.                                                                                                                      10 There is no contention that the Respondent Employers engaged in multiemployer bargaining in a single overall unit. 11 Donald Gandolini, Local 39™s business agent who was one of the two picket captains for the strike, testified that at first he himself ﬁdidn™t know which ones they [the struck employers] were,ﬂ and that due to the other negotiations that were going on ﬁit wasn™t until over a period of time that we determined which ones were basically signing with us and which ones were not.ﬂ Most of the signs displayed on Local 39™s picket lines listed seven employersŠFreeman, GES, Czarnowski, Expo Emphasis, Convention Services, Inc., Expo Services, and Span-genbergŠas the targets of the strike. On July 15, some of the Respondent Employers, in-cluding Freeman and GES, met with the Carpenters to discuss an ﬁalternative employment source.ﬂ At that meeting the Carpenters™ representatives expressed inter-est in a referral relationship but said they did not want a merely ﬁtemporaryﬂ arrangement, which would end with the conclusion of Local 39™s strike. Between July 15 and 22, the Respondent Employers made inquiries with the Federal Mediation and Concilia-tion Service (FMCS) to determine whether Local 39 had filed the written notice with that agency required by Sec-tion 8(d)(3) of the Act.14 They were informed that no such notice was on file. At a bargaining session on July 22, the Respondent Employers raised this issue and re-fused to bargain further unless Local 39 could produce a copy of a timely filed 8(d)(3) notice. Later the same day, Local 39™s counsel informed the Respondent Employers by telephone message that he ﬁcouldn™t locateﬂ a copy of the notice, which he claimed to have sent. The judge found from the evidence, and we agree, that the FMCS did not receive the required notice from Local 39 before  12 In fact, the record establishes that on July 1, the day the strike be-gan, only Freeman and GES employed referrals from the hiring hall. This employment was limited to three individuals, none of whom are included among the alleged discriminatees. 13 We will refer to the proposal rejected by Local 39 at this session as the July 14 proposal. 14 With respect to FMCS, Sec. 8(d) provides, in relevant part: [W]here there is in effect a collective-bargaining contract . . . the duty to bargain collectively shall also mean that no party to such contract shall terminate or modify such contract, unless the party desiring such termination or modification. . . . . (3) notifies the Federal Mediation and Conciliation Service within thirty days after such notice of the existence of a dispute, and simultaneously therewith notifies any State or Territorial agency established to mediate and conciliate disputes within the State or Territory where the dispute occurred, provided no agree-ment has been reached by that time; and  (4) continues in full force and effect, without resorting to strike or lockout, all the terms and conditions of the existing contract for a period of sixty days after such notice is given or until the expira-tion date of such contract, whichever occurs later .   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4July 22, and that the strike consequently did not comply 
with the provisions of Section 8(d).
15 A few hours later, eight of the Respondent Employers 
(commonly referred to as the ﬁBig Eight,ﬂ including 

Freeman and GES) faxed a letter to Local 39 noting the 
Union™s failure to comply w
ith Section 8(d) and stating 
that in consequence ﬁall employees covered under the 
Local 39 Labor Agreement w
ith any of the signatory 
employers indicated below ar
e hereby terminated for 
participating in an illegal strike.ﬂ This letter was jointly 

signed by representatives of each of the Big Eight Re-
spondents. The letter also stated that ﬁwe intend to oper-
ate our business by utilizing other sources for our em-
ployment needs,ﬂ and that ﬁ[w]hile we regret having to 
take such drastic action . . . we have assessed the actions 

of the Union and its members, and we feel our response 
is warranted and appropriate.ﬂ Witnesses for five of the 
eight Respondent Employers who were signatory to the 
July 22 letterŠFreeman, Sho Aids, Czarnowski, Expo 
Emphasis, and Convention Services, Inc.Štestified that 
one of their purposes in sending it was to ﬁfireﬂ or ﬁdis-
chargeﬂ Local 39, or to ﬁter
minateﬂ the Employer™s rela-
tionship with Local 39 and with the ﬁemployees covered 

under the Local 39 Labor Agreement.ﬂ Witnesses for two 
of the other signatoriesŠExpo Services and Spangen-
bergŠtestified that they considered their relationship 
with Local 39 terminated after the letter was sent. 
Over the next few days, the Big Eight Respondent 
Employers mailed copies of the July 22 letter to as many 

individuals represented by Local 39 as they could locate. 
To compile their mailing list of terminees, the Respon-
dents used the names and addresses appearing on three 
different lists. By far the longest, which they obtained 
from the IATSE Local 39 Health and Welfare Fund, con-
tained the names of 2663 individuals for whom 1 or more 
of the approximately 80 employers under contract with 
Local 39 had forwarded contributions to the fund. Free-
man Vice President Hagstette, who requested a copy of 
this list on behalf of the Big Eight Respondents on July 
22, confirmed that the list was not confined to employees 
who had worked for the Respondent Employers but was 
a list of ﬁeverybody that wo
rked through the Local based 
on the hours that had been paid to the Fund.ﬂ The two 

shorter lists included the employees whom Local 39 had 
previously referred to Freeman and GES, respectively.
16                                                           
                                                           
15 A labor organization that calls a strike less than 30 days after noti-
fying the FMCS of a dispute violates Sec. 8(d)(4) and also Sec. 8(b)(3). 
Retail Clerks Local 219
, 120 NLRB 272 (1958), enfd. 265 F.2d 814 
(D.C. Cir. 1959). In view of Local 39™s failure to provide timely notifi-
cation to the FMCS, the General Counsel and Local 39 do not contend 
that the strike that began on July 1 was lawful. 
16 The actual time periods covered by the three lists were not estab-
lished in the record. Each person named on any one of these three lists was 
mailed a copy of the discharge letter. 
Before July 22, some Respondent Employer supervi-
sors had recognized former employees who appeared on 
Local 39™s picket lines. Howe
ver, the judge found from 
the credited evidence, and we 
agree, that in compiling 
their mailing list for the discharge notice, the Respondent 
Employers made no effort to
 ascertain whether any indi-
vidual on the list had actually participated in the strike or 

committed misconduct of any kind. 
On July 23 or 24, GES Vice President Singer had a 
telephone conversation with 
IATSE International Presi-
dent Tom Short, in which Short said that Local 39 would 
accept any offer from the Respondent Employers that 
was still on the table. Singer replied that the last offer 
had been withdrawn and there was no offer on the table; 
that ﬁwe no longer recognize Local 39ﬂ; and that GES 
had terminated ﬁall of GES™s Local 39 employees for 
failure to file the 8(d) notice.ﬂ 
On July 26, Local 39 sent a letter to the Respondent 
Employers purporting to end 
the strike and ﬁacceptﬂ the 
contract proposal that it had rejected on July
 14. Local 39 
and the General Counsel contend that the July 14 offer 

was still open for binding acceptance on July 26 because 

the Respondent Employers had never taken it off the 
bargaining table. However, in a response dated July 28, 
the Respondent Employers™ counsel replied in essence 
that the July 14 offer had been withdrawn; that they had 
ﬁno obligation to bargain with Local 39ﬂ; and that ﬁthe 
Union™s failure to file a timely and effective 8(d) notice 

prior to the strike rendered the strike illegal and the strik-
ers unprotected and subject to
 termination, and our cli-
ents have exercised their right to implement their termi-
nation.ﬂ Later that day, Local 
39 declared an unfair labor 
practice strike. This strike was never formally termi-
nated. 
Zenith, Renaissance, and Eagle, who had not signed 
the Respondent Employers™ July 22 termination letter, 
sent similar letters to Local 39 on August 7, 11, and 12, 
respectively. These three Re
spondent Employers did not 
try to send copies of their ﬁterminationﬂ letters to indi-
vidual employees.
17 Witnesses for these Respondent Em-
ployers, like the others, each testified that their intent 

was to ﬁfireﬂ or ﬁdischargeﬂ Local 39, or to ﬁterminateﬂ 
the Employer™s relationship with Local 39 and with the 
individuals Local 39 represented. 
 17 In order to be consistent with the parties™ characterizations and the 
complaint allegations, we refer to the Respondent Employers™ actions 
as ﬁterminationsﬂ even though, as discussed below, the actions were, in 
their practical effect, more in the natu
re of refusals to hire the alleged 
discriminatees in the future. 
 FREEMAN DECORATING CO. 5On August 19, Local 39 sent Zenith and Eagle written requests for the names of the individuals affected by their respective termination letters and other related informa-tion.18  Both Employers refused to provide this informa-tion. From July through December 1997, the Respondent Employers obtained employees from referral sources other than Local 39. After further negotiations, Freeman, GES, and Expo Services each signed a contract with the Carpenters.19  GES™s contract was agreed to on October 31 without a showing of majority employee support. Subsequently, on the basis of a showing of authorization cards, GES recognized the Carpenters as its employees™ majority representative on November 11. Freeman en-tered into a similar agreement on December 1, also on the basis of a card showing. II. LOSS OF PROTECTED ﬁEMPLOYEEﬂ STATUS UNDER SECTION 8(d) Before we consider whether the Respondents violated Section 8(a)(3), we must determine whether the employ-ees covered by the Respondents™ notice of termination lost the protection of the Act as the result of the opera-tion of Section 8(d).20  If so, then even unlawfully moti-vated adverse action against the employees could not be redressed under the Act.21  Section 8(d) provides, in relevant part: Any employee who engages in a strike within any no-tice period specified in this subsection . . . shall lose his status as an employee of the employer engaged in the particular labor dispute, for the purposes of sections 8, 9, and 10 of this Act.                                                                                                                       18 It is not alleged, and the record does not indicate, that Local 39 sent a similar request for information to Renaissance. 19 As indicated in fn. 3, above, the General Counsel™s allegation with respect to Expo Services entering into a contract with the Carpenters was found to be time-barred and is therefore not at issue here. 20 As a general matter, employees who are referred through hiring halls are protected employees for the purpose of Sec. 2(3) of the Act. E.g., Teamsters Local 357 v. NLRB, 365 U.S. 667 (1961); Houston Chapter, AGC., 143 NLRB 409 (1963), enfd. 349 F.2d 449 (5th Cir. 1965), cert. denied 382 U.S. 1026 (1966). It has long been recognized that Congress made the definition of ﬁemployeeﬂ expansive in order to protect individuals in contexts outside direct employment relationships. E.g., NLRB v. Town & Country Electric, 516 U.S. 85, 90Œ92 (1995); Eastex, Inc. v. NLRB, 437 U.S. 556, 564 (1978); Phelps Dodge Corp. v. NLRB, 313 U.S. 177, 190Œ193 (1941). 21 As discussed below, the judge found that the Respondent Employ-ers discharged the discriminatees for the unlawful purpose of terminat-ing their bargaining relationship with Local 39, rather than to punish employees for engaging in an illegal strike. Accordingly, in the judge™s view, Sec. 8(d) did not operate to deprive the discriminatees of pro-tected status under the Act. However, Sec. 8(d)™s loss-of-status provi-sion, by its terms, is operative even if the employers™ motive was unlawful within the meaning of Sec. 8(a)(3).  Sec. 8(a)(3) therefore is relevant here only if the alleged discriminatees are found not to have lost their statutory protection.  Local 39 failed to timely notify the FMCS of the contract disputes here.  The Respondents contend that, pursuant to Section 8(d), all of the employees covered by its notice of termination forfeited their status as protected ﬁemployeesﬂ under the Act by engaging in an unlawful strike. In the Re-spondents™ view, after the strike began, each registrant was required to contact each of the 11 Respondent Employers to seek work and affirm that he/she was not a strike partici-pant. Since none of the alleged discriminatees met this re-quirement, the Respondents argue each was subject to im-mediate ﬁtermination,ﬂ i.e., disqualification from future employment by every Respondent Employer.   We reject the Respondents™ position, based on our in-terpretation of Section 8(d) and our application of that reading to the unusual facts of this case.  For the reasons that follow, we conclude that Section 8(d) requires the existence of an actual employment relationship before a loss of protected status can occur as the result of engag-ing in an unlawful strike.  Because the loss of the Act™s protection is involved, it is appropriate that the burden of proof fall on the purported employer to show both the existence of an actual employment relationship and en-gagement in a strike.  Here, the Respondent Employers cannot show either element necessary to establish a loss of protected status. The Respondents correctly observe that the Board has applied Section 8(d)™s loss-of-status provision on several occasions. See Bechtel Corp., 200 NLRB 503 (1972), and Marathon Electric Mfg. Corp., 106 NLRB 1171 (1953), enfd. 223 F.2d 338 (D.C. Cir. 1955), cert. denied 350 U.S. 981 (1956).  However, in previous cases there was no question that the alleged discriminatees were ac-tually employed by the respondent employer at the time and were engaged in an unlawful strike. We have not applied the loss-of-status provision to individuals like those involved here, who at some point had been referred for work through the Union™s hiring hall on a project-by-project basis and some of whom never had an employ-ment relationship with any of the Respondents.22 a. The loss of protected status under Section 8(d) The loss-of-status provision in Section 8(d) is carefully circumscribed.  It refers explicitly to an employee ﬁwho engages in a strikeﬂ; to the employer who is ﬁengaged in the particular labor disputeﬂ; and to the employee™s loss of status ﬁas an employee of the employerﬂ so engaged. Because eligibility for the Act™s protection is at issue, the  22 In addition, Bechtel and Marathon each involved a strike that was unlawful due to the union™s violation of both Sec. 8(d)(1)™s 60-day notice-to-employer requirement and a no-strike clause in a CBA.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6burden of establishing these criteria and the resulting loss 
of protected status is proper
ly placed on the party assert-
ing it.
23 We read the language of Section 8(d) to require that 
before an individual can be 
affected by the loss-of-status 
provision, he must be actually employed by the employer 
who is the subject of the unlawful strike. Only someone 
who first 
has
 the status of an employee of a particular 
employer can 
lose
 that status, by virtue of engaging in an 
unlawful strike within the notice period. By the same 

token, where the loss-of-status
 provision is operative, it 
deprives the employee of protected status only with re-
spect to that employer.
24 Section 8(d) also refers to an employee ﬁwho engages 
in a strikeﬂ within the notice period.  We read that lan-
guage to require a volitional act by the employee (delib-
erately withholding labor) su
fficient to make the em-
ployee complicit in the unlawful strike.
  We need not 
decide the precise contours of engaging in a strike for 

purposes of Section 8(d) because, as we will explain, the 
facts here do not suggest a volitional act of any sort on 
the part of the discriminatees.  Without more, simply 
having been represented by a union that calls an unlawful 
strike will not suffice to trigger the ﬁloss of statusﬂ provi-

sion. This interpretation of the language of Section 8(d) is 
consistent with the Supreme Court decisions construing 
that section. In several different contexts, the Court has 
construed the section narrowly
, noting that ﬁwe must not 
                                                          
                                                           
23 It is well established that the 
party claiming the benefit of one of 
the recognized exceptions to Sec. 2(3)™s definition of protected ﬁem-
ployeeﬂ has the burden of showing 
that the exception is applicable. 
NLRB v. Kentucky River Community Care
, 532 U.S. 706, 709 (2001). 
This burden allocation is derived in part from the general principle that 
one who claims the benefits of a statutory exception has the burden of 

proving it is applicable. Id. 
24 Our dissenting colleague argues 
that an actual employment rela-
tionship is unnecessary for the loss-of-status provision to apply. His 
interpretation of the language of Sec. 8(d), however, turns on an artifi-
cial division of the relevant senten
ce into a broad ﬁ™coverage™ portionﬂ 
and a narrow ﬁ™consequences™ portion.ﬂ In our view, the sentence 
should be read as an integrated w
hole. And Sec. 2(3), invoked by our 
colleague, actually supports our reading of the loss-of-status provision.  
Sec. 2(3) provides that the ﬁterm 
‚employee™ shall include any em-
ployee 
and shall not be limited to the employees of a particular em-
ployer, unless the Act explicitly states otherwise.ﬂ The loss-of-status 
provision in Sec. 8(d) is such an 
explicit statement. Its reference to ﬁ
any 
employee who engages in a strikeﬂ must be read in light of both the 
provision as a wholeŠwhich speaks in terms of a loss of ﬁstatus as an 

employee of the employer engaged in the particular labor disputeﬂŠ

and the language of Sec. 2(3). As a result, the phrase ﬁany employeeﬂ in 
Sec. 8(d) cannot be read in isolat
ion to refer to any employee who 
comes within the Act™s definition of
 ﬁemployeeﬂ (a status held by the 
workers involved in this case), but rather must be understood as refer-

ring only to an employee of a particular employer. In other words, the 
loss of protected status presumes the existence of an actual employment 
relationship. 
be guided by a single sentence or member of a sentence, 
but look to the provisions of the whole law, and to its 
object and policy.ﬂ
25  Indeed, in 
Mastro Plastics Corp. v. 
NLRB, 350 U.S. 270 (1956), the Court specifically inter-
preted the loss-of-status provision not to affect employ-
ees who engaged in an unfair labor practice strike within 
Section 8(d)(1)™s 60-day notice-to-employer period, even 

though the latter provision makes no exception for unfair 
labor practice strikes. Id. at 285. 
Section 8(d) is clearly inte
nded to create a very strong 
incentive for unions to provide the notice required by 

that provision, raising a last opportunity to avoid the dis-
ruption of a strike.  Where the provision applies, conse-
quences for employees are severeŠand here, the result 
might seem especially harsh, since it would follow from 
an apparent ministerial error by the Union or its counsel 
in failing to give notice, as opposed to some action that 
would suggest culpability on the part of the Union or 
complicity on the part of represented employees.
26  This 
case, however, does not turn on the fairness of the result 
the Respondent Employers seek, but on whether that 
result is consistent with the language of Section 8(d).  As 
we explain, it is not.    
b. The alleged discriminatees were not 
ﬁemployees
ﬂ of 
the Respondent Employers 
The Respondent Employers have not established the 
existence of an actual employment relationship between 
any of the Respondent Employers and the alleged dis-
criminatees covered by the noti
ce of termination.   Some 
of these workers may have had past employment rela-
tionships with certain Respondent Employers, and some 
workers may have had potential future relationships with 
other Respondent Employers.  But at the time of the 
strike, no actual employment relationship could be said 
to exist.
  There were none of th
e reciprocal rights and
 duties (for example, the duty to report to work and the 
right to be paid for work performed) that define such a 
relationship.  As we have observed, Section 8(d) must 
 25 E.g., 
Allied Chemical & Alkali Workers Local 1 v. Pittsburgh 
Plate Glass Co.
, 404 U.S. 157, 185 (1971) (Sec. 8(d)(4) applies only to 
mandatory subjects of bargaining); 
NLRB v. Lion Oil Co
., 352 U.S. 
282, 288 (1957) (Sec. 8(d)(4) does not bar a strike during the term of a 
contract which provides for a reopener). 
26 The parties here appear to have assumed that employees lose their 
protected status where they engage in a strike which is unlawful solely 
due to the union™s failure to file 
timely notification with the FMCS, 
under the authority of 
Fort Smith Chair Co.
, 143 NLRB 514 (1963), 
enfd. on other grounds 336 F.2d 738 (D.C. Cir. 1964), cert. denied 379 
U.S. 838 (1964), cited by the Respondent Employers. In light of our 
finding that the alleged discriminate
es were not shown to have been 
employees of the employer or to ha
ve engaged in the strike, we need 
not consider the application of 
Fort Smith to this case.  FREEMAN DECORATING CO. 7contemplate a definite relationship, if it is to be meaning-fully applied.27 The record establishes that the alleged discriminatees in this case had a significantly different relationship with the Respondent Employers than the employees in Bechtel and Marathon (the cases on which the Respondent Em-ployers rely) had with their employers. Bechtel and Marathon each involved a single employer and a perma-nent work force in a fixed, plant-type setting. Those em-ployees were therefore continuously present working on the employer™s premises before they affirmatively exer-cised their right to strike.  Here, in contrast, none of the alleged discriminatees was actually working for a Re-spondent Employer on July 1, when the strike began;28 and none had been referred from Local 39™s hiring hall to work for a Respondent Employer at a show/convention worksite on that date.29  Nor did any alleged discrimina-tee enter into an employment relationship with a Re-spondent Employer between July 1 and August 12, 1997, when the last termination notice was sent to Local 39.  Indeed, at the time of the strike, only 1331 alleged dis-criminateesŠabout halfŠwere currently registered with Local 39 for work referrals.  Quite apart from the consid-erations already discussed, those alleged discriminatees who were not registered, and whose contemporaneous employment status is not shown in this record, could notŠeven arguablyŠbe employees of the Respondent Employers for the purpose of Section 8(d).                                                                                                                      27 Accord: WBAI Pacifica Foundation, 328 NLRB 1273, 1275 (1999) (finding that unpaid radio staff members were not ﬁemployeesﬂ for purposes of determining bargaining unit and observing that ﬁem-ployee status must be determined against the background of the policies and purposes of the Actﬂ). 28 Local 39 conceded at the hearing that on July 1, three individuals who were then on referral to a Respondent Employer from its hiring hallŠNevell Choina, Fred Perez, and Donnell Chagnard, referred to in fn. 12, supraŠrefused to return to work. Those employees are not included among the alleged discriminatees in this proceeding. 29 The record establishes that 17 alleged discriminatees who worked at Czarnowski™s warehouse on June 30 did not return the following day, when the strike began. However, although these employees were regis-tered with the hiring hall, they had not been referred by the hall for the warehouse work they were performing at that time; and such work, by Czarnowski™s own admission, was a jurisdictional ﬁgrey areaﬂ under Local 39™s contract. The record therefore does not establish that these employees were in the bargaining unit, or that they were affected by Local 39™s failure to comply with Sec. 8(d)(3) or deprived of protected status. The record also establishes that on June 30 Freeman had several em-ployees referred from the hiring hall working on the McKesson Drug show. However, that work assignment ended that day, without a call-back for July 1, and consequently was not affected by the strike. On July 3, 2 days after the strike began, GES sent a work call to the hall for 10 people to work at a show called CA World. At that time, a contract offer was pending from GES to extend the contract that had expired on June 30. On the supposition that the offer would be accepted and the strike would soon end, Local 39 Business Agent Don Gandolini began the referral process for this work call by contacting hiring hall registrants. However, those initial contacts were based on the assump-tion that the strike was about to end, and the referrals were never com-pleted. It is therefore not established that the hall registrants whom Gandolini contacted entered into actual employment relationships. Further, the alleged discriminatees here were present at a Respondent Employer™s worksite only if and when they were referred there, and then only for a limited duration. Under the established employment procedure, a Local 39 registrant had to wait for the hiring hall to contact him/her with periodic referrals. The registrants did not seek work directly from the Respondent Employers, and were in fact contractually prohibited from doing so. Some of the alleged discriminatees had been referred only to signatory employers other than the 11 Respon-dent Employers; and the others were employed by one or more of the Respondent Employers on an intermittent, show-by-show basis. Each of the Respondent Employers implicitly asserts  that, for the purpose of Section 8(d), each of the alleged discriminatees was its current employee at the time of the strike. It is clear, however, that this was not the case.  The Respondent Employers compiled their lists of indi-viduals to ﬁterminateﬂ completely without reference to their current employment status or even their current registration status with Local 39™s hiring hall. On the sole basis of Local 39™s unlawful strike action, the Respon-dent Employers assert that any individual who was ever referred from the hiring hall to work for any of the ap-proximately 80 employers under contract with Local 39 lost his/her protected employee status. Because 8(d)™s loss-of-status provision affects only ﬁemployees of the employer engaged in the particular labor dispute,ﬂ this assertion is untenable.30  We therefore find that the alleged discriminatees were not employees of the Respondent Employers at the time of the strike within the meaning of Section 8(d)™s loss-of-status provision.  Consequently, none of them could have been deprived of protected ﬁemployeeﬂ status by opera-tion of that provision. Our dissenting colleague suggests that our position forecloses the operation of the loss-of-status provision of Section 8(d) in hiring hall situations. This is not so. The issue here is not whether the provision applies when workers are referred through hiring hallsŠclearly it does. Rather, the issue is which individual workers will lose the protection of the Act, by virtue of their employ-ment relationship and their conduct. In concluding that the Act™s loss-of-status provision applies only where  30 Moreover, as discussed at fn. 35 infra, the Respondent Employers undercut their own assertion by emphasizing, for the purpose of negat-ing their bargaining obligations to Local 39, that only a relatively small number of the discriminatees were their actual employees.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8individual workers can fairly be regarded as complicit in 
an unlawful strike, we do not (as our colleague suggests) 
imply that Congress intended
 to create a statutory loop-
hole. Instead, we believe that Congress could not have 
intended the draconian result that our colleague would 
permit in this case. 
c. The alleged discriminatees did not 
ﬁengage 
in a strikeﬂ We agree with the judge that, even if we were to as-
sume the alleged discriminatees to have been ﬁemploy-
eesﬂ of the Respondent Employers at the time of the 
strike, none were shown to have ﬁengage[d] in a strikeﬂ 
by their affirmative actions. In determining whether an 
alleged discriminatee ﬁengaged in a strikeﬂ against the 
employer, we consider whether the individual deliber-

ately withheld labor from that employer, notwithstanding 
a duty to work that would otherwise exist as a condition 
of employment.  We thus reject the Respondent Employ-
ers™ argument that because the alleged discriminatees 
failed to disavow the strike, or because some of them 
appeared on picket lines, they must have been ﬁengaged 

in the strikeﬂ within the meaning of Section 8(d).  
In Bechtel and 
Marathon
, as the Respondent Employ-
ers emphasize, the employers were permitted to presume 
that all members of the bargaining unit were engaged in 
the unlawful strike because th
ey were absent from the 
workplace and did not contact the employer to seek 
work. However, more recent cases have established that 
an employer cannot presume that an employee who is 
absent from work during a strike is a striker simply on 
the basis of the employee™s absence.  
Park Manor Nurs-
ing Home
, 312 NLRB 763, 766Œ767 (1993) (employer 
unlawfully discharged employee on authorized absence 
during strike); 
Toledo (5) Auto/Truck Plaza, 
300 NLRB 
676 fn. 2 (1990) (same), affd. 986 F.2d 1422 (6th Cir. 
1993). See also Texaco, Inc.
, 285 NLRB 241, 246 fn. 25 
(1987) (employer unlawfully
 terminated accrued disabil-
ity benefits for employees disabled from working during 

strike); Conoco, Inc.
, 265 NLRB 819, 821 (1982) (same); 
Emerson Electric Co.
, 246 NLRB 1143, 1143 (1979) 
(same), enfd. in relevant part 650 F.2d 463 (3d Cir. 

1981). Nor can an employee who is absent from work 
during a strike be presumed to be a striker simply be-
cause the employee appear
s on the picket line. 
National 
Football League Management Council
, 309 NLRB 78, 
86, 109 (1992) (employer 
unlawfully withheld accrued 
benefits to injured reserve 
players who picketed or at-tended the picket line during strike).  See also 
Conoco
, supra. These cases undercut the reasoning of 
Bechtel
 and Marathon 
by clearly establishing that a presumption of 
strike participation is unjustif
ied where other, reasonable 
grounds for an employee™s 
absence from work exist.
31 We see no reason why this principle would not be as 
applicable in the context of Section 8(d) as in the context 
of a lawful strike, particularly in the situation of the al-
leged discriminatees in this case. As explained, these 
workers were not employed continuously, but rather 
were referred by Local 39™s hiring hall on a show-by-

show basis. The established hiring procedure to which 
they were accustomed did not involve, or even permit, 
their soliciting employment directly from the Respondent 
Employers. Only about half of the alleged discriminatees 
were actually registered with the hiring hall at the time of 
the strike.  It is not clear how many even knew which 
employers were being struck. In this setting, none of the 
alleged discriminatees can be treated as having ﬁengaged 
in a strikeﬂ simply because they failed to solicit employ-
ment directly from each of
 the Respondent Employers 
after the union refused to operate its hiring hall.
32  In-
deed, failure to actively solicit work was the norm. Nor, 
consistent with the authority cited above, could we pre-
sume that the alleged discriminatees engaged in a strike 
solely because some of them 
appeared on a picket line. 
Without evidence of individuals™ actual withholding of 

labor that the Respondent Employers specifically could 

expect to be forthcoming, we cannot say that any of these 
particular employees engaged in the strike. 
For all of these reasons, although the strike called by 
Local 39 was unlawful, the Respondent Employers have 

not met their burden of establishing that the alleged dis-
criminatees were deprived of
 protected status under Sec-
tion 8(d). Accordingly, we resolve this threshold issue 
against the Respondent Employ
ers and find that the al-leged discriminatees did not lose their eligibility for pro-

tection under the Act. It is thus necessary for us to decide 
whether the Respondent Empl
oyers™ actions violated 
Section 8(a)(3). III. TERMINATION OF THE ALLEGED 
DISCRIMINATEES 
The judge found that the 
Respondent Employers vio-
lated Section 8(a)(3) and (1) by ﬁterminatingﬂ the alleged 

discriminatees for the purpos
e of escaping their obliga-
tion to recognize Local 39 as the discriminatees™ collec-
tive-bargaining representative. The Respondent Employ-
                                                          
 31 See Teamsters Local 357 v. NLRB
, 365 U.S. 667, 677 (1961) (un-
der NLRA, unlawful action is not assumed but must be proven); 
United Scenic Artists Local 829 v. NLRB, 762 F.2d 1027, 1033Œ1034 (D.C. 
Cir. 1985) (same); 
Plumbers
 Local 741
, 137 NLRB 1125 (1962) 
(same). 
32 We also reject GES™s contentions that Local 39 was the ﬁagentﬂ of 
the alleged discriminatees for the purpose of the unlawful strike, par-
ticularly where it has not been shown 
that any of these employees were 
actively employed in a unit position for which Local 39 was the bar-
gaining representative.  FREEMAN DECORATING CO. 9ers assert that they ﬁterminatedﬂ all of the alleged dis-criminatees because these individuals, through their af-filiation with Local 39, participated in the Local™s unlaw-ful strike and thus lost their protected status as the result of Section 8(d).  We have rejected application of the loss-of-status provision here.   The Respondent Employers, then, had no license to discriminate.  It follows almost as a matter of course that the termination of the alleged dis-criminatees violated the Act.  That step was ﬁinherently destructiveﬂ of employees™ Section 7 rights, and it was unlawfully motivated. a. The Respondent Employers™ action was ﬁinherently destructiveﬂ of Section 7 rights Under Section 8(a)(3), liability for an adverse action against an employee turns on whether the employer acted with union animus. In most cases, the General Counsel has the burden of independently showing an unlawful motive. Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982). However, it is well established that some em-ployer actions may be so ﬁinherently destructiveﬂ of the rights protected by Section 7 that the Board may fairly infer unlawful animus directly from those actions. Met-ropolitan Edison Co. v. NLRB, 460 U.S. 693, 701 (1983); NLRB v. Great Dane Trailers, 388 U.S. 26, 33Œ34 (1967); and Tracer Protection Services, 328 NLRB 734 fn. 2 (1999). We have previously found, with judicial approval, that such actions include terminating or refus-ing to hire some or all of the applicants or employees in a bargaining unit solely because they are affiliated with and referred by a union.33  Under this authority, the Respondent Employers™ col-lective action in ﬁterminatingﬂ all of the alleged dis-criminatees and denying them future employment solely on the basis of their past affiliation with and representa-tion by Local 39, without affirmative evidence of pun-ishable misconduct, was ﬁinherently destructiveﬂ of Sec-tion 7 rights within the meaning of Great Dane. We therefore infer unlawful union animus from this action and find it unlawful.34                                                                                                                                                        33 Blockbuster Pavilion, 314 NLRB 129, 141 (1994), enfd. in rele-vant part 82 F.3d 1074 (D.C. Cir. 1996); Catalytic Industrial Mainte-nance Co., 301 NLRB 342, 347 (1991), enfd. 964 F.2d 513 (5th Cir. 1992); D&S Leasing, Inc., 299 NLRB 658, 659Œ661 (1990), enfd. 954 F.2d 366 (6th Cir. 1994); National Fabricators, 295 NLRB 1095 (1989), enfd. 903 F.2d 396 (5th Cir. 1990); Borg Warner Corp., 245 NLRB 513, 519 (1979), enfd. 663 F.2d 666 (6th Cir. 1981), cert. denied 457 U.S. 1105 (1982); and Loomis Courier Service, 235 NLRB 534, 535Œ536 (1978), enf. denied on other grounds 595 F.2d 491 (9th Cir. 1979). 34 The Respondent Employers have not asserted that their dissatisfaction with the performance of Local 39™s hiring hall constituted a legitimate business justification for the mass terminations. Accordingly it is unnecessary for us to engage in a balancing test it is unnecessary for us to engage in a balancing test between such an asserted justification and the significantly destructive impact of the Respondent Employers™ actions. NLRB v. Great Dane, 388 U.S. at 33Œ34. b. The Respondent Employers™ motive was shown  to be unlawful Moreover, even if we did not view the Respondent Employers™ action as inherently destructive of rights pro-tected by the Act, we would find the motive for their action unlawful in view of the evidence on record. We agree with the judge™s conclusion that the Respondent Employers™ real motive for the mass ﬁterminationﬂ was to rid themselves of Local 39 and its hiring hall, and that Local 39™s failure to comply with Section 8(d)(3) merely provided a convenient vehicle for reaching that goal. Although the Respondent Employers contend that their only purpose was to punish the discriminatees for engag-ing in the unlawful strike, the ﬁterminationsﬂ they issued en masse constituted an effective blacklist of every per-son who had used Local 39™s hiring hall at some point during an undefined period. Every discriminatee was included on the termination list regardless of whether he/she had actually been employed by a Respondent Em-ployer, was still registered with Local 39™s hiring hall, or took action in support of the strike. The Respondent Em-ployers simply collected the names of individuals who had worked for any of approximately 80 employers un-der contract with Local 39.35 As noted above, they did not attempt to ascertain whether any discriminatee was unavailable for work for reasons apart from Local 39™s refusal to make referrals through its hiring hall.36  Nor did they even attempt to match the names on their com-posite list of terminees with the individuals who actually engaged in strike support activities. The failure to con-duct a meaningful investigation or to give an employee an opportunity to explain suspected misconduct is an indication of unlawful motive. Valmont Industries, 328 NLRB 309 (1999), enfd. in relevant part 244 F.3d 454  35 In fact, for the purpose of justifying withdrawal of recognition from Local 39, each Respondent Employer emphasizes that it never employed most of the discriminatees and that some who were employ-ees did not work enough hours to be included in its bargaining unit. The Respondents cannot rely on those facts in order to exclude most of the alleged discriminatees from their bargaining units, while at the same time treating all of them as employees engaged in an unlawful strike for the purpose of Sec. 8(d). 36 For example, Rene Bruno testified for Renaissance that he in-cluded Rick Bonomo, a frequent Renaissance employee before the strike, in the mass discharge even though he knew that Bonomo was disabled from work and was collecting workers™ compensation. (The documentary evidence refers to Bonomo as either ﬁRichard Bonenoﬂ or ﬁNicholas Bonomo.ﬂ) The record also showed that Eric Okun, one of the discriminatees, was included on the Respondent Employers™ list of terminees even though he had lived in Germany since 1996.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10(5th Cir. 2001); 
K&M Electronics
, 283 NLRB 279, 291 
fn. 45 (1987). 
Significantly, the Respondent Employers were discuss-
ing whether and on what basis they could lawfully ﬁfire 
the Unionﬂ and obtain referrals from the Carpenters or 
other unions months before the strike.
37 When they met 
with the Carpenters to discuss obtaining employee refer-
rals during the strike, they were told that the Carpenters 
had no interest in a referral relationship solely for the 
strike™s duration but would consider a permanent rela-

tionship.
38 A few days later, immediately on concluding 
that that Local 39™s strike action was unlawful under 

Section 8(d)(3), the Big Eight Respondents acted to bar 
from further employment every person who had been 
affiliated with the Local through the hiring hall and, on 
that basis, to withdraw recognition from Local 39. The 
remaining three Respondent Employers took identical 
action shortly afterward. Mo
reover, the witnesses for 
eight of the Respondent EmployersŠFreeman, Czar-
nowski, Zenith, Eagle, Renaissance, Sho-Aids, CSI, and 
Expo EmphasisŠtestified that, apart from the mass ter-
mination of individuals, they intended to ﬁdischarge,ﬂ 
ﬁfire,ﬂ or ﬁterminateﬂ their relationship with the Union 
itself. It is clear from this evidence that ending that rela-
tionship was the Respondent Employers™ primary, if not 
sole objective. 
The asserted deficiencies in the operation of Local 
39™s hiring hall constituted an entirely legitimate topic 

for collective bargaining. Thes
e referral deficiencies did 
not, however, establish a lawful excuse for discriminat-
ing against each and every individual who was repre-
sented by and obtained employment through Local 39. 
Denying employment on the basis of a person™s union 
affiliation, and for the purpose of avoiding or withdraw-
ing recognition of the union, constitutes ﬁdiscrimination 
to discourage membership in a labor organizationﬂ 
                                                          
                                                           
37 Two employer witnesses who were
 present at the employers™ Feb-
ruary 1997 meeting, Philip Liuzza (Nth Degree) and Ed Douglas (Re-
spondent Czarnowski), testified that 
the possibility of using the Carpen-
ters was discussed. The judge f
ound, on the basis of Liuzza™s testi-
mony, that Freeman Vice President Hagstette asked whether Local 39 
ﬁcould be fired.ﬂ The judge clearly 
found Liuzza to be credible, and 
also found that ﬁthose discussions included the possible removal of a 
recognized bargaining representative,ﬂ but did not believe Liuzza™s 
testimony was material to a finding
 of union animus. We agree that 
Hagstette™s query would 
not independently establish animus. However, 
we believe that query, the discussi
on of ﬁpossible removalﬂ of Local 
39, and the documentary evidence that the Respondent Employers were 

actively seeking a means to ﬁentertain
 overtures by competing unions to 
provide labor,ﬂ support our conclusion that the Respondent Employers™ 
motive for the mass termination was unlawful. 
38 We do not suggest that it was unlawful for the Respondent Em-
ployers to attempt to obtain work refe
rrals from the Carpenters or from 
alternative sources for as long as Loca
l 39 refused to refer registrants to 
them. 
within the meaning of Section 8(a)(3).
39  E.g., Systems 
Management
,  292 NLRB 1075 fn. 2 (1989), enfd. in 
relevant part 901 F.2d 297 (3d Cir. 1990); 
Blue Cab
 Co.
, 156 NLRB 489 (1965), enfd. 373 F.2d 661 (D.C. Cir. 
1967), cert. denied 389 U.S. 837 (1967).  Denying em-
ployment to a group of individuals en masse for the same 
purpose only aggravates the unfair labor practice. 
The Respondent Employers contend, consistent with 
their burden in a 
Wright Line
 analysis, that all of the dis-
criminatees would have been
 terminated in connection 
with the unlawful strike even if they had not been affili-
ated with Local 39. However, the Respondents offered 
no evidence to support this co
ntention. They rested rather 
on the assertion that they could lawfully presume that 

every discriminatee ﬁengaged 
in the strikeﬂ within the 
meaning of Section 8(d) and thereby forfeited protection 
under Section 8(a)(3).  But, as explained, an employer 
cannot lawfully presume that
 even a permanent employee 
is ﬁengaged in a strikeﬂ simply on the basis of the em-
ployee™s absence from the workplace and/or presence on 
a picket line. Accordingly, the mass termination of all the 
discriminatees on the basis of a general presumption that 
they all ﬁengaged in the strikeﬂ at issue would have been 
unlawful even if the Respondent Employers had been 
motivated only by the fact of Local 39™s unlawful strike. 
The Board has previously indicated that employees 
protected under Section 7 of the Act have the right not to 

declare their support or nonsupport for a strike. An em-
ployer who requires an employee or job applicant to de-
clare such nonsupport vi
olates that right. Conoco
, 265 
NLRB at 820; 
Emerson
, 246 NLRB at 1143. However, to 
the extent that the Respondent Employers were faced 

with exigent circumstances as
 a result of Local 39™s re-
fusal to refer hiring hall registrants during the unlawful 
strike, they could have used the employee lists they ob-
tained to inform former employees and other registrants 
that employment was available.  Instead, they chose to 
terminate every individual known to have been repre-

sented by Local 39.  By penalizing the discriminatees for 
failing to indicate nonsupport for the strike, the Respon-
dent Employers violated Section 8(a)(3). For all of these 
reasons, we conclude that the mass termination of the 
discriminatees was unlawful.
40   39 Although the judge characterized
 the alleged discriminatees™ pro-
tected union activity as consisting sole
ly of ﬁinclusion in Local 39™s 
hiring hall,ﬂ the protected activity more accurately included each al-
leged discriminatee™s representation by Local 39 through its collective-
bargaining agreement, including referral through the hiring hall. 
40 The discriminatees™ failure to 
seek employment from the Respon-
dent Employers did not constitute affirmatively protected activity. This 

is therefore not a situation in which 
the employer acted in the erroneous 
belief that an employee, in the cour
se of engaging in protected activity, 
committed unprotected misconduct that removed him from Sec. 7™s 
 FREEMAN DECORATING CO. 11IV. REMEDIAL ISSUES RELATED TO  THE DISCRIMINATEES We turn next to two remedial issues: (1) which indi-viduals are to be included in the remedy; and (2) what remedy the discriminatees are entitled to. 1.  Modifications to the listing of discriminatees  We find merit in the exceptions of the General Coun-sel and the Respondent Employers to the judge™s inclu-sion in his remedy of 357 individuals whom the General Counsel had excluded from the list of alleged discrimina-tees in the consolidated complaint, except to the extent that the General Counsel later requested that certain of these individuals be included. As a procedural matter, under Section 3(d) of the Act, the General Counsel has ﬁfinal authority on behalf of the Board, in respect of the investigation of charges and issuance of complaints un-der Section 10, and in respect to the prosecution of such complaints before the Board.ﬂ It is well established that the Board cannot rule on matters which the General Counsel has consistently refused to include in the com-plaint or to litigate at the hearing. Frito Co. v. NLRB, 330 F.2d 458, 463Œ465 (9th Cir. 1964); Sheet Metal Workers Local 104, 311 NLRB 99, 107Œ108 (1993); GTE Auto-matic Electric, 196 NLRB 902, 902 (1972); and Hughes Tool Co., 147 NLRB 1573, 1576Œ1577 (1964). In the foregoing cases, the General Counsel did not maintain such a refusal, and the Board found that it could properly address the matters litigated. Here, however, the General Counsel never sought to include most of the individuals in question, and the Respondent Employers accordingly did not attempt to litigate the case with re-spect to those individuals. Section 3(d) therefore pre-cludes our including them among the discriminatees. Although the record in this case does not show exactly how the list of 357 people initially excluded was com-piled, it appears that the General Counsel relied on in-formation received from Local 39 that these individuals had engaged in picketing activity or otherwise supported the strike. The judge included these people in his rec-ommended remedy on the basis of his findings that ﬁno one was discharged for actually engaging in strike activ-ity including picketingﬂ and that ﬁall employees covered under the Local 39 Labor Agreementﬂ were terminated in violation of Section 8(a)(3). However, because the Gen-eral Counsel declined to litigate the complaint allegations with respect to these individuals, the judge exceeded his authority.                                                                                              zone of protection. Consequently Burnup & Sims, Inc., 379 U.S. 21 (1964), which applied Sec. 8(a)(1) to protect employees in that setting, is not directly applicable here. Burnup & Sims does confirm, however, that an employer may not take coercive action against employees who are engaged in protected activityŠe.g., as here, employees maintaining their individual affiliations with a union for the purpose of representa-tionŠin the mistaken belief that the employees have engaged in unlaw-ful conduct that would deprive them of protection for that activity. The General Counsel also stipulated that the following individuals should be excluded from the list of discrimi-natees: Frank Golemi, Mike Pappas, Fay Bares, Joseph Caldenado, and Herbert McGee. Pursuant to Section 3(d), we therefore exclude these individuals from the remedial order in this proceeding. However, there is no such procedural bar to our adopt-ing the judge™s inclusion in the remedial order of five other discriminatees who were found to have picketed, but were named in the complaint: Augie Lapara, Randy Hilburn, Steve Huth, David Leibe, and Sal Napolitano Jr. Although these individuals engaged in picketing activity, the General Counsel contended that they were discrimi-natees, the material facts were litigated, and it was not established that they were employees of any Respondent Employer at the time they picketed. We therefore include them in the remedy on the basis of our findings with re-spect to the other protected discriminatees. In addition, toward the end of the hearing GES moved for partial summary judgment concerning 23 other indi-viduals whom the General Counsel had named as alleged discriminatees. The motion was based solely on the fact that their names appeared on the list of 357 people the General Counsel initially declined to include. The Gen-eral Counsel did not respond to GES™s motion, and the judge did not rule on it. Since five of these individualsŠCarole Goodson, Stephen Huth, Leslie Jackson, Stephen Moity, and Carlton Shell IIIŠwere included in the Gen-eral Counsel™s motion to amend the complaint during the hearing, and two othersŠRon Pradat and Julius Woll-farthŠare included in the General Counsel™s exceptions, we will not treat them as barred from inclusion in the remedy under Section 3(d). Similarly, because the 16 other individuals at issue in GES™s motion were named in the complaint, we will not treat them as barred under Section 3(d) on the ground that they were also on the list of 357.  Because the Respondent Employers offered no additional evidence to distinguish any of these individu-als from the group that we have found suffered unlawful discrimination, we will also include them in the remedial order. GES also excepts to the judge™s inclusion of 259 indi-viduals whom the General Counsel added to the list of discriminatees by oral amendment at the hearing. The judge accepted the amendment based on the General Counsel™s explanation that those names had not been available at the outset and that the Respondent Employ-ers had received advance notice that the oral amendment would be made, including a list of the 259 individuals.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12The judge™s ruling was proper. See 
Performance Friction 
Corp
., 319 NLRB 859 (1995), reversed in part on other 
grounds 117 F.3d 763 (4th Cir. 1997), cert. denied 523 
U.S. 1136 (1998). 
Finally, the General Counsel and Local 39 except to 
the judge™s unexplained failure to include in his remedy 
81 other individuals who were listed in the complaint as 
discriminatees. We agree that this was a clerical over-
sight and will include them in the remedial order.
41 2. The remedy 
With respect to the remedy, it is our standard practice 
to require an employer who has violated Section 8(a)(3) 
by discharging employees to 
offer reinstatement and to 
provide backpay, benefit contributions, and other pay-

ments necessary to restore the 
discriminatees to the posi-
tions they would have been in absent the violation. In 
this unusual case, however, we cannot determine from 
the record whether or to what extent the discriminatees 
were denied employment as a consequence of the Re-
spondent Employers™ unlawful conduct.  At the time of 
the terminations, none of the discriminatees were ac-
tively employed by the Respondent Employers, and ap-
proximately half of them were not even listed on Local 
39™s referral roster. As to t
hose discriminatees who were 
listed on the referral roster, th
e record clearly shows that 
the hiring hall remained in
operative as a source of em-
ployees for each of the Respondent Employers after the 

strike began on July 1, several weeks prior to the Re-
spondent Employers™ unlawful conduct. In the absence of 
additional evidence, we cannot conclude, on this record, 
that the Respondent Employers™ actions deprived these 
discriminatees of employment opportunities which they 
would have otherwise sought and accepted. 
Although the record clearly establishes the discrimina-
tory discharge violations alleged in the complaint, we 
find that the General Counsel
 bears an additional burden 
to justify a backpay and instatement remedy here.  In 
practical terms the violations
, although characterized as 
terminations, were more in the nature of announcements 
that the referenced employees would not be hired or even 
be considered for hire in the future.   
In FES, 331 NLRB 9 (2000), the Board established the 
criteria which the General Counsel must meet in order to 

establish the appropriateness 
of instatement and backpay 
in cases involving refusals to hire: 
                                                          
                                                           
41 The judge™s ﬁAppendix Bﬂ has been modified to reflect the 
changes set out above and to list the 
discriminatees in appropriate al-
phabetical order.  See appendix F, a
ttached. Duplicate names have also 
been deleted without prejudice to an
y determination in the compliance 
stage of this proceeding that more 
than one individual might be covered 
by a listed name. 
[The General Counsel] must show that there were 

openings for the applicants.  Consequently, if . . . there 
is evidence that the respondent has hired employees or 
had openings available, the General Counsel must 
show at the hearing on the merits the number of open-
ings that were available, that the applicants had the 
training or experience relevant to the openings, and that 

antiunion animus contributed to the respondent™s deci-
sion not to hire the applicants for the openings.  Once 
the General Counsel makes this showing, the burden 
shifts to the respondent to show that it would not have 
hired the applicants even in the absence of their union 
activity or affiliation. 
Id. at 14.  We find these criteria to be applicable here. It has 

been our practice
 to remand those cases that were pending 
before the Board at the time 
FES was decided in which the 
judge found unlawful refusals to hire, for further considera-

tion in the light of 
FES.  See, e.g., 
HVAC Mechanical Ser-
vices
, 333 NLRB 206 (2001).  Cf. 
Pirelli Cable Corp.
, 331 
NLRB 1538 (2000) (remanding case for determination of 

number of job vacancies employer unlawfully failed, under 
Laidlaw Corp.
, 171 NLRB 1366 (1968), enfd. 414 F.2d 99 
(7th Cir. 1969), cert. denied 397 U.S. 920 (1970), to make 

available to strikers who had been permanently replaced).   
Consistent with this practice, we will remand the is-
sues of eligibility for backpay and instatement in this 
case to the judge for further 
consideration, with the dis-
cretion to reopen the record to obtain additional material 
evidence if necessary.  However, we will remand the 
case solely with respect to th
ese remedial issues because 
they do not otherwise affect 
any of the unfair labor prac-
tices established here, and we will issue a final decision 
on the allegations in the complaint. See 
Kamtech, Inc.
, 333 NLRB 242 (2001); 
Masiongale Electrical-
Mechanical, Inc.
, 331 NLRB 534 (2000). 
V. WITHDRAWAL OF RECOGNITION UNDER 
SECTION 8(a)(5)
 AND 
(1) In their July 22 notice of the mass terminations, or no 
later than July 28, the Big Eight Respondent Employers 
withdrew recognition from Local 39.
42 In their respective 
 42 We agree with the judge that the Respondent Employers were not 
required to negotiate with Local 39 for as long as it maintained an 
unlawful strike. 
Arundel Corp.
, 210 NLRB 525 (1974). We also agree 
that, in view of the events that 
occurred between July 22 and 26, the 
contract offer which Local 39 refused on July 14 cannot be viewed as 
having remained open for acceptance 
through July 26, when Local 39 
attempted to accept it. Thus, no contract was formed on that date.  

Because the precise date on which 
the Big Eight withdrew recognition 
is not material for any other purpose, it is unnecessary for us to deter-
mine that date. 
However, because the July 1Œ28 strike was unlawful, we do not 
adopt the judge™s finding that the strike beginning on July 28 was an 
unfair labor practice strike. Local 39™s action of July 26 did not result in 
 FREEMAN DECORATING CO. 13notices of August 7, 11, and 12, the other three Respon-dent Employers  (Zenith, Renaissance, and Eagle) simi-larly withdrew recognition. The Respondent Employers assert that this action was justified because each of their respective bargaining units was reduced to zeroŠor, at a minimum, to less than a majority of the former unitŠin consequence of the mass terminations. Accordingly, they contend, Local 39 did not retain majority support in the respective bargaining units.43 As we have found, however, the terminations were unlawful.  We therefore find that Local 39™s presumptive majority status was not adversely affected by this unlaw-ful conduct and consequently continued past contract expiration.44  For the purposes of this case, an employer may withdraw recognition from a bargaining representa-tive only when there is an actual, demonstrated loss of majority support or when the employer has a good-faith, reasonable uncertainty, based on objective considera-tions, that majority support no longer exists. E.g., NLRB v. Curtin Matheson Scientific, 494 U.S. 775, 778 (1990); Sahara-Tahoe Hotel, 229 NLRB 1094 (1977).45  More-over, the burden is on the employer to show that there was an actual loss of majority support or that it had an objective basis for having reasonable uncertainty at the time it withdrew recognition. Allentown Mack Sales & Service v. NLRB, 522 U.S. 359, 361 (1998); Auciello Iron Works v. NLRB, 517 U.S. 781, 786Œ787 (1996); NLRB v. Curtin Matheson Scientific, 494 U.S. at 778; Liquid Carriers Corp., 319 NLRB 317 (1995), enfd. 101 F.3d 691 (3d Cir. 1996). The Respondent Employers have made no such showing here.                                                                                              the formation of a contract.  Therefore, its action was at most an offer to end the strike on the basis of the terms of the Respondent Employ-ers™ withdrawn offer of July 14. In our view, Local 39™s attempt to convert the economic strike to an unfair labor practice strike cannot be separated from its own initial violation of Sec. 8(d), notwithstanding the Respondent Employers™ violations of Sec. 8(a)(5), (3), and (1). 43 GES™s witness testified that its bargaining unit with Local 39 con-sisted of 400 to 450 employees. According to their respective wit-nesses, before the strike Freeman employed approximately 300 em-ployees on a ﬁregularﬂ basis; Expo Services employed approximately 50; and the other Respondent Employers employed smaller numbers. None of the bargaining units had previously been certified by the Board, and it is not even clear what the witnesses meant when they used the term ﬁregular.ﬂ Accordingly, the record does not establish the actual size of any Respondent Employer™s bargaining unit. Nor do we accept the General Counsel™s and Local 39™s contention, which the judge appears to have adopted, that each of the Respondent Employers™ bargaining units consisted of all the discriminatees. However, in view of our conclusion that the withdrawal of recognition was unlawful in any case, it is unnecessary for us to define the precise scope of the bargaining units at issue in terms of the numbers of employees in-cluded. 44 The judge found and the parties do not dispute that the bargaining relationship between Local 39 and the Respondent Employers was governed by Sec. 9(a) of the Act. There is therefore no contention that the Respondent Employers were privileged to withdraw recognition under Sec. 8(f) after their contracts with Local 39 expired on June 30, 1997. See John Deklewa & Sons, 282 NLRB 1375 (1987), enf. sub nom. Iron Workers Local 3 v. NLRB, 843 F.2d 770 (3d Cir. 1987), cert. denied 488 U.S. 889 (1988). 45 Levitz Furniture Co., 333 NLRB 717 (2001), in which the Board eliminated good-faith doubt of majority support as a lawful basis for withdrawing recognition, is not applicable to cases which, like this one, were pending before the Board when it was decided. It is also well established that an employer is privi-leged to withdraw recognition only in an environment free of unfair labor practices. E.g., Detroit Edison Co., 310 NLRB 564 (1993); Riverside Cement Co., 305 NLRB 815 (1991), enfd. 976 F.2d 731 (5th Cir. 1992).  The Respondent Employers™ withdrawal of recognition did not occur in such a setting, but was the direct result of a mass ﬁterminationﬂ that violated the rights of hun-dreds of employees. We find the decisions invoked by the Respondent Em-ployersŠMarathon, supra, and Boeing Airplane Co. v. NLRB, 174 F.2d 988 (D.C. Cir. 1949), which permitted employers to withdraw recognition from unions that en-gaged in unlawful strikesŠto be inapplicable here. Most important, in those cases there was no finding of signifi-cant unfair labor practices by the employer that tainted the union™s alleged loss of majority support. This was also true in Granite Construction, 330 NLRB 205 (1999), which recently applied Marathon with respect to withdrawal of recognition after a mass discharge. Each of these cases also involved violations by the union of con-tractual no-strike clauses and of more than one 8(d) noti-fication requirement; and each involved a plant setting where employees were permanent and the bargaining unit was both clearly delimited and largely unchanged over time. These cases did not address a hiring hall set-ting in which there is a constant turnover of employees from a much larger referral pool and the exact size and membership of the bargaining unit changes frequently over time. For these reasons, we agree with the judge that the Re-spondent Employers™ withdrawal of recognition violated Section 8(a)(5) and (1). We also agree with the judge that, in view of this finding, Respondents Zenith and Eagle also violated Section 8(a)(5) and (1) by refusing to provide information relevant to the mass ﬁterminationﬂ requested by Local 39. VI. THE AGREEMENTS BETWEEN FREEMAN, GES, AND THE CARPENTERS Freeman and GES defend their negotiating and enter-ing into contracts with the Respondent Carpenters on the basis of having lawfully withdrawn recognition from Local 39 several months earlier; on showings of respec-tive majorities of employee support; and on their right to enter into collective-bargaining agreements under Sec-  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 14tion 8(f) of the Act without
 such showings. We agree 
with the judge that the cont
racts between these two em-
ployers and the Carpenters were unlawful because the 
Respondent Employers™ previous withdrawal of recogni-
tion from Local 39 violated Section 8(a)(5) and (1). GES 
and Freeman consequently vi
olated Section 8(a)(2) and 
(1), and the Carpenters for 
the same reason violated Sec-
tion 8(b)(1)(A). It is therefore unnecessary for us to ad-

dress the alleged majority showings of support for the 
Carpenters, or to determine whether the contracts would 
have been permissible without majority showings under 
Section 8(f) of the Act in the absence of the 8(a)(5) and 
(1) violation. 
We find merit in the General Counsel™s exceptions 
seeking disgorgement of dues, fees, and contributions 
made by or on behalf of employees who performed work 
for GES and Freeman falling within Local 39™s bargain-
ing unit jurisdiction, to the extent that such payments are 

not shown by the Respondent Employers to have been 
noncoercive. We defer this issue to the compliance stage. 
See Polyclinic Medical Center of Harrisburg
, 315 NLRB 
1257 (1995), enfd. 79 F.3d 139 (D.C. Cir. 1996). 
VII. INTERROGATION OF EMPLOYEE WITNESSES 
During February and March 1998, E. Jewell Johnson, 
an attorney for GES, contacted by telephone a number of 
the alleged discriminatees whom GES had subpoenaed 
for the hearing in this case. Johnson testified that she 
explained to these witnesses the purpose of the subpoe-
nas and the nature of the NLRB proceeding, and that she 
was calling to prepare for the hearing. She told each per-

son that he/she did not have to answer her questions, but 
did not affirmatively state th
at the witness would suffer 
no reprisal for failure to co
operate. She believed the lat-
ter assurance to be unnecessary because the witnesses 
were no longer employed by GES and consequently, in 
her view, were not subject to
 coercion. In her questions 
to each witness, John
son inquired into, inter alia, partici-
pation in and support for the strike, and membership and 
affiliation with Local 39. 
The judge found that although Johnson admittedly did 
not give an affirmative assu
rance against any reprisals, 
and even though she inquired into each witness™s rela-
tionship with Local 39 and activity relating to the strike, 
she did not violate Section 8(a)(1) on behalf of GES. In 

the judge™s view, the interrogations were permissible 
because, at the hearing, ﬁthe GES attorneys did pursue 
questions and argument that employees did engage in 
strike activity by supporting the strike through other than 
overt means. Therefore . . . that line of questions did not 
extend the questioni
ng beyond those neces
sary to prepare for the hearing.ﬂ 
We find merit in the General Counsel™s exception to 
this finding. The Board has generally taken a bright-line 
approach in enforcing the requirement established in 
Johnnie™s Poultry
, 146 NLRB 770, 774Œ776 (1964), that 
an employer interrogating an employee witness in prepa-
ration for a Board hearing must give explicit assurance 
against reprisal for refusing to answer or for the sub-

stance of any answer given. We established this require-
ment to ensure that employers™ legitimate interest in ob-
taining relevant evidence wi
ll not encroach on employ-
ees™ rights to protection under Section 7. E.g., 
WXGI, Inc.
, 330 NLRB 695, 712, 713 (2000), enfd. 243 F.3d 
833 (4th Cir. 2001). Even if Johnson™s questions were 
relevant to matters litigated at the hearing in this case, 
this would not eliminate th
e need for an assurance 
against reprisal.  Johnson™s st
atement to each witness that 
he/she was not required to answer her questions did not, 
by itself, convey such assurance. Moreover, her explana-
tion at the hearing that the witnesses were not subject to 
coercion (or, by implication, 
reprisal) because they were 
no longer employed by GES 
would effectively eliminate 
the 
Johnnie™s Poultry
 requirement with respect to any 
alleged discriminatee who was discharged by a respon-
dent employer. We find that GES has provided no basis 
to justify not complying with this requirement, and that it 
violated Section 8(a)(1) by engaging in interrogations 
without adherence to the 
Johnnie™s Poultry
 safeguards.
46 ORDER The National Labor Relations Board orders that 
A. The Respondent Employer, Freeman Decorating 
Company, New Orleans, Louisi
ana, its offi
cers, agents, 
successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees 
because they have been 
represented by International Association of Stage and 

Theatrical Employees, Greater
 New Orleans Stage, Mo-
tion Picture, Television and Exhibition Employees Local 
39, AFLŒCIO, or referred from Local 39™s hiring hall. 
(b) Withdrawing recognition from Local 39 as exclu-
sive collective-bargaining representative for its employ-

ees in the below-described bargaining unit: 
 Including those employees who are engaged in the in-

stallation, dismantling and operation of scenery, cur-
tains, properties, electrical effects and the operation of 
spotlights; installation and dismantling of exhibits, dis-
plays, booths, decorations and the installation, disman-

tling and operation of sound
 accessories, motion pic-
ture, T.V. and video tape productions where the Com-
                                                          
 46 This additional violation is reflect
ed in a separate order set out for 
GES.  FREEMAN DECORATING CO. 15pany has the contract and responsibility for the installa-tion, dismantling and operation of such equipment.  (c) Failing and refusing to bargain in good faith with Local 39, on request, as the exclusive collective-bargaining representative of the above-described unit employees. (d) Recognizing, bargaining, or contracting with United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO, to represent the above-described unit employees. (e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act: (a) Within 14 days of this Order, rescind all unlawful discharges of the employees named in Appendix F of this Order. (b) Rescind its recognition and contract with United Brotherhood of Carpenters & Joiners of America, Lou-isiana Carpenters Regional Council, AFLŒCIO, and, on demand, recognize and bargain in good faith with Inter-national Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO as the exclusive collective-bargaining representative of its em-ployees in the above described bargaining unit and, if agreement is reached, prepare and sign that agreement in writing. (c) Jointly and severally disgorge all dues, fees, and benefit contributions made by or on behalf of employees who performed work for the Respondent falling within Local 39™s bargaining unit jurisdiction while they were represented by United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO, to the extent that such payments are not shown by the Respondent to have been noncoercive. (d) Post at its facilities in New Orleans, Louisiana, copies of the attached notice marked ﬁAppendix A.ﬂ47 Copies of the notice, on forms provided by the Regional Director for Region 15, after being signed by the Re-spondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respon-dent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all em-ployees listed on Appendix F, and all current employees and former employees employed by the Respondent at any time since July 22, 1997.                                                            47 If this Order is enforced by a Judgment of the United States court of appeals, the words in the notice ﬁPosted by Order of the National Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.™™ (e) Within 21 days after service by the Region, file with the Regional Director, Region 15, a sworn certifica-tion of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. B. The Respondent Employer, GES Exposition Ser-vices, Inc., New Orleans, Louisiana, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Discharging employees because they have been represented by International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Mo-tion Picture, Television and Exhibition Employees Local 39, AFLŒCIO, or referred from Local 39™s hiring hall. (b) Withdrawing recognition from Local 39 as exclu-sive collective-bargaining representative for its employ-ees in the below-described bargaining unit:  Including those employees who are engaged in the in-stallation, dismantling and operation of scenery, cur-tains, properties, electrical effects and the operation of spotlights; installation and dismantling of exhibits, dis-plays, booths, decorations and the installation, disman-tling and operation of sound accessories, motion pic-ture, T.V. and video tape productions where the Com-pany has the contract and responsibility for the installa-tion, dismantling and operation of such equipment.  (c) Failing and refusing to bargain in good faith with Local 39, upon request, as the exclusive collective-bargaining representative of the above-described unit employees. (d) Recognizing, bargaining, or contracting with United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO, to represent the above-described unit employees. (e) Coercively interrogating employee or former em-ployee witnesses in upcoming NLRB proceedings in violation of their rights guaranteed them by Section 7 of the Act. (f) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 162. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, rescind all unlawful 
discharges of the employees named in appendix F of this 
Order. 
(b) Rescind its recognition and contract with United 
Brotherhood of Carpenters & Joiners of America, Lou-

isiana Carpenters Regional Council, AFLŒCIO, and, on 
demand, recognize and bargain in good faith with Inter-
national Association of Stage and Theatrical Employees, 

Greater New Orleans Stage, 
Motion Picture, Television 
and Exhibition Employees Local 39, AFLŒCIO as the 

exclusive collective-bargaining
 representative of its em-
ployees in the above-described bargaining unit and, if 
agreement is reached, prepare 
and sign that agreement in 
writing. 
(c) Jointly and severally disgorge all dues, fees, and 
benefit contributions made by or on behalf of employees 
who performed work for the Respondent falling within 
Local 39™s bargaining unit jurisdiction while they were 
represented by United Brotherhood of Carpenters & 

Joiners of America, Louisi
ana Carpenters Regional 
Council, AFLŒCIO, to the exte
nt that such payments are 
not shown by the Respondent to have been noncoercive. 
(d) Post at its facilities in New Orleans, Louisiana, 
copies of the attached no
tice marked ﬁAppendix B.ﬂ
48 Copies of the notice, on forms provided by the Regional 
Director for Region 15, after being signed by the Re-
spondent™s authorized represen
tative, shall be posted by 
the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material. In the event that during 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all em-
ployees listed on appendix F, and all current employees 
and former employees employed by the Respondent at 
any time since July 22, 1997. 
(e) Within 21 days after service by the Region, file 
with the Regional Director for Region 15, a sworn certi-
fication of a responsible official on a form provided by 
the Region attesting to the 
steps that the Respondent has 
taken to comply. 
C. The Respondent Employers,
 Expo Services, a Divi-
sion of David H. Gibson Co., Inc., d/b/a Expo Ser-
vices/USA, New Orleans, Loui
siana; Convention Service 
                                                          
                                                           
48 See fn. 47, above. 
Inc. of Pennsylvania, New 
Orleans, Louisiana; ShoŒ
Aids, Inc., New Orleans, Loui
siana; Czarnowski Display 
Services, Inc., New Orleans, Louisiana; and Renaissance 
Management, Inc., New Orleans, Louisiana; their offi-
cers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging employees 
because they have been 
represented by International Association of Stage and 
Theatrical Employees, Greater
 New Orleans Stage, Mo-
tion Picture, Television and Exhibition Employees Local 
39, AFLŒCIO, or referred from Local 39™s hiring hall. 
(b) Withdrawing recognition from Local 39 as exclu-
sive collective-bargaining re
presentative for their respec-
tive employees in the below-described bargaining unit 
for each employer: 
 Including those employees who are engaged in the in-
stallation, dismantling and operation of scenery, cur-
tains, properties, electrical effects and the operation of 
spotlights; installation and dismantling of exhibits, dis-
plays, booths, decorations and the installation, disman-

tling and operation of sound
 accessories, motion pic-
ture, T.V. and video tape productions where the Com-

pany has the contract and responsibility for the installa-
tion, dismantling and operation of such equipment. 
 (c) Failing and refusing to bargain in good faith with 
Local 39, upon request, as the exclusive collective-
bargaining representative of the above-described unit 
employees. 
(d) In any like or related manner interfering with, re-
straining, or coercing employees
 in the exercise of rights 
guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, rescind all unlawful 
discharges of the employees named in appendix F of this 
Order. 
(b) Recognize and, on demand, bargain in good faith 
with International Association of Stage and Theatrical 

Employees, Greater New Orlean
s Stage, Motion Picture, 
Television and Exhibition Employees Local 39, AFLŒ
CIO as the exclusive collectiv
e-bargaining representative 
of their respective employees in the above-described 
bargaining units and, where 
an agreement 
is reached, prepare and sign that agreement in writing.  
(c) Post at their respective facilities in New Orleans, 
Louisiana, copies of the a
ttached notice marked ﬁAppen-
dix C.ﬂ
49  Copies of the notice, on forms provided by the 
Regional Director for Region 15, after being signed by 
each Respondent™s authorized
 representative, shall be 
 49 See fn. 47, above. 
 FREEMAN DECORATING CO. 17posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material. In the event that during the pendency of these proceedings, the Respondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the no-tice to all employees listed on Appendix F, and all cur-rent employees and former employees employed by the Respondent at any time since July 22, 1997. (d) Within 21 days after service by the Region, file with the Regional Director for Region 15, a sworn certi-fication of a responsible official on a form provided by the Region attesting to the steps that each Respondent has taken to comply. D. The Respondent Employers, Zenith Labornet, Inc. and Eagle Management Group, Inc., their officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Discharging employees because they have been represented by International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Mo-tion Picture, Television and Exhibition Employees Local 39, AFLŒCIO, or referred from Local 39™s hiring hall. (b) Withdrawing recognition from Local 39 as exclu-sive collective-bargaining representative for their respec-tive employees in the below-described bargaining units:  Including those employees who are engaged in the in-stallation, dismantling and operation of scenery, cur-tains, properties, electrical effects and the operation of spotlights; installation and dismantling of exhibits, dis-plays, booths, decorations and the installation, disman-tling and operation of sound accessories, motion pic-ture, T.V. and video tape productions where the Com-pany has the contract and responsibility for the installa-tion, dismantling and operation of such equipment.  (c) Failing and refusing to bargain in good faith with Local 39, upon request, as the exclusive collective-bargaining representative of the above-described unit employees, including failing to supply the Union with relevant and necessary information requested by the Un-ion since August 19, 1997. (d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days of this Order, rescind all unlawful discharges of employees named in appendix F of this Order. (b) Recognize and, on demand, bargain in good faith with International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO as the exclusive collective-bargaining representative of their respective employees in the above-described bargaining units and, where an agreement is reached, prepare and sign that agreement in writing, and upon demand, supply the Union with relevant and necessary information requested by the Union since August 19, 1997.  (c) Post at their respective facilities in New Orleans, Louisiana, copies of the respective attached notice in ﬁAppendix D.ﬂ50  Copies of the notice, on forms pro-vided by the Regional Director for Region 15, after being signed by each Respondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in con-spicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the no-tices are not altered, defaced, or covered by any other material. In the event that during the pendency of these proceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Re-spondent shall duplicate and mail, at its own expense, a copy of the notice to all employees listed on appendix F, and all current employees and former employees em-ployed by the Respondent at any time since August 7, 1977. (d) Within 21 days after service by the Region, file with the Regional Director for Region 15, a sworn certi-fication of a responsible official on a form provided by the Region attesting to the steps that each of the Respon-dents has taken to comply. E. The Respondent, United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO, its officers, agents, and representa-tives, shall  1. Cease and desist from (a) Engaging in collective bargaining with Respon-dents Freeman Decorating Company, New Orleans, Lou-isiana, and GES Exposition Services, Inc., New Orleans, Louisiana, regarding employees in the below-described collective-bargaining units:  Including those employees who are engaged in the in-stallation, dismantling and operation of scenery, cur-                                                           50 See fn. 47, above.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 18tains, properties, electrical effects and the operation of 
spotlights; installation and dismantling of exhibits, dis-
plays, booths, decorations and the installation, disman-
tling and operation of sound
 accessories, motion pic-
ture, T.V. and video tape productions where the Com-
pany has the contract and responsibility for the installa-
tion, dismantling and operation of such equipment. 
 (b) In any like or related manner restraining or coerc-
ing employees in the exercise
 of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, withdraw from all 
collective-bargaining relationships regarding employees 
in the above-described colle
ctive-bargaining agreements, 
including contracts, with Respondents Freeman Decorat-
ing Company, New Orleans, Louisiana, and GES Exposi-

tion Services, Inc., New Orleans, Louisiana. 
(b) Jointly and severally disgorge all dues, fees, and 
benefit contributions made by or on behalf of employees 

who performed work for Freeman Decorating Company 
or GES Exposition Services, Inc., falling within Local 
39™s bargaining unit jurisdiction while such employees 

were represented by United Brotherhood of Carpenters & 
Joiners of America, Louisi
ana Carpenters Regional 
Council, AFLŒCIO, to the exte
nt that such payments are 
not shown by the Respondent to have been noncoercive. 
(c) Post at its offices and meeting halls in New Or-
leans, Louisiana, copies of
 the attached notice marked 
ﬁAppendix E.ﬂ
51  Copies of the notice, on forms provided 
by the Regional Director for Region 15, after being 
signed by the Respondent™s authorized representatives, 
shall be posted by the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in con-
spicuous places including all places where notices to 
members are customarily poste
d. Reasonable steps shall 
be taken by the Respondent to ensure that the notices are 
not altered, defaced, or cove
red by any other material. 
(d) Forward immediately to 
the Regional Director for 
Region 15, signed copies of the notice for posting by 
Respondents Freeman Decorating Company, New Or-
leans, Louisiana, and GES Exposition Services, Inc., 
New Orleans, Louisiana, if 
they are willing, for 60 con-
secutive days in conspicuous places including all places 
where notices to employees are customarily posted. 
(e) Within 21 days after service by the Region, file 
with the Regional Director, 
Region 15, a sworn certifica-

tion  of a  responsible official on a form provided  by the  
Region attesting to the steps that the Respondent has taken 
to comply. 
                                                          
                                                           
51 See fn. 47, above. 
CHAIRMAN HURTGEN, dissenting. 
In this case, the Union called a strike within the mean-
ing of Section 8(d), and the Union failed to give the no-

tices required by Section 8(d)
.  The strike took the form 
of a refusal to refer employees through the Union™s ex-
clusive hiring hall.  The issu
e is whether these employees 
thereby lost their status as
 employees of the Employers 
(Respondents here).  If they did, the Respondents could 
lawfully discharge them and refuse to hire them in the 
future. 
My colleagues say that the ﬁloss-of-statusﬂ provision 
of Section 8(d) does not cover the employees involved 

here because they were not 
working for the Respondents 
at the time of the Union™s action.  I disagree. 
The language of Section 8(d) is directly contrary to the 
position of my colleagues.  Section 8(d) provides: 
 Any employee who engages in a strike within any no-

tice period specified in this subsection . . . shall lose his 
status as an employee of the employer engaged in the 
particular labor dispute, for the purposes of sections 8, 
9, and 10 of this Act.  
 As is evident from this language, ﬁany employeeﬂ who en-

gages in a strike is covered by 
the provision, i.e., is subject 
to a loss of status.  However, the loss of status is itself more 
limited.  The employee loses his status only vis-à-vis the 
employer involved in the labor dispute.  As to the rest of the 
world, he retains his employee status.  In sum, the 
coverage
 of the provision is broad; the 
consequence
 of the provision 
is narrow.  My colleagues have
 confused the two concepts.  
They say that the 
coverage
 is limited to employees of the 
employer.  As discussed, the la
nguage of Section 8(d) is to 
the contrary. 
Section 2(3) of the Act further supports my view.  Un-
der that section, ﬁ[t]he term ‚employee™ shall include any 
employee, and shall not be limited to the employees of a 
particular employer, unless the Act explicitly states oth-
erwise.ﬂ As discussed above, the ﬁcoverageﬂ portion of 
Section 8(d) embraces ﬁany employee.ﬂ  The ﬁconse-
quencesﬂ portion provides otherwise.  It is restricted to 
employees of the particular employer. 
Further, as to the ﬁcoverag
eﬂ of Section 8(d), the term 
ﬁany employeeﬂ obviously embraces any statutory em-

ployee.  That would includ
e applicants for employment.
1  Indeed, the persons involved here (eligible for referral 
through an exclusive hiring ha
ll) have an even greater 
potential for hiring than does a mere applicant.  Thus, all 
who are eligible for referral through the hiring hall are 
covered by Section 8(d). 
 1 Phelps Dodge v. NLRB
, 313 U.S. 177 (1941). 
 FREEMAN DECORATING CO. 19My colleagues say that some of the employees in-volved here never worked for the Respondents.  Assum-ing that this is true, it is irrelevant.  All of the employees were at least Phelps Dodge applicants.  Indeed, because of the exclusive hiring hall, they were more than that. My colleagues also say that ﬁonly someone who has the status of an employee of a particular employer can lose that status.ﬂ  (Emphasis in original.)  As shown by the statute and by this case, the statement is incorrect.  Under Section 2(3), the term ﬁemployeeﬂ is explicitly broad.  By contrast, the phrase ﬁemployee of a particular employerﬂ is a subset thereof.  Any employee who en-gages in a strike without 8(d) notices loses the subset part of the term ﬁemployerﬂ (he is no longer an employee of the employer), but he otherwise remains an employee. Further, these employees engaged in a strike.  A strike is a withholding of labor.  Labor is withheld when a un-ion calls employees off of a job.  It is similarly withheld when the union refuses to refer employees through an exclusive hiring hall.  In both cases, the employer is de-prived of employees.2 The purpose of Section 8(d) is consistent with the above.  Section 8(d) is designed to give the governmental mediation services an opportunity to prevent the loss of production attendant to a strike.  The loss of production is the same irrespective of whether it is because of an absence of employees through walking off the job or through a nonreferral.  To adopt the position of my col-leagues would mean that the loss-of-status provision of Section 8(d) does not operate in hiring hall situations.  I would not conclude that Congress intended to leave such a gaping hole in Section 8(d). My colleagues also assert that it was improper for the Respondents to require employees to disassociate them-selves from the strike in order to avoid Section 8(d).  In my view, the Respondents thereby demonstrated the law-fulness of their conduct. The Respondents thereby showed that they were not motivated by union member-ship or union representation.  An employee could avoid the consequences of Section 8(d) simply by disassociat-ing himself from the strike.3                                                            2 I agree that the mere absence of an employee from the workplace does not necessarily show that the employee is on strike. As shown by the cases cited by my colleagues, the employee may be disabled or may be on an authorized absence.  However, these facts are not present here.  All of the employees were subject to referral through the hiring hall, and the Union would not refer them. 3 I do not reach the issue of motive.  Since the alleged discriminatees lost their employee status vis-à-vis the Respondents, they did not enjoy the protection of the Act vis-à-vis the Respondents.  Thus, the Respon-dents™ motive is irrelevant.  However, I note that the Respondents were motivated by the 8(d) strike, not by union representation or member-ship. APPENDIX A NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice.  Section 7 of the Act gives employees these rights: To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT discharge employees because they have been represented by International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Em-ployees Local 39, AFLŒCIO, or referred from Local 39™s hiring hall. WE WILL NOT refuse to recognize and bargain in good faith with Local 39 as your exclusive collective-bargaining representative WE WILL NOT recognize and bargain with United Brotherhood of Carpenters & Joiners of America, Lou-isiana Carpenters Regional Council, AFLŒCIO, as your bargaining representative. WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of rights guaranteed them by Section 7 of the Act. WE WILL recognize and, on request, bargain in good faith with Local 39 as the exclusive collective-bargaining representative of our employees in the below-described bargaining unit:  Including those employees who are engaged in the in-stallation, dismantling and operation of scenery, cur-tains, properties, electrical effects and the operation of spotlights; installation and dismantling of exhibits, dis-plays, booths, decorations and the installation, disman-tling and operation of sound accessories, motion pic-ture, T.V. and video-tape productions where the Com-pany has the contract and responsibility for the installa-tion, dismantling and operation of such equipment.  WE WILL withdraw recognition from United Brother-hood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 20WE WILL, jointly and severally, disgorge all dues, 
fees, and benefit contributions paid by or on behalf of 
employees who performed work for us falling within 
Local 39™s bargaining unit jurisdiction while they were 
represented by United Brotherhood of Carpenters & 
Joiners of America, Louisi
ana Carpenters Regional 
Council, AFLŒCIO, except fo
r payments that are shown 
to have been noncoercive. 
 FREEMAN DECORATING COMPANY 
 APPENDIX B 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights: 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge employees because they 
have been represented by International Association of 
Stage and Theatrical Employees, Greater New Orleans 
Stage, Motion Picture, Television and Exhibition Em-
ployees Local 39, AFLŒCIO, or referred from Local 39™s 
hiring hall. 
WE WILL NOT refuse to recognize and bargain in 
good faith with
 Local 39 as your exclusive collective-
bargaining representative
 WE WILL NOT recognize and bargain with United 
Brotherhood of Carpenters & Joiners of America, Lou-
isiana Carpenters Regional Council, AFLŒCIO, as your 
bargaining representative. 
WE WILL NOT coercively interrogate employee or 
former employee witnesses in NLRB proceedings in vio-

lation of their rights guaranteed them by Section 7 of the 
Act. WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
rights guaranteed them by Section 7 of the Act. 
WE WILL recognize and, on request, bargain in good 
faith with Local 39 as the ex
clusive collective-bargaining 
representative of our employees in the below described 
bargaining unit: 
Including those employees who are engaged in the in-
stallation, dismantling and operation of scenery, cur-
tains, properties, electrical effects and the operation of 
spotlights; installation and dismantling of exhibits, dis-
plays, booths, decorations and the installation, disman-

tling and operation of sound
 accessories, motion pic-
ture, T.V. and video-tape productions where the Com-

pany has the contract and responsibility for the installa-
tion, dismantling and operation of such equipment. 
 WE WILL
 withdraw recognition from United Brother-
hood of Carpenters & Join
ers of America, Louisiana 
Carpenters Regional Council, AFLŒCIO.
 WE WILL, jointly and severally, disgorge all dues, 
fees, and benefit contributions paid by or on behalf of 
employees who performed work for us falling within 
Local 39™s bargaining unit jurisdiction while they were 
represented by United Brotherhood of Carpenters & 
Joiners of America, Louisi
ana Carpenters Regional 
Council, AFLŒCIO, except fo
r payments that are shown 
to have been noncoercive. 
 GES EXPOSITION SERVICES, INC. 
 APPENDIX C 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights: 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT discharge employees because they 
have been represented by International Association of 
Stage and Theatrical Employees, Greater New Orleans 
Stage, Motion Picture, Television and Exhibition Em-
ployees Local 39, AFLŒCIO, or referred from Local 39™s 
hiring hall. 
 FREEMAN DECORATING CO. 21WE WILL NOT refuse to recognize and bargain in good faith with Local 39 as your exclusive collective-bargaining representative. WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of rights guaranteed them by Section 7 of the Act. WE WILL recognize and, on request, bargain in good faith with Local 39 as the exclusive collective-bargaining representative of our employees in the below-described bargaining unit:  Including those employees who are engaged in the in-stallation, dismantling and operation of scenery, cur-tains, properties, electrical effects and the operation of spotlights; installation and dismantling of exhibits, dis-plays, booths, decorations and the installation, disman-tling and operation of sound accessories, motion pic-ture, T.V. and video-tape productions where the Com-pany has the contract and responsibility for the installa-tion, dismantling and operation of such equipment.  EXPO SERVICES/USA CONVENTION SERVICE, INC. OF PENNSYLVANIA SHO-AIDS, INC. CZARNOWSKI DISPLAY SERVICES, INC. RENAISSANCE MANAGEMENT, INC.  APPENDIX D NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice. Section 7 of the Act gives employees these rights: To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT discharge employees because they have been represented by International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Em-ployees Local 39, AFLŒCIO, or referred from Local 39™s hiring hall. WE WILL NOT  refuse to recognize and bargain in good faith with Local 39 as your exclusive collective-bargaining representative. WE WILL NOT refuse to supply Local 39 with rele-vant and necessary information requested by the Union for the purpose of bargaining. WE WILL NOT in any like or related manner interfere with, restrain, or coerce our employees in the exercise of rights guaranteed them by Section 7 of the Act. WE WILL recognize and, on request, bargain in good faith with Local 39 as the exclusive collective-bargaining representative of our employees in the below-described bargaining unit:  Including those employees who are engaged in the in-stallation, dismantling and operation of scenery, cur-tains, properties, electrical effects and the operation of spotlights; installation and dismantling of exhibits, dis-plays, booths, decorations and the installation, disman-tling and operation of sound accessories, motion pic-ture, T.V. and video-tape productions where the Com-pany has the contract and responsibility for the installa-tion, dismantling and operation of such equipment.  WE WILL, on request, supply Local 39 with relevant and necessary information requested by the Union for the purpose of bargaining.  ZENITH LABORNET, INC. EAGLE MANAGEMENT GROUP, INC.  APPENDIX E NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated the National Labor Relations Act and has or-dered us to post and abide by this notice. Section 7 of the Act gives employees these rights: To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT engage in collective bargaining with Freeman Decorating Company, New Orleans, Louisiana, and GES Exposition Services, Inc., New Orleans, Lou-isiana, regarding employees represented by International   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 22Association of Stage and Th
eatrical Employees, Greater 
New Orleans Stage, Motion Picture, Television and Ex-
hibition Employees Local 39, AFLŒCIO, in the below-
described collective-bargaining units: 
Including those employees who are engaged in the in-
stallation, dismantling and operation of scenery, cur-
tains, properties, electrical effects and the operation of 
spotlights; installation and dismantling of exhibits, dis-
plays, booths, decorations and the installation, disman-
tling and operation of sound
 accessories, motion pic-
ture, T.V. and video tape productions where the Com-
pany has the contract and responsibility for the installa-
tion, dismantling and operation of such equipment. 
WE WILL NOT in any like or related manner restrain 
or coerce employees in the ex
ercise of rights guaranteed 
them by Section 7 of the Act. 
WE WILL withdraw from all collective-bargaining re-
lationships regarding employees in the above-described 
collective-bargaining units, including contracts, with 
Freeman Decorating Company, New Orleans, Louisiana, 
and GES Exposition Services, Inc., New Orleans, Lou-
isiana.
 WE WILL, jointly and severally, disgorge all dues, 
fees, and benefit contributions paid by or on behalf of 
employees who performed work for Freeman Decorating 
Co. or GES Exposition Services falling within Local 39™s 
bargaining unit jurisdiction while we represented them, 
except for payments shown to have been noncoercive. 
 UNITED BROTHERHOOD OF CARPEN-
TERS 
& JOINERS OF AMERICA, 
LOUISIANA CARPENTERS REGIONAL 
COUNCIL, AFLŒCIO 
 APPENDIX F
  Courtney Aaron 
Avery Anderson Jr. 
Darryl Arthur 
Charles Abate 
D. Anderson 
L. J. Arthur 
Sam Abelar 
Daisy Anderson 
David H. Ashburn 
Desmond M. Ables 
George Anderson 
James Ashcraft 
Ronald J. Abney 
John A. Anderson 
Cheryl F. Atkinson 
Russell G. Abney 
Robert Anderson 
Clarke H. Atkinson 
Loren Acosta 
Terrence Anderson 
J. Audibert 
Clayton M. Adams 
David Anding 
Randy Audibert 
Floyd Adams 
Robert D. Anding 
Charles Audler Jr. 
James Adams 
Jason Andres 
Brett Augusta Michael Adams Octavia Y. 
Andres 
Charles 
Austin 
Patrick J. Adams 
Julius Andrews 
Gordon Austin 
Wendell W. Adams 
Thomas 
Andrews II  
Guy Authement 
Ricky Addison 
Aaron Andrus 
Jerry Autin 
David Aggeman 
Michael Ann 
Gloria J. Babcock 
Lee Aguilar 
Cecil Annaloro 
Nolan Babineaux 
Byron Aguillard 
Gina Annaloro 
James Bailey 
Bobby Aguirre 
Dorothy A. 
Antoine Elizabeth Baker 
George Airline 
Steve Antoine 
Frank Ballero Jr. 
Lewis Albarado 
James Antonni 
Patrick Balser 
Nathan Albert 
Steve Antonio 
Delrio Banks 
Charles Albright 
Robert J. Applegate 
Edward Banks Jr. 
Charlen Alexander 
Ronald R. Arcement 
Henry Banks 
Rodney Alexander 
Carl Ard Jr. Sylvester Banks 
Rhodie Alexander 
Gordon Ard 
Paul Bankston 
Wilfred Alexander 
Christopher Armand 
Edward Bannon 
Paul Alexis 
James Armstrong 
Byron Baptiste 
Herman Alfonso 
Michael Armstrong 
Kip Barard 
Raymond Alfonso 
David Amaud 
Cardell Barbarin 
Gerald Alleman 
Gregory Arnold 
Kirk Barbarin 
Harold Allen Jr. 
Terry A. Arnold Sr. 
Lance Barbier 
Harold Allen Sr. 
Alphonse Arnone 
Earl Barkemeyer 
 FREEMAN DECORATING CO. 23Dennis Alley Michael Arnouville Arthur Barnes Booker Allison Matthew Arntz Donna Barnes Robert R. Allnet Klebert Bergeron Michael Barnes John Ally Larry Bergerton Scott Barnett Mario Alvarado Frederick Berkley Curtis Barracco Jr. David Amaud Allen Bernard Sr. Randy Barras Armando Amaya Jr. Richard A. Berns  Rusty Barras Maryann Amedeo Walter Berns III Thomas Barre William J. Barre Walter Berns Jr. Nicholas Bonomo Sr. Terry Barrilleaux Glen Bertoniere Richard H. Bonono Wade Barrios Larry Bertrand Joseph Bonvillain Cathleen K. Barsky Peter Bertucca Davis Boos Leona Bartholomew Felmo Bethancourt Anthony Bordelon Mark Bartholomew Barry Bickham Curtis Bordenave Pamela Bartholomew Keith L. Bien Gabriel Bordenave Eddie Bartley Harold Bierria Raymond Boss Gregory Barton Joseph Bigg Scyler Bostick Dwight A. Bastian Juanita A. Billiot Danny Boswell Ryan Bascle Robert Billiott James Boswell Jessie L. Bates Shamaine Billiott  Felix A. Botsay Lloyd D. Bates Louency Billot Ronad W. Botsay Joseph Batiste Mark Billot Eddie P. Boudeaux  Roland Batiste Nolan Billot Jon Boudreaux Ronald Batiste Stanley Billot Rodney Boudreaux Michael G. Bauer Cornel Bingham Ronald Boudreaux Robert Bauer Lionel Bivalacqua Ronald J. Bouffine Tammany Baumgarten Leisa Black Jerald Bouie Sr. Jesse Baumler Michael Blackburn Armand Bourdais Bryan Baumy Velvet Blady Charles Bouska Glenn Bavchemin Edward Blakes Robert A. Bouterrie Terry Beamon Walter Blanchard John L. Boyce Dale Bear Christopher Blappert Scott Boyce Kenneth C. Behr Darrell Blappert William Boyd Arven Bell Ruth M. Blazio Sandra Boykin Jennie Bell Shephen Blobaum Claudia Boyle Juan Bell Larry Blouin Robert S. Boyle Lloyd Bell Robert Bodenheimer David M. Boynes Michael G. Bell Burton Boihem Shannon Bozeman William (Wayne) Bell Donald Bolling Beth A. Brackett Thorton Bellard Glenn Bollinger Jewell A. Bradford Angela Bendana Brandon Bonck Paul Bradford Joseph L. Benfiglio Frances M. Bonck William R. Bradley Robert Benitez Sr. Rene™ Bruno George Brady Jr. James Bennett Charles Bryant Gerald Brady Allison Benson Lionel Buchanan Larry Branch Glenn Bergeron Eric Buckley D™Laine Brannan J. Bergeron Barbara A. Buie David Braquet James A. Braxton Donald Bulen William P. Brashear Robert Breaud Sr. Shawn W. Bulen Robbie Callahan Charles Breaux Karen L. Bullock Karen Callais James Brennan Arthur F. Buras David Callaway Johnny Bridges Clint Buras Richard Callaway   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 24Jeffery Bright 
Craig Buras 
Alan J. Campbell 
Stephen J. Brindle 
James Burgess 
Egbert Campbell 
Trevor C. Brister 
Paul D. Burglass 
Marcus S. Campbell 
Arthur S. Brock Jr. 
Bonnie Burkardt 
Anvoine Cambie 
Glenn Brodie 
Jilda Burmaster 
Vidal Cambre 
Kevin Brody 
Mitchell Burmaster 
Allen Cameron 
Robert Brooks 
Arthur Burns 
Charles Cameron 
Terrance Brouillette 
Thomas Burns Jr. 
Frank Campina 
Valerie Broussard 
Marion M. Burrell 
Armon Campo 
Alan Brown 
Roy Burtchaell 
Joseph A. Campo 
Albert Brown 
Chad Busby 
Kevin Campo 
Arthur Brown 
Debbie Bush 
Marian Campo 
Arthur T. Brown 
Edora Bush 
Nicholas Campo 
Bryan H. Brown 
Michelle D. Bush 
Stephen Campos 
Curtis Brown 
Herbert Butcher 
Ronald Camus 
Demon D. Brown 
Andrew Butler III 
Joseph Canfill 
Dwayne Brown 
Jerry Butler 
Philip Cannella 
Edmund J. Brown 
Harold A. Buttone 
Russell Cannino 
Eric V. Brown 
Keith Buttone 
John Cannon IV 
George Brown 
Clyde Byrd 
Reynold G. Cannon 
Javettia Brown 
Thomas Byrd 
Keith Cantrell 
Kenneth C. Brown 
Raymond Byrnes 
John E. Canty Jr. 
Kenneth H. Brown 
Joe A. Cabrejo 
Mare T. Canty 
Lisa Brown 
Beverly D. Cafiero 
Daniel Capra 
Marilyn E. Brown 
Robert Cager 
Carlos Carcamo 
Michael Brown 
Charles A. Caldwell 
Charles Cardaronella 
Paul Brown 
James Caldwell 
Christopher Cardella 
Pearl Brown 
Paul Caldwell 
Steven Cardwell 
Raussan Brown 
Richard Call 
Gerald J. Carlini Jr. 
Randolph Brown 
Richard Call 
Bradley W. Carlton 
Edward Browne 
Ronald J. Chimento 
Phil Carnely 
Lisa Browning 
Russel Choina 
Mark W. Carpenter 
Karl Bruder 
Phillip Chuter 
Jeremiah Carroll 
Farnk Brugier 
Ricky Chuter 
Jerry Carroll 
Juan Bruna 
Damian S. Ciecier
ski Eurine M. Carter Sr.  
Leon Carter 
John M. Cieutat 
Kendall Carter 
Rickey Carter Charles Clark Dale Conravey 
Ronald O. Carter 
Courtn
ey Clark Michael A. Cook Sherwin Carter 
Donna Clark 
Ray A. Cooks 
Michel Cascio 
Ronald S. Clark 
James E. Cooper 
Donald Case 
Theron J. Clark 
Kester Cooper 
John Caserta 
Anthony Clavier 
Theaodo Cooper 
Peter Caserta Alfred Clayton 
Glenn Cordes 
Graylin T. Cass 
Joseph Clement 
Victor Cordes 
Irvin Cassanova Jr. 
Robert E. Clement 
Gregory Cordier 
John Casse 
Patrick Clemons 
Bruce Corne 
Evans Casso 
Alton Cliv
ens John E. Cosse` 
Humbert Castaneda 
Michael Coates 
Ashton Coston 
Luis Castaneda 
Corneilu
s Coburn 
Tasha Coston 
Harry Castille Charles Coffman 
Larry Cottil 
Gregory C. Castle 
Christian Coffman 
David Cottrell 
Harold Caston Michael Cofield 
Frank Couforto 
 FREEMAN DECORATING CO. 25Antoinette Catalano Emile Cola Thomas Coulton III Joe Catalano Jr. Herbert O. Colar Wayne Counillion Carlo Catalanotto Wade Colclough James J. Courtney Joseph Catalanotto Christopher J. Cole Donald Courville Michael Catalanotto Frank Coleman Joshua Courville Samantha Caudle Gail Coleman Morris B. Couully Russel Cavalier William S. Coleman Glen Couvillion Anthony Caviness David Collins Wayne Couvillion Adrian Cazenave Wayne Collongnes Andrew Cowart Laura M. Cellini Robert Colomes Jason Cox Jim D. Cento Jeffrey P. Colon Troy Craft Jerry Chaisson Steven Comeaux Samuel Craig William Chambers Martin Comer Bobbie Crawford Gregory R. Chapman Frank J. Conforto Lloyd Crawford Gilly Charbonnet Edward Connelly Jason R. Creppel Jimmie R. Cheek Dwight Conner Wayne Crial Howard Chenevert  Jeffrey B. Conner Wayne P. Croal Tristan Cherry Jamie Conrad Dennis Crocker Matthew Chiasson Floyd Degrange Cedric A. Cross Lamar K. Childress Jason Degruy Edward Cross III Jason Childs Babbrette Delafont Melba Cruz John Childs Michael Delise James Culver Craig Chilton Rudy Delliveniri Stanley H. Culver Timothy Cunningham Gerald Dellucky Fernannndo Cundin Benjamin Curet Reyes Delos Murray Dixon Samuel J. Curley F. Delucky Raymond J. Dixon Ryan Currer Pamela J. Delvalle Allisa Dolese Michael Currera John Demarest Joe Domino J. D. Cutrer John Demaria Charles J. Dominick Bernard D™Arcangelo William Demouy Jr. David R. Donaldson Vic D™Arcangelo Allen Dequair Richard Donovan Daniel J. Dabovel Steven Dermody Tommy B. Dooley Charles Daigle Arthur Derrie Karl Dorand Charles Dalferes Joseph Desmares John P. Dossett Christopher Dalgo James Despenza John Dotson III Steven J. Dalier Wendy F. Desroche Carlton Douglas Shawn Dalmado Larry Desrochers Arthur Douglass Dustin Dalon Troy Desselles Pamela U. Dozier Sean M. Dalrymple John W. Deuchert III William Dreis Jr. Mark Damian Carl J. Devoe Prentiss Drenning Janene Damiano Donald Dewald Sr. Larry Drewett Leonard Daniels III Fernando Diaz Al J. Dubroc Jules J. Dantin James A. Diaz Robert Duckworth Anthony Daranda Margaret A. Diaz Scott Duckworth Stanley Daranda Raul Diaz Eugene Dudenhefer Frank Davis Bruce Dichiara Eric M. Dudley James Davis Donna Dickens Eric Dufrene Lisa Davis Wayne C. Dickens Errol Dugar Marc Davis Dolorus Dickerson Edith Dugars Mark A. Davis Brent Diecedue Ronaldo Dugars Michael Davis Vincent Diecidue Gerald Duggan Paul Davis Henry Dierker Kenneth Duhe`   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 26Samuel Davis 
Geron P. Diette 
Norman Duhe 
Jimmy Dawson  
Frederick T. Dietz 
Joseph Dullary 
Millard Day 
Anthony Dileo 
Gilbert Dumams 
Andrea Dean 
Jay Dileo Casey R. Dumas Joseph Dean 
Joseph Dilosa Jr. 
David P. Dumont 
Roger Dean 
Bruce Dinwiddie Andrew J. Dunham Jr. 
Lloyd J. DeCuir 
Robert Etharidge 
John. Dunham 
Charles Deen 
Bryon Evans 
Stanley S. Dunn 
Greg C. Dees 
Robert Evans 
Robert Duphis 
Edward L. Deffes III 
Sidney Evans 
Lambert Duplessis 
Ralph Deffes 
Kimyetta Ewell Matthew J. Dupont 
Robert Duran 
Frederick Faasch 
Stanley Dupuy 
Lucy A. Durna 
Priscilli Falahpour 
Ted Fischer 
Ronald P. Duroso Jr. 
David Falcon 
Bryan R. Fisher 
Joseph Duvigneaud II 
Stan Farragut III 
Kendall Fisher 
Ronald Duvoison 
Hal Faulkner 
Robert Fisher 
Chris Dyess 
Louis Faust 
James Fisk 
John Dyess 
Lee A. Favalora 
Brian Flaherty 
Patsy Dykes Joseph Favaza 
Robert Flauss 
Carl Dyson 
Nicholas Favaza 
Barry Flippen 
Edward Dzierwinski 
Linda S. Favron 
Carl J. Flippin 
Tanya L. Eagan 
Thomas Fayard 
Bennie Flowers 
Sutart P. Eagle 
Anna Fazzio James Flowers 
Ann Eaker 
Michael Feas
el 
Kathleen Floyd 
Larry Early 
Troy Felder 
Kevin Ford Sr. 
Robert ﬁEricﬂ Eason 
Franci
s Fenasci 
Lance D. Ford 
Gary Eastman 
Harold Fenasci 
Roy Forest Jr. 
Melvina Eddington 
Nicole Fenasci 
Kent Forrest 
Chris B. Ederson III 
Thaddeus O. Fenasci 
Joe Fortenberry 
Michael Edgeworth 
Barry Fenner 
Bertrand Fos 
Darryl W. Edwards 
Chris M. Ferand 
Clinton R. Foster 
Robert Eisorlett 
Debbie Ferger 
Emmett Foster 
Brian H. Elam 
Timmy Ferguson 
Frank Foto 
Jack R. Elder 
Marti Fernandez Jr. Chad Fradella 
Jack Eleuterius 
Anthon Ferrantelli 
Robert Fradella Jr. 
Barbara Ellis 
Michael L. Fe
rrell Anthony P. Frances 
Lisa C. Ellis Erik Ferro 
Ashley Frank 
Charley Engel 
Alonzo Field Bruce Frank 
Gregory Engle 
Andrew Fife 
Keefe C. Frank 
Karen Engram 
Daniel Figueroa 
Patty R. Frank 
Lindell A. Engram 
Wayne A. Filmore 
Charles Franklin 
Anthony Ray Enna 
Joseph Fincher 
Jeffrey A. Fraser 
Darin Epperson 
James Fink 
Anthony Frederick 
Jim K. Erickson 
Lea Fink Dan Freeman 
Michael Ernst 
Claude Fischer 
Jonathan Freeman 
Mark Eshete 
Staphan A. Giacona 
Joy Frey 
Kay Esler Cyril Giarrusso 
Whitney Frilot 
Michael Esnault 
Anthony Giglio 
John Frisard 
Malcolm Esquerre III 
Clarence Gilbert Jr. 
Kenneth Fritscher 
Joseph Estopinal 
Augustus Gill 
Gary Fritzs Edwin Fucci 
Bernard Gill 
David Fruge 
Robert Fucci 
William L.E. Gillespie 
Christie L. Gowland 
 FREEMAN DECORATING CO. 27Susan Fuest Allison L. Gilmore Henry Gowland Clifford Fuller Ronald Gilmore Joseph T. Gracianette Chris Gabourel Derrick M. Ginn Richard M. Gracin Apple Gaffney Robert Giovengo James Graham Blaise Gagliano Patrick Giravo Larry Graham Dan Gai Bryan C. Giroir Gramelspacher Barry Gaines Daniel Gisevius Hymel Grant David W. Gaines Karen Gisevius Charles Gras Christopher Gale Glenn Gitz Glenn J. Gray Don Galiiano Jerry Givens Joseph E. Grayson Eddie Galjour Timothy Gleason Joseph G. Grayson Joseph W. Galliano William P. Glynn Jr. Charles Gredston Jeffery Galon Samuel Goff III John Green Donald Gandolini Sr. Kelly Golden Patrica Green Burt R. Gangolf Donald G. Goldman Lori Greenwood Gilberto Garcia Larry G. Goldman Lymon Greenwood Anna Gardener Charles Goldston Gary B. Greer Desiree J. Garner Kevin L. Goldston Oscar M. Greer Robert Garrett Anthony Gomez Jr. Jerome Grego Thomas E. Garrity Antonio Gonzales Joseph Gregory Isaac Gary Jo A. Gonzales Kevin Grelle Dane L. Gascon Robert P. Gonzales Willie Griffin Jr. James Gaudet Theresa Gonzales Phillip Grilletta Wayne Gauthe Carole Goodson Peter Grimshaw Lawrence Gautier Bryon N Goos Michael J. Grisaffi Sharon Geeck John E. Gordon Luke Gross Wayne Gelpi Jr. Mary O. Gordon Bobbie Grubbs Steve Genard Torrey Gorman Peter Guarino Andrew F. Genna Emile Gourgues Guy Guerra Carkie M. George Eddie Goutierrez Norbert Guerra Kevin George Luca J. Governale Ricky Guerra Michael George Sue Governale Roy Guerra Roger George Jeffery Harris Louie Guertin Gerald Gervais Dave Harrison Jules P. Guidry Glenn Getscher Larry Harrison David Guilbeau Betty Ghiloni Raymond Harrison Carlos Guillen John Ghiloni III Dwan J. Hart Robbie Guillot James Guizlo Robert H. Hart Jr. Willard Guillot Ralph Gunn Scott F. Hartman Amy Hefley Steven Gunther Frederick Hartwick Mark Hefley Lloyd Gutierrez Ellis Harwell III Walter Heidel Bonnie Haasase John Hatcher Michael Heim Luis Hagans Daniel R. Hatfield Elliott Heimel Greg Haley Emma C. Haulard Gerald Heinemann Dove L. Hall Chanda F. Hawkins Gerald Hellmers Frederick Hall Gregory L. Hawkins John Hellmers John R. Hall James Hawkins George Helm Thomas Halley Barron Hay Milton J. Helmke III Sabrina Hamann Gary Haydel Huey Helmstetter Scott D. Hambrice Charles Lee Hayes Mark L. Hemstad Leonard Hamilton Don R. Hayes Charles Henderson David Hamlet Harold Hayes Trahan Henderson   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 28Robert Hammond 
Joseph S. 
Hayes Jr. 
Justin K. Henne 
Helen Hampton 
Marcus Hayes Sr. 
Howard Heno 
Thomas Hand 
Samuel Hayes Jr. 
Donald J. Henritzy 
Michael B. Haney 
Roy Haylock 
Charles Henry 
Nolan Hankton 
John Haynen 
Claude Henry 
Weldon Hankton 
Maurice Haynes 
James Henry 
Sean Hanley 
Tim A. Haynes 
Tyrone Henry 
Scott Harding 
Andre Hearty 
Wilmer Henry 
Susan Hare 
Charles J. Hebert 
Charles Herbert 
Leon Harmann 
David Hebert Jr. 
Roland Herbert 
Jason Harp 
Edward Hebert 
George Herbold 
Charles E. Harper 
Gary Hebert 
Terri Herkes 
Alfred Harris 
Richard Hebe
rt Alcide Hermandez 
Alton Harris 
Robert Hebert 
Angel Hermandez Jr. 
Angelique M. Harris 
Roland O. Hebert 
Henry Hermandez 
Bobbie Harris 
Gary M. Hedrick 
Marc Herring 
Chad Harris 
Ronald Hughes 
Marc G. Herring 
Claudia Harris 
Timothy T. Hughes 
John Herron III 
David Harris 
Joseph Hults 
Emile Hessler Earl Harris 
Michael Hum 
Todd Hew 
James Harris 
Chester Hunter 
Randy Hilburn 
Luc Hill 
Sonnie Hunter 
Dennis Hill 
Michael Hill 
Steven Hupp 
Clyde Johnson 
Thomas. Hill 
Earl Hurst Cory Johnson 
Tod C. Hill 
John Hurst 
Donald Johnson 
John Hillburn 
Marvin Husser 
Douglas Johnson 
Chad Hingle 
Stephen Huth 
Joseph Johnson 
William Hippler 
Terry Huth 
Joyce Johnson 
Edison Hockaday 
Renee Hyer 
Larry Johnson 
Edison Hockaday Sr. 
Brent Hymel 
Lavor J. Johnson 
Jesse J. Hodges 
Grant E.
 Hymel 
Michael Johnson 
Allan Hoey 
Jorge Infantes 
Philip Johnson 
Dennis M. Hoffman 
Lawrence Ingram 
Rahsaan Johnson 
Roderick Holley 
Michael Ipser Richard Johnson 
Thomas Holley 
Roger Irion 
Rosabelle Johnson 
Charles Holmes 
Nevil Irvin 
Terrance Johnson 
Silas Holmes 
Shirly Irvin 
Louis Joichin 
Herbert Honses 
Ceolia Mae Irving Charles Jones 
Robert Hood 
Louis Irwin 
Danny Jones 
Vincent Hood 
Anthony Jackson 
Derrick Jones 
Donald L. Hooker 
Donnis Jackson 
Earnest Jones Sr. 
Ronald Hookfin 
Frank Jackson 
Ernest Jones 
Rondell Hopkins 
Gail Jackson 
Frank Jones 
Dawn Horold John D. Jackson 
G. Jones 
Mark Horton 
Lanette Jackson 
Herman Jones Jr. 
Mark Hosli 
Leslie Jackson Jr. 
Leonard Jones 
Herbert A. Houses 
Norman A. Jackson 
Marcus Jones 
Jerome Howard 
Richard Jackson 
Michael Jones 
John Howard 
William F. Jackson 
Tina Jones 
Johnny Howard 
Antonio James 
Tyrone Jones 
Stanley E. Howard 
Damon A. James 
Walton M. Jones Jr. 
Wayne Howard 
David James 
Ronald W. Jordan 
 FREEMAN DECORATING CO. 29Louis Hoyt Jr. Francis James Gary Jordana John Huber Hurtis James Aaron Joseph Adonis J. Hudson Walter James III Charles Joseph Milton Hudson Walter James Jr. Ernest Joseph Margaret Huete Robert Knower Gaynell Joseph Paul M. Huff Christoopher Koelsch Michael Joseph Dewayne Hughes Ronnie Koffler Wilson Joseph Keith W. Hughes David Kott Paul Jourdan Richard Hughes James D. Kragle Archillie Julian Patrick Kadow William Kramer Ivory Jupiter Dennis Kahoe David Kraus Alvin Langsford Jr. Lonnie Kahoe Myron Kraus Gian Lanier James R. Kaiser Troy Kraus Joseph Lanitia Margue Karajulles Todd Kruebbe Lionel O. Lanu Frank C. Keefe Wayne Kruebbe Augie Lapara Stevens M. Keith Duane Kube Gordon Laporte Darryl Keller Lynne Kurilovitch Stanley Laque Jr. Shelia Keller Clifford Kurucar Brian C. Larce Richard Kellerman Perry A. Labat Carl LaRosa Brenton Kelley Philip Labruyere Carl V. LaRosa Laverne Kelley Paul Lacassagne Joseph Larosa Bernard J. Kendrick Mary LaCaze Stewart Larson Bernard Kendrick Sr. Robert J. LaCombe Bertin H. Latuso III Terry Kendrick Shelby LaCroix Arthur Laugand Don Kennedy Clarence Ladner III Jonathan A. Laugand Myron Kennedy Steve Ladner Leo Lauricella Reginald Kennie Ricardo LaFrance David Lavie Myrna Kerry Dominick Lamartina Stephen Lavie Jr. Edward E. Key Ken Lambert Lloyd Lavigne Edward C. Keyes Farid L™Amir Raymond Lavigne Kathryn Kidd Kenneth Lamonte Craig Lavin Joseph A. Kieff Larry Lamonte John I. Lawrence Alan Kieff Luc A. Lanau Gwendolyn Lawson Ronald Kieff Monical L. Landers Jon Layer Kenneth R. Kimble John Landnier Mary Layer Dwight King David Landry Gene Lazaro Kenyatta King Donald Landry Jr. Henrietta Lazarus Erick Kingvalsky Dwane Landry Richard LeBell Angela M. Kinler Alex Langand Eric M. Leblanc Stanley Kinler Arthur Langand Roy M. Leblance Sr. Richard Kirby Jonathan Langand Aaron Ledet Edward Kirkley Daniel Lange Darval B. Ledet Charles Klein Sidney Long Demetrius Lee Jason Klein Ceasar Lopez Leon L. Lee Tori Klein Jorge Lopez Rhey Lee Glenn E. Klima Nilson Lopez Roger Lee Fred Knecht Rodoifo Lopez Shawn C. Lee Charles LeFlore Roy Lott Thomas Lee Jr. Melvin Lefort Henry A. Lotts Joe M. Maher Billy Leger Max Loubiere Christopher Mahler Theodore Leggett Grace Louden Richard Majors Joseph Leggio Patrick M. Louque Janice Malbrough   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 30David Leibe 
Terry Lovern 
Alvin J. Mallery Jr. 
Rex Lemoine 
James Lowe Jr. 
Nieze Maloney Robert Lemoine 
Nathen Lowrance 
E. A. Maloy 
Tony Lemon 
Laurie L. Loyd 
Anthony J. Manalla 
Clarence Lenaris III 
Jeffrey Luccia 
Wade Manger 
Tyrone Lenoir 
Donald Ludwig 
Santo Mangipano 
Leonard Lenz 
Arthur Lundy 
Donald Mankin 
Mike Lepore 
Thomas Lunn 
Walter E. Manning 
Amy Lester 
Brian Luster 
Larry Manry 
Paul Lester 
James Lyndeshia 
Willie E. Manson 
Michael Levy 
Lynn Lynn 
Craig Maquar 
Adrain M. Lewis David Lyon 
Philip Maquar 
Bertel Lewis 
Therman Lyons 
Joseph Marcainte 
Cynthia Lewis 
Kevin B. MacDonald 
Calvisom Marcantel 
Derrick Lewis 
Anthony Macheca 
Joe C. Marcantel 
Frank Lewis 
Tommy Macheca Joseph Marchese 
Gregory Lewis 
Sam Mack 
Nicholas Marchese 
Hubert Lewis 
Samuel M
ack Jr. 
Louis Marciello 
John Lewis 
Russell Madden 
Michael Marcotte Leon L. Lie Edw. Madona
 Jr. Rickie Marinello 
Reggie Lightell 
Robert Madona 
Henry Marino 
David Lincoln 
Gregory M. Magee 
Louise Marino 
John L. Lindberg 
Milous Magee III 
Perry Marino 
Merlin Lindsey 
Anthony Maggiore 
Mikel Mark 
Charles Lister 
Derek A. Magraff 
Raoul Marques 
Philip Liuzza 
John Maheo 
Donald P. Marrero Sean M. Locantro 
Claude Maher 
David Marrione 
Rodney J. Lomax 
Michael McCougald 
Charles Marshall 
Edward M. Lombard 
Robert McCoy 
Donald O. Marshall 
Anthony Lombas 
Tanya K. McCrory 
James Marshall 
Edward M. Lombard 
Wright McFarland 
Mike Marshall 
Anthony Lombas 
Alfred McGee 
Crystal A. Martin 
Jeff Martin 
James McGittigan 
David Martin 
Monroe Martin 
Jim McGittigan Jr. 
Donald Meyer 
Renee K. Martin 
Timothy K. McGuire 
Joseph Meyer 
Robert Martin 
Derrol McIntrye 
Joseph R. Meyer Jr. 
Rory Martin 
Jamaal I. McIntrye 
Joseph W. Meyer Sr. 
Dwayne Martinez 
Larry G. McKinney 
Val Meyer 
Paul Martory 
Michael McLaughlin 
Arthur Meyers 
Bernard Massett Jr. 
James Mc
Millan 
Chris J. Meyers 
Jeremy Massett 
Lisa McMillian 
Gary Meyers Jimmy Masterson 
Jason M. McNeil 
Ann W. Michael 
Joseph Matherne Jr. 
Roger R. McRae 
August C. Michel Sr. 
Joseph Matherne Sr. 
Kelly McSpadden 
Vallery Michael 
Ronald Matherne Jr. 
Stephen Meadows 
Jeff J. Mickens 
Ronald Matherne Sr. 
Jimmy Meek 
Dan Miester 
Wade R. Mattei 
Ashley Meeks 
Warren Migaud 
Wade R. Mattei Jr. 
Samuel Mefford 
Robert Milan 
Carey Matthews 
Sidney Meggs 
Gerald J. Miles 
Michael Matthews Michael S. Meheil 
Kenny Miles 
Steven Matthews 
Joseph E. Melbourne 
Clarence Miller 
Shaun M. Maurin 
Alan Melton 
Connie Miller 
 FREEMAN DECORATING CO. 31Charles Maus Stanley G. Melville Gerald Miller John Maus Shaun Mercadal George Miller William A. Mauthe Arthur Mercadel Jr. Glenn Miller Jo May Kenyatta Mercadel Joseph J. Miller Eddie Mays Shaun Mercadel Lyell Miller Megan McAfee Carroll M. Meredith Marvessik Miller Michael McArthur Henry Meredith Roger Miller Roy A. McBride George Trey Merrill Sandra Miller Roosevelt McCall Charles Merritt William Miller Thomas McCalla Lonnie A. Meshell Shannon Millet Gerald J. McCann Victor Mesia Shawn Millet William McCord III Michael Messer John Milliet III Daniel McCormick Sherry Metzgar Terry Mills Daniel I. McCormick David J. Meyer Wendell R. Milton Erick J. McCormick Elliott Morell Charles Mince George McCormick Eddie Morgan David W. Mince Michael McDonald James Morris Jimmy Mince Mark McDowell Joseph Morris Joni Mince John V. McFadzen Nathaniel D. Morris Ronnie Mince Lucien Mistrot Ted E. Morris Elton Mistich Richard Mistrot Scott Morrow Shane Naguin Huey T. Mitchell Henry Mortellaro Alfred Namias Michael Mitchell Frank Mortillaro Larry Nance Thomas Mitchell Charles Morton Jr. David Napolitano Wesley Mitchell Stephen J. Mosgrove Sal Napolitano Jr. William Mixon Stephen S. Mosgrove Sal Napolitano Sr. Robyn Mizer Mark H. Mosser Allen G. Narcisse David Mock Newton Mossop Jr. Greg Nata Chris Mockenhaupt Michael Mosteiro Steven Nauck Dewey Moffitt Jeffrey Moten Frank Naundorf David Moity Don Motlow Gerald Navaqrre Michael Moity David Mouille Gabriel O. Navia Stephen Moity Jr. Jules Moustier Cleveland Neal Troy J. Molay Mary Mouton Glenda J. Neal George Monaghan Eric Muhoberac Barry Necaise Belinda Monistere William Muhoberac Philip Necaise Judy Monistere Henry J. Muir Sr. Ricky Neese Alidio Monoz Michael Muir Robert Neff Scott G. Montecino Scott Mullen Charlesray Neight Al Montgomery Louis Mullet Debra Nelson Alverti Montgomery Mark S. Mullins Joann W. Nero Diana Montgomery Alidio Munoz Keith M. Nestgor Robert Montgomery Malcom Munster Thomas Neumann Ryan Montgomery Norma M. Murillo Irvin Nevil Wendell Montrel Jose A. Murphy Steven New Clifton Moore Scott Murphy Andrew Newchurch D™Andre Moore William Murray Amy Newmal Robert Moore Craig S. Mutrie Bilbo Newman Samuel Moore Jr. Leroy Myles Thomas J. Newman Carl M. Morgan Elman P. Palao II Ivan J. Nicholas Thomas R. Moraga Brian Palestina Shurley Nicholas Kevin Moran Joseph Pansano Dave A. Nicholson   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 32Russell J. Moran 
Vic Papa 
Scott J. Nicolich 
Timothy Moran 
Christopher Paratare 
Dale Nicolini 
Tony Nicolosi Sr. 
Aziz Parker 
Tracey E. Nicoll 
Howard Niedermeier 
Isiah M. Parker 
Daniel Pershell 
Donald Nixon 
James Parker 
Carl Peters Jr. 
Brandon Nodier 
Lionel Parker 
Joan G. Petivan 
Darrell T. Norman 
Robbie D. Parks 
Rich Pettis 
Reginald Norris 
Stephen Parr 
Brian Pflueger 
Michael Norton Michael Parrino 
Rickie 
Pflueger 
Anastasia Nunez J. Patr
ick 
Theresa 
Pflueger 
Michael Nunez 
Carolyn Patterson 
Cornelius Phillips 
Mark Nye 
Bruce Paul 
Louois N. Phillips 
Timothy M. O™Brien 
Jeffrey Todd Paul 
Roslyn P. Phillips 
Danny O™Connor 
Dennis Payne 
Thomas Piattoly 
Timothy P. O™Neal 
Oscar A. Paysse Travis 
J. Piattoly 
Robert Oakley 
Frank A. Pelicano Jr. 
Anthony Pierre 
Fralando Oates 
David Perez 
Ruben Pierre 
Consualia M. Oatis 
Elward Perez 
Reid E. Pinac Jr. 
Frank Oddo Jr. 
Fred Perez 
Thomas Pinell 
Robert M. Odoms 
Steven Perimutter 
Ronald K. Pinner 
Eric Okun 
Sarah M. Perique 
Martin Pitre 
Wendy Okun 
Dawn T. Perkins 
Joseph Pittman 
Chris Olavarrieta 
Kevin Perkins 
Jane Place Arthur Oldstein 
Miller Perkins 
Artrey J. Plaisance 
Paul Olinde 
Robert Perkins Sr. 
David Poche 
Bryan J. Overhoff 
Vanessa Perkins 
William D. Pollard 
Gegory Olivier 
Donna Perniciaro 
Randy G. Pomfrey 
Misty M. Ordoyne 
Hoseph R. Perniciaro 
Edward Pons Jr. 
Cindy A. Osborne 
Laura Perniciaro 
Randy J. Ponthier 
Keith A. Osborne Jr. 
Tammy Pernuciaro 
 Daniel J. Ponthieux 
Hugh Overton 
Billy Pernicon  
Geraldine Poole 
Terry Owens 
Marty C. Perre 
Nicholas Popiwicha Misty Pabst 
Bryan Perron 
Darryl Porce 
Michael Packard 
Imre M. Perry 
Aaron Porter Jr. 
Mike O. Padilla Jr. 
Martin Perry 
Nicholas Porter 
Nicholas Pagan 
Christopher L. Ray 
Bobbie Powell 
Anthony Page 
George J. Ray 
Dustin Powell 
Dominick Page 
Johan J. Ray 
Joseph Powers 
William Paige 
Margaret H. Ray 
Ron Pradat 
Harold Pajeaud 
T. Ray Norman J. Prats Sr. 
Benjamin Prentiss 
Kenneth Raymond James M. Prentice 
William Preston 
Mark Raymond 
Robert Rivas 
Laniche Prevost II 
Gerald Readinger 
Rufas Rivas 
Ashley J. Price 
Daniel Rector Robert 
Rizzuto Delton Price 
James J. Redding 
Len Robariguez 
Harry L. Price 
Loretta A. Reece 
Alan Robeau 
Henry Price Joseph Reed 
Gary Robert 
William Price 
Kevin L. Reed 
Cheryl Robertson 
Louis Prince Promfry 
Michael Reed 
George Robertson 
Colette M. Pryor 
Marcel Regnier 
Marie R. Robertson 
Janet Punch 
Timothy Reilly 
Michael Robertson 
Joseph M. Purdy Jr 
Tony Reimonenq 
Nathaniel Robertson 
 FREEMAN DECORATING CO. 33Joseph Puroy Jason Reine Karen Robin Ricardo Pustanio Michael Reis Arthur Robinson Clayton Putnam Martin Reno Charlie R. Robinson Hubert Quakenbush Christian Reyes Christopher Robinson Richard Quatararo Morris Reynold  Cleveland Robinson Paul Quatrocci Robert Reynolds Cynthia Robinson Vincent Quatroy Cheryl Rhea David Robinson Cindy Quillin Joseph Rhea Drayton Robinson Mark Quillin Antoine J. Rhodes George Robinson Mark Quillin Dena Rice Gregory Robinson Jose Quiroz Jason Richard Jovon Robinson Austin Rabito Anthony L. Richards Michael Robinson Buster J. Rabito Milton Richards Ralph Rocco Johnny Rachal Francis Richardson Peter A. Rocha Robert Radabaugh Peggy A. Richardson Gregory P. Rochon John Radosevich Rocko Richardson Spencer R. Rocque Amos Ragan Randy Riche Clarence Rodgers James P. Raley Marshall Richerson Adam Rodrigue Terry Ralph James W. Ridings Jessie J. Rodrigue Angel Ramirez Joseph Rigby Michael Rodrigue John Ramirez Zane Rigdon April Rodriguez Sidney Rancatore Thomas Rigney Armando Rodriguez Don D. Randazzle Ronald Ringe Michael Rodriguez Elwin D. Randle Cheryl Ritter Murna L. Rodriguez Janice M. Rando Mark Sander Brenda Roe Edward Randolph J. C. Sanders Robert Roe Kenneth Rawles Brayn Sanders Joseph Rohrbacker Kirk Rawles Charles H. Sandrock Michael Roig Michael Rawles Gary H. Santos Gregory Rollo Kevin J. Romano Nicholas Sanzone Barbara Romano Steve Romano Leslie Sass Bobby Scott Abney Ronald Kevin Saucier Eddie Scott Alfred Ronsonette John Sawicki Ernest Scott Claude J. Roper Fredrick Sawyer Vincent Scott Jamie P. Roper Lionel C. Sawyer Roy Seals Chad Roque Elizabeth Scallan Michael Seamen Nedric Rose John Scanlan Jr. Aaron Searls Terence Rosemore Thomas Scanlan Dwayne M. Seghers Rodney Roser Larry Schaff Marianne Sellitti Bennett Ross Ed Schambach Brian Sennett Chiquita L. Ross George Schenck Juan Serigne Dianne Ross Robert Schexnayder Michael Serigne Sr. William Ross Schlumbrecht Michael Serpes Larry Rost Kevin Schmidt Michael Seuzeneau Susan Rowe Steven Schmidt Kathleen A. Sevin Charles Rowley Todd F. Schmidt Melissa L. Shafaer Irvin A. Roy Arthur Schmitt Charles Shamonsky Anthony Royal  Mark Schmitt Alexander Sharp III Timothy Rucker Scott Schnadelbach Walter Sharp David A. Ruiz Daniel Schneider Brian Shaw David F. Ruiz Odo Schneider David K. Sheilds Michael Ruiz William Schommer Carlton F. Shell III   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 34Roque R. Ruiz 
Kehlet Schon 
Christo Shepperson 
Terry Ruiz 
Michael Schooley 
Eric M. Sherman 
Darryl Ruppert 
Gilf Schottmueller 
David S. Shipman 
George Russell Jr. 
Thomas Schreiwer 
Albert R. Shirah Jr. 
Michael Russell 
Calvin J. Schul
te Jr. 
Charlene Shockley 
Jon Rutherford 
Donald L. Schulz 
Thomas Schockley 
Edward Ryan 
Leo A. Schurr Jr. 
Norman Shows 
Ernest Saavedra 
Bruce Schustz 
Clark Shultz Shelly A. Salmon 
Herman Schulz III 
Donald Shultz 
Roy Salomon Jr. 
Bruce Schweiger 
Robert C. Sikorski 
David Salva 
Dominick Sciortino 
April Siles Jimmy Salva 
Stanley Sconza 
Lovel Silva 
Frank Sams 
James Soderman 
Roger Silva 
Frank Sanchez 
Edward A. Soffra 
Debra A. Silvers 
Joseph Sanchez 
Wayne Softley 
Stanley Simeon 
Randy J. Sanchez 
David Sohn 
David Simmon 
Ricccardo Sanchez 
Wayne J. Soignier 
Christophe Simmons 
Reggnel Simmons 
Bruce Solomons 
Donald Simmons 
Chad Simoneaux 
Stephen Sommers 
Willie Storey 
Darrel Simpson 
Mark Songy 
James Stortz 
Jeffery R. Simpson 
Stephen Songy 
John Stortz Jr. 
Thomas Sims 
Michael J. Sopczak Deborah Strader 
Victor Sims 
Danilo Soto 
George Stringer III 
Tony Sincerbeau 
Ricardo Sotres 
Dale L. Stringfield 
Richard Sindik 
Andre Soulagnet 
Eric Strother 
Theodore Singleton 
George Soulier 
Jeb Stuart 
Donald E. Sivadener 
Joseph Spain 
Brandon Stuebbon 
Bryant Skidmore 
Samuel Spears Jr. 
Dwayne Sturgent 
Andre Skinner Henry J. Sperandeo 
Lacy Suarez 
Robert Slack 
Robert Spinks 
Abelaina Suazo 
Norman Slaughter 
Samuel Spinks 
Julia Sullivan 
Paul Smaha 
Todd Spriggins 
Kerry G. Summes 
John Small 
Bennie R. Sp
riggs 
Richard Summes Brian K. Smith 
Eugene Sprose 
Lori Sumrall 
David M. Smith 
Alphonse Spurlock 
Donald E. Swadener 
Esther Smith 
Ranoy St. Germain 
Timothy Sweeney 
Henry C. Smith Jr. 
Justin J. St. Mard 
Kevin R. Sylvester 
James Smith 
Frank Stabile 
Robert Sylvia 
Jan A. Smith 
Jeffrey A. Stachmus 
Mark A. Symons 
Juvan Smith 
Robert Standeford 
Charles J. Tamor 
Marcus K. Smith 
Frederick Stanley 
Terry F. Tarlton 
Mark Thomas Smith 
Michael J. Stanley 
Gene Tarzetti 
Melvin A. Smith Jr. 
Patricia Stanley 
Perry A. Tassion 
Michael Smith 
Randy V. Starita 
Seth S. Tate Otis Smith 
Charles Steele 
Cecil Taylor 
Paul Smith 
Eddie Stephens 
Charles H. Taylor 
Robert Smith Jr. 
Ray T. Stewart 
Gary Taylor Stanley Smith 
Glen Stoetzner 
Gregory Taylor 
Tyree Smith 
Bennie R. Stolz 
Junior Taylor 
Tyrone Smith 
John Stone 
Kenneth Taylor 
Vernell Smith 
Eric Toups 
Linda Taylor 
James Snee 
Jason Toups 
Michael J. Taylor 
 FREEMAN DECORATING CO. 35Robert A. Snow Michael J. Toups Shanon Taylor Jared Snyder Richard Toups Sharon Taylor Leonard Sobel A. J. Tracy Sheila R. Taylor Kelly Teel Sr. Mark Tracy Ricardo Teano Edward Tharp Elton N. Tramble John Venedzia Dean Theriot Warren A. Tranchina Steven Vernon Ray Theriot Doug Traut Douglas E. Vick Brandon Thibodeaux Vincent Treme Terry Vicknair Jean B. Thibodeaux Emanuel Trevino Karen Victoriana Cinda Thigpen Christine Tribou George Victoriana III Corey L. Thigpen Thomas W. Trice John Vidrine David Thomas Juan Trigueros Paul E. Vidrine Jr. Donald Thomas Joseph Trippi Felix Vigoa Gerald Thomas John Trobino Feliciano Vigoa Jenard Thomas Brockton Tross Margar Villanueva Jon C. Thomas James Trotter Damon A. Vincent Keith Thomas Joseph Truch Mario J. Vincent David Thompson Jimmy Truitt Mary Vivino Eric Thompson Gary Trumbach Charles Voelker James C. Thompson Dave Turner George Vogel Jr. Jeff Thompson Juanita Turner Salvador Volpe Marc Thompson Steve Turner Joseph F. Voltz Patrick Thompson Taqua Turner August Wachenfeld Peter Thompson Edward J. Twaskas Anita Wade Shirley R. Thompson Eddie Tyler Charles Wadlington Steven Thompson John Ulteig William Waguespack Sylvester Thompson Calixton Urbina Adolph Wahlen III Terry Thompson Ramon Urbina Adolph C. Wahlen III Edward Throop Jr. Marlon Urbino West Waldorf Yvette Thumon John Usey Robert Walker Jr. Frank A. Tijerina Waldon Vagas Bruce Wallace Larry Till Willie Valdary Jr. Donya Wallace Larry A. Till Darrel Valley Christoph Walsdorf Larry Till Sr. Michael Vallery Kevin J. Walter Pearl L. Tillman Eldridge Valteau III Kendrick Wampler Val Timphony Norman J. Vancourt Jimmy Ward Juan Tome Jesse Vasquez Josie Ware Zakai S. Tomeny Jose` Vasquez Keenan T. Ward Gerald Toney Mary Veal William Warner Roy N. Toribio Tony Wicklace Karren Warren Reba Torrence Sandra Wilfield Marion Warren Michael Torres Edward Wilkinson Michael Warren Michael Torry Russel Will Ardis E. Washington Nicholas Tortorich Bradley Willard Charmmai Washington Deotis Washington Alphonse Williams Darlene Washington Donald Washington Carlton Williams Ronald Wilson Frank Washington Cedric Williams Starr N. Wilson Erskine Waters Chiquita M. Williams William F. Wilson Clifford Watkins Clayasbie Williams William F. Wilson Jr. Eric C. Watkins Dwayne Williams William Winchester Ralph Watson George Williams Irving Windham Willie Watson Glenda Williams Dale Winstine   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 36Huey Wattigney 
James Williams Jr. 
Dennis Winstine 
Ralph Waymire 
Jason Williams 
Jonathan Wissker 
Darryl Webb 
Katherine H. Williams 
Gerald Witt 
Tommy M. Webb 
Lewis Williams 
Frederick Wolf 
Barry J. Webber 
Mitchell A. Williams 
Joe Wolf 
Shelby A. Weber 
Patrticia Williams 
Julius Wollfarth 
James Weidener 
Phiifichia Williams 
John Womack 
Jamie Weidner 
Robert Williams 
Jsilas Wolmes 
Gary Weiland 
Stanley Williams 
Barry Wratten Glen Weiland 
Steven Williams 
John Wright 
Barry Weinstein 
Thomas Williams 
Leola Wright 
Stanley Weisuopf 
Timothy Williams 
Leo Wurtzburger 
Elsie Welch 
Uhura Williams 
Noel Wyatt 
Grace Welch 
Wardell Williams 
Andrew Young 
Jack Welch Wilbert Williams III 
Joyce Young Patricia Welch 
Clarence J.
 Wilmore 
Sherrie Young 
Sadie Welch 
Ronald Wilmore 
Chemin Youngblood 
Christopher Wells 
Alfred Wilson 
Carols A. Zelaya 
Donald Wessel 
Eldon Wilson 
David Zelaya 
Darren A. West 
Emmanuel Wilson 
Ronald Zeller 
Lionel West 
Fay L. Wilson 
Kurt D. Zemke 
John Westmoreland 
Glenn Wilson 
Glenn Ziegler 
Aaron Wetzel 
Kenneth D. Wilson 
George Zimmer 
Paul Wetzel Paula Wilson 
Robert W. Zingler 
Ricky Whitaker 
Robert Wilson Sr. 
Frank Zorn 
Albert White 
Edward L. Winstine 
Greg Zulauf 
Christina White 
Charles Winston 
Celeste Zulli 
Frank White 
Donald Winston 
David A. Zwank 
James White 
Kondwani Winston 
 Marie White 
Shelia Winston 
           FREEMAN DECORATING CO. 37Lesley A. Troop, Esq., for the General Counsel. William Lurye, Esq., of New Orleans, Louisiana, for Respon-dent Carpenters. Philip Franco, Esq., Brooke Duncan III, Esq., Mike Duran, Esq., and Bill Kelly, Esq., of New Orleans, Louisiana, for Respondents Freeman, Spangenberg, Expo Services, Sho-Aids, CSI, Czarnowski, Eagle, Renaissance, and Zenith. Curtis Mack, Esq., Jack L. McLean, Esq., and E. Jewelle John son, Esq., of Atlanta, Georgia, for Respondent GES. Robert S. Giolito, Esq. and Jeffrey D. Sodko, Esq., of Atlanta, Georgia, and Don Gandolini, of New Orleans, Louisiana, for the Charging Party.  DECISION1 This hearing was held in New Orleans, Louisiana, on several days beginning on October 26 and ending on December 11, 1998. After the hearing closed, the General Counsel moved to consolidate cases and amend the consolidated complaint on February 5, 1999.2  I have considered the full record and briefs of the parties3 in preparing this decision. I. JURISDICTION The Respondent Employers are occasionally referred to as Freeman, GES, Expo Services, Expo Emphasis, Convention or CSI, Sho-Aids, Czarnowski, Spangenberg, Renaissance, Zenith, and Eagle. Freeman, Spangenberg, and GES are general service contractors in the convention and trade show industry with facilities in Louisiana. During the 12 months that ended No-vember 30, 1997, each purchased and received goods valued in excess of $50,000 directly from points located outside Louisi-ana. CSI, Czarnowski, Expo Emphasis, Expo Services, Renais-sance, Sho-Aids, Zenith, and Eagle have been engaged in the business of installing and dismantling in the convention and trade industry in Louisiana. During the 12 months ending No-vember 30, 1997, each of those installation and dismantling companies purchases and received goods valued in excess of $50,000 at its Louisiana facility directly from points outside Louisiana and each provided services in excess of $50,000 for GES and Freeman.4  I find that each of the Respondent Em-ployers was an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the National Labor Relations Act (the Act) at all material times.                                                                                                                      1 Since close of the hearing there have been requests for oral argu-ment. After fully reviewing the record and the briefs of the parties I conclude that oral argument is not necessary.  2 On February 5, 1999, the General Counsel moved to amend con-solidated complaints in Cases 15ŒCAŒ14598, 15ŒCAŒ14693, 15ŒCAŒ15079, 15ŒCBŒ4392, and 15ŒCBŒ4535 and to consolidate Cases 15ŒCBŒ4547Œ1, 15ŒCBŒ4547Œ2, and 15ŒCBŒ4547Œ3 with the cases here. Those motions are opposed and are discussed below.  3 Briefs include ones from counsel for the General Counsel, Charg-ing Party, Carpenters, Freeman, Expo Services, DSI, Sho Aids, Czar-nowski, Zenith, Renaissance, and Eagle, and a corrected brief for GES.  4 There was testimony and other evidence that Expo Emphasis, L.L.C. performed services outside Louisiana over the 12-month period that exceeded $50,000. All other Employers stipulated that each met the Board™s commerce and jurisdictional standards. II. LABOR ORGANIZATIONS The two Unions admit and no one disputes that International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Em-ployees Local 39, AFLŒCIO (Local 39) and United Brother-hood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO (Carpenters) are labor organiza-tions as defined in the Act. III. THE UNFAIR LABOR PRACTICE ALLEGATIONS The complaint includes allegations that the Respondent Em-ployers discharged over 2000 employees, declined to agree to Local 39™s acceptance of a contract, and withdrew recognition from and refused to bargain with Local 29. The complaint al-leges that Freeman and GES granted recognition to the Carpen-ters; and that the Carpenters entered into collective-bargaining agreements with those Respondent Employers, in violation of provisions of the Act. IATSE Local 395 was the recognized collective-bargaining representative of specifically named employees6 of the Respon-dent Employers before July 22, 1997. Collective-bargaining contracts between Local 39 and the Employers expired on June 30, 1997. Local 39 notified those Employers of its desire to open contract negotiations and negotiations started with the ﬁBig Eightﬂ7 Employers before June 30. On June 30 Local 39 members voted to reject Respondent Employers™ contract offers and to strike on July 1, 1997.8 Picketing started on July 2  5 Charging Party International Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO. Only journeymen were eligible for membership in Local 39. However, its hiring hall included over 1850 helpers in addition to approximately 446 journeymen. 6 The contracts™ recognition provisions include those employees who are engaged in the installation, dismantling, and operation of scenery, curtains, properties, electrical effects, and the operation of spotlights; installation and dismantling of exhibits, displays, booths, decorations, and the installation, dismantling, and operation of sound accessories, motion picture, T.V., and video take productions where the Company has the contract and responsibility for the installation, dismantling, and operation of such equipment. I find that the record evidence failed to show that the above bargaining unit is not an appropriate unit (See Blockbuster Pavilion, 314 NLRB 129, 142 (1994).) The parties have historically bargained and contracted with that same bargaining unit. Trident Seafoods, 318 NLRB 738 (1995). Freeman argued that each Employer maintained separate and distinct bargaining units and that none of those units included 2300 employees. The evidence does show that no one employer employed all the hiring hall employees and most employed only a few employees from the hiring hall at any one time. However, the record did show that Local 39 selected employees for referral to the Employers and Local 39 could have selected anyone from its hiring hall list of approximately 2400 employees under lawful selection procedures. 7 Freeman, GES, Expo Services, Expo Emphasis, Convention or CSI, Sho-Aids, Czarnowski, and Spangenberg. None of the Employers belong to a multiparty bargaining association. For convenience some of the Employers negotiated as a group. 8 The General Counsel contended that of the 446 Local 39 journey-men, only 294 were union members. Only members were permitted to vote in the June 30 strike vote and only 126 members attended that meeting (GC Exh. 114).   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 38against the Big Eight Employers.
 On and after July 1 several 
Respondent Employers phoned Local 39 and requested workers 
pursuant to the hiring hall arrangement. Those requests were 
rejected. The Employers were told Local 39 was on strike and 
no workers were supplied. Picketing continued until July 26. 
Contract negotiations between Local 39 and the Big Eight continued during the strike. On July 13
9 the Employers made a 
contract offer. Local 39 did not accept that offer before another 
meeting planned for July 22. Before that July 22 meeting the 
Employers met together. The Employers had prepared another 
contract proposal but Ken Singer from GES asked Attorney 
Brooke Duncan10 if he had received an 8(d) notice.
11  During the negotiation session the Employers asked if Local 39 had 
submitted a FMCS notice. Local 39 Attorney Harry Forst re-
plied that a notice had been sent
12 and he agreed to supply the 
Employers with a copy of that notice.  
Attorney Forst testified that Brooke Duncan and a couple of 
the other attorneys asked him to produce the FMCS letter after 
a break in the July 22 meeting. The attorneys told Forst they 
had been checking and FMCS either could not find or did not 
have his notice. Brooke Duncan told Forst,  
 Until you can produce the letter,
 we don™t want to negotiate 
with you andŠuntil you can produce the letter. So we broke; 
it was around lunch time. And I think Brooke said, If you can 
produce the letter, you canŠyou know, we can come back 
around one o™clock.  
 The Employers did not make a c
ontract offer during the July 
22 meeting. Representatives 
of the Employers phoned FMCS 
on July 22 and were told that FMCS had not received an 8(d) 
notice from Local 39.
13 Shortly thereafter Harry Forst left word on Brooke Duncan™s 
answering machine that he had been unable to find the letter to 
FMCS. Later in the afternoon of July 22 the ﬁBig Eightﬂ Re-
spondent Employers
14 faxed Local 39 that the July 1 strike was 
in violation of the 8(d) notice provisions and was illegal; and 
                                                          
                                                           
9 That offer was mistakenly dated July 14, 1997. Oftentimes that of-
fer is referred to as July 13 or 14. In those cases the reference is to the 
same offer which was made on July 13 but dated July 14. 
10 An attorney for Freeman, Spangenberg, Expo Services, Sho-Aids, 
CSI, Czarnowski, Eagle, Renaissance,
 and Zenith (oftentimes referred 
to collectively as Freeman). 
11 Singer was referring to a notice Local 39 was required to send to 
Federal Mediation and Conciliation Serv
ice in accord with Sec. 8(d) of 
the Act. 12 Former Local 39 Attorney Harry Fo
rst testified that he wrote and 
mailed a letter to FMCS on April 
22, 1997 (GC Exh. 56). The letter 
was sent by regular mail and copies were not mailed to either Local 39 
or any of the Employers. 
13 FMCS wrote on July 23, 1997, and on February 12, 1998, that it 
was unable to locate a notice regarding Local 39 and any of the Re-
spondent Employers (J. Exhs. 2 and 4). 
14 Representatives of Freeman, GES, Expo Services, Expo Emphasis, 
Convention Services (CSI), Sho-Aids, Czarnowski, and Spangenberg 

signed a July 22 letter to Local 39. The letter advised Local 39 that the 
Employers were terminating all em
ployees covered under their collec-
tive-bargaining agreements, that th
e Employers would no longer utilize 
the Local 39 hiring hall, the Employers would seek to recover damages 

caused by the Union™s strike and 
the Employers demanded the Union 
cease all strike and picketing activity (J. Exh.1). 
that all the employees covered by their labor agreements with 
Local 39 were terminated for participating in an illegal strike.
15  GES Vice President Ken Singer testified that IATSE Interna-
tional President Tom Short phoned him on Wednesday or 
Thursday after July 22. IATSE Executive Vice President 
Emeritus Eddie Powell
16 was also on the phone. Short told 
Singer that Local 39 was no longer the decisionmaker and that 
that he was now speaking as agent for Local 39. Short offered 
to accept any contract offer that was on the table. Singer replied 
that there is no offer on the tabl
e ﬁIt™s withdrawn; We no longer 
recognize Local 39, Unfortunatel
y, we™ve terminated all of 
G.E.S.™ Local 39 employees for failure to file the 8(d) notice.ﬂ   
The Respondent Employers mailed
 copies of termination no-
tices to more than 2300 bargaining unit employees.
17 The Gen-eral Counsel alleged that the Employers engaged in conduct in 
violation of Section 8(a)(1) an
d (3) by terminating bargaining 
unit employees. The General Counsel does not dispute that 
employees that voted to strike or that engaged in picketing 
between July 1 through 26 were enga
ged in a strike in violation 
of a prohibition of Section 8(d) of the Act. 
On July 26 Local 39 advised the Employers that it accepted 
the July 14 contract offer and that it ended its strike (GC Exh. 

5).18 The Big Eight Employers rejected the Local™s acceptance 
and withdrew recognition of Local 39 by letter dated July 28.
19  15 Respondents Zenith, Renaissance, and Eagle discharged all unit 
employees on August 7, 11, and 12, 1996. 
16 The testimony of Singer about hi
s phone conversation with Short 
and Powell is not in dispute. Neither Short nor Powell testified about 
that conversation. After Respondents rested, the General Counsel at-
tempted to call Powell as a rebuttal witness to Singer™s testimony re-
garding his phone conversation with
 Short and Powell. I granted Re-
spondents™ motion and did not permit Powell to testify in that regard. 
Singer had testified about that phone
 conversation after being called by 
the Charging Party before the Charging Party rested and before the 
Respondents started their defense. Therefore, I ruled that Powell™s 
testimony regarding the phone conv
ersation did not constitute rebuttal 
evidence. 17 As shown above the Big Eight Employers terminated hiring hall 
employees on July 22. The July 1 strike clearly involved the Big Eight 
Employers. The evidence showed th
at Local 39 was also striking 
against Zenith, Renaissance, and Ea
gle. (For example Local 39 learned 
that Renaissance was transporti
ng replacement workers across the 
picket lines around the second week of the strike. Thereafter, some of 
the picket signs named Renaissance.) Those three Employers notified 
Local 39 of their respective terminat
ed of all hiring hall employees on 
August 7, 11, and 12, 1997. 
18 The evidence is not in dispute but that Local 39™s letter ending the 
strike was read to Freeman Attorney Duncan on July 26. 
19 The July 28 letter was from an a
ttorney for some of the Employ-
ers. It restated that FMCS had verified that it had no record of any 8(d) 
notice from Local 39. The letter also stated: 
With regard to suggestions to negotiate and the Union™s attempt to ac-
cept the Employers™ July 14 offer, we
 state the following. On July 14, 
the Union did not accept our offer, 
and indeed the Union™s continua-
tion of its illegal strike constituted a rejection of that offer and it is no 

longer on the table. Even though you asserted and represented that the 
employer group had had no obligation to bargain because of the 8(f) 
status of the expired contract, the contractors negotiated in good faith 

and over a protracted period in an attempt to arrive at a fair and bal-
anced agreement. As a consequence of these facts and the applicable 
law, we believe that the Employers have no obligation to bargain with 
 FREEMAN DECORATING CO. 39The General Counsel alleged that Respondent Employers en-gaged in conduct in violation of Section 8(a)(1) and (5) by de-clining Local 39™s acceptance of their contract offer and by withdrawing recognition of Local 39.20 On July 28, 1997, Local 39 started what it termed an ﬁunfair labor practice strikeﬂ21 in protest of the discharge of unit em-ployees and withdrawal of recognition. Beginning as early as July 1997 some of the Employers had discussions with the Carpenters regarding the Carpenters sup-plying labor for New Orleans work. Late in 1997 Freeman and GES recognized the Carpenters22 as exclusive bargaining repre-sentative of unit employees.23 Those Employers and the Car-penters reached agreement and executed collective-bargaining contracts. The General Counsel alleged that Freeman and GES engaged in conduct in violation of Section 8(a)(1) and (2) and that the Carpenters engaged in conduct in violation of Section 8(b)(1)(A). Findings and Credibility The parties agreed that many of the facts underlying the is-sues here are not in dispute. As to others, the parties could not agree but the record illustrated there was no dispute. I have stated those facts here. As to areas of actual dispute, I have made credibility determinations in the conclusions. Conclusions  The Alleged Discharge of Unit Employees The General Counsel has the burden of proving that the Em-ployers were motivated to discharge employees24 because of union protected activities. See Manno Electric, 321 NLRB 1 fn. 12 (1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRB v. Transportation Management Corp., 462 U.S. 393 (1983).                                                                                                                                                        Local 39. Accordingly, the Union™s offer to accept the Employers™ July 14 proposal is rejected. With regard to the Union™s offer to return to work, the Union™s failure to file a timely and effective 8(d) notice prior to the strike rendered the strike illegal and the strikers unpro-tected and subject to termination, and our clients have exercised their right to implement their termination. 20 The complaint alleges that Renaissance, Zenith, and Eagle ille-gally withdrew recognition and refused to bargain with Local 39 on December 23, 1997. It alleges that Eagle and Zenith unlawfully refused to supply Local 39 with relevant information since August 19, 1997.  21 The picket signs were changed from complaining of ﬁunfair condi-tionsﬂ before July 26, to ﬁunfair labor practicesﬂ after July 28. As shown here, I find that the discharge of hiring hall employees was an unfair labor practice. Therefore the July 28 strike was an unfair labor practice strike. 22 United Brotherhood of Carpenters & Joiners of America, Louisi-ana Carpenters Regional Council, AFLŒCIO. 23 The term unit employees is used to designate those employees in-cluded in the contractual bargaining units between the Employers and Local 39 before June 30, 1997. 24 As shown here, by discharging employees each Employer was ac-tually notifying that employee that he or she would not longer be used under hiring hall or other referral conditions. Local 39 supplied em-ployees for some 70 additional employers and Respondent Employers did not employ anywhere near the total complement of the hiring hall. For example Freeman pointed to record evidence showing that it nor-mally employed 300, CSI normally employed 6, Czarnowski normally employed 40, Eagle normally employed 3, Expo Services normally employed 50, Renaissance normally employed 15, Sho-Aids normally employed 5, and Zenith normally employed 5 unit employees. GES contended that its unit employees numbered 400. On July 22 Freeman, GES, Expo Services, Expo Emphasis, Convention, Sho-Aids, Czarnowski, and Spangenberg (Big Eight Employers) and on August 7, 11, and 12, 1997, Zenith, Renaissance, and Eagle notified Local 39 that all the employ-ees25 covered by their labor agreements were terminated be-cause Local 39™s July 1 strike26 violated Section 8(d) of the Act.  The Employers based their decision to discharge the alleged discriminatees on Section 8(d) of the Act. Section 8(d) would provide in the instant case (1) that Local 39™s July 1 strike was illegal because Local 39 did not give timely and proper notice to FMCS as required by Section 8(d) and (2) that employees that engaged in that unlawful strike ceased to be employees. The General Counsel argued that representatives of some Employers met before expiration of the Local 39 contracts and planned to terminate their Local 39 relationship out of animus. Philip Liuzza, operations manager for Nth Degree, another employer, testified that he attended two meetings with attorneys and other exhibition industry contractors before March 18, 1997. They discussed the upcoming contract negotiations with Local 39. Respondent Employers including Expo Services, Czarnowski, Sho-Aids, Expo Emphasis, Spangenberg, CSI, and Freeman were present at those meetings. Counsel for General Counsel pointed to Liuzza™s testimony that Stephen Hagstette from Freeman Decorating asked if Local 39 could be fired and Hagstette said that Local 39 did not have enough men. I have examined Liuzza™s testimony regarding two meetings with attorneys and representatives of other employers. It is clear that discussions included expressions of concern with Local 39™s ability to supply sufficient labor through the hiring  25 Representatives of the Employers testified to the effect that each Employer actually discharged only those employees that had worked for that respective employer. However, as to that issue the only direct evidence as to what actually occurred is the letter from the Employers. The Big Eight Employers wrote Local 39 on July 22. Authorized repre-sentatives of Czarnowski, CSI, Spangenberg, Sho-Aids, Freeman, Expo Services, Expo Emphasis, and GES signed that letter. That letter repre-sents the actual discharge action and is probative of what the Employ-ers said contemporaneous with the terminations. Among others things the July 22 letter stated: By copy of this letter, all employees covered under the Local 39 Labor Agreement with any of the signatory Employers indicated below are hereby terminated for participating in an illegal strike. Zenith, Renaissance, and Eagle wrote letters dated August 7, 11, and 12, 1997.  26 Even though Local 39™s attorney eventually provided a copy of a letter to Federal Mediation and Conciliation Service, the evidence shows that FMCS had no record of receiving such notice and FMCS advised the Employers of that fact. On the basis of that evidence I find that FMCS never received notice from Local 39. Jurisprudence shows that actual receipt as opposed to evidence of mailing is required.  Teamsters (Dar San Commissary), 223 NLRB 1003 (1976); Alumni Hotel Corp., 306 NLRB 949 (1992); NLRB v. Vapor Recovery Systems Co., 311 F.2d 782 (9th Cir. 1962). I find that Local 39 engaged in con-duct in violation of the provisions of Sec. 8(d) when it struck the Em-ployers from July 1.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 40hall. Stephen Hagstette asked 
if they could use two labor 
sources and whether Local 39 could be fired. An attorney for 
Freeman explained that it would be difficult to use two labor 
sources and he mentioned circumstances under which the Em-
ployers could legally discharge 
Local 39. I am not convinced 
that Liuzza™s testimony establishes animus beyond the evidence 

showing that the alleged discrimi
natees were fired because of 
their inclusion in Local 39™s hiring hall. The discussions during 
the meetings attended by Liuzza
 involved clients questioning 
their lawyers about possible options in dealing with labor rela-
tions problems. Although those di
scussions included the possi-
ble removal of a recognized bargaining representative, the re-
cord evidence does not support a finding that the possible re-
moval was based on hostility toward Local 39. Instead it ap-
pears those discussions may have been rooted solely in the 
Employers™ concern with whether Local 39 could supply suffi-
cient labor to meet their needs. Don Gandolini from Local 39 
admitted that the Union did have some problems filling labor 
calls on occasion. Therefore, I am
 not convinced that Liuzza™s 
testimony added to a finding of animus.
27 Nevertheless, the record does include evidence of the Em-
ployers™ motivation in discharg
ing the alleged discriminatees. 
The Employers™ July 22 letter to Local 39 (J. Exh. 1) states ﬁall 
employees covered under the Local
 39 Labor Agreement with 
any of the signatory Employers indicated below are hereby 
terminated for participating in an illegal strike.ﬂ The Employers 
listed below are all the Big Eight Employers. Those Employers 
mailed letters to all Local 39 hiring hall employees stating that 
the respective employee was discharged because of Local 39™s 
unlawful strike. Subsequently, Re
naissance, Eagle, and Zenith 
notified Local 39 of its discha
rge of unit employees, in August 
(GC Exhs. 8, 17, and 20).
28 The Employers™ letters to Local 39 and the employees state 
that the employees were allegedly discharged for two reasons: 
(1) Local 39 was engaged in an unlawful strike and (2) each 
discharged employee was a memb
er of Local 39™s hiring hall. 
As to the first point, the record shows that the Employers 
learned on July 22, 1997, from th
e Federal Mediation and Con-ciliation Service that FMCS had no record of receipt of an 8(d) 
notice from Local 39. On that 
information the Employers de-
termined that the July 1 strike was an unlawful strike. 
As to the determination of which employees to discharge, the 
Employers used three sources in compiling the mailing list of 
terminated employees. Stephen Hagstette testified the Employ-
ers used Freeman™s payroll records, GES™ payroll records, and 
                                                          
                                                           
27 In finding that the Employers were motivated to discharge all 
members of the hiring hall because Local 39 engaged in an unlawful 
strike, I find this matter must be distinguished from 
ABC Automotive 
Products Corp
., 307 NLRB 248 (1992). Unlike that situation, there was 
no showing here that Respondents 
encouraged the Union or the em-
ployees to strike. The evidence shows that Local 39 engaged in an 
economic strike on July 1 and that strike was called in violation of the 
prohibitions of Sec. 8(d) of the Act. 
28 GC Exh. 8 is an August 11 letter from Renaissance, GC Exh. 17 is 
an August 7 letter from Zenith, and GC Exh. 20 is an August 12, 1997 
letter from Eagle to Local 39, sta
ting that all employees covered under 
the respective agreements are terminat
ed for participation in Local 39™s 
illegal strike.  records from the various benefit funds.
29 (Tr. 2020.)
30  Hag-
stette testified that the decision was made to terminate ﬁem-
ployees that were referred to us through Local 39 and to termi-
nate our bargaining rela
tionship with Local 39.ﬂ 
That evidence shows that the sources for determining which 
employees to discharge were limited to records containing the 
names of bargaining unit employ
ees. No sources were used 
which would show which employees
 engaged in strike activity 
during July 1997. Moreover, a complete review of the evidence 
revealed that no effort was made by the Employers to identify 
employees that engaged in any type of strike activity for use in 
determining which employees 
to discharge on July 22. 
I find that the General Counsel has satisfied its 
Manno Elec-tric burden31 in view of the evidence that the Employers dis-
charged unit employees because of Local 39™s strike. The evi-
dence revealed that employees were selected for discharge 
because of their inclusion in the hiring hall without regard to 
whether the employees actually engaged in strike activity.
32 This situation must be distingui
shed from the matters discussed in Dow Chemical Co. v. NLRB, 636 F.2d 1352, 1358 (3d Cir. 
1980), where the court discussed 
responses to protected as op- 29 Stephen Hagstette testified that the benefit funds maintained a list 
of everybody that worked through Local 39 based on the hours that had 
been paid to the fund. 30 The parties stipulated that J. E
xh. 3 is the list of discharged 
employees. 
31 Respondent Employers argued that 
Marathon Electric Mfg. Corp
., 
106 NLRB 1171 (1953), established the standard that should apply in 

this matter. Respondents Freeman, et al. also cited 
Bechtel Corp., 200 
NLRB 503 (1972). In 
Marathon first-shift employees engaged in a 
walk out and the employer reacted 
by locking out all its employees. 
The Board found the union and employees
 had violated terms of their 
collective-bargaining agreement by walking off the job and that the 
employer™s subsequent lockout was not
 an unfair labor practice. More-
over, the Board held that all shifts 
and employees on the first shift that 
were both at work and not at wo
rk on the day of the walkout, had 
participated in a strike in breach of
 the collective-bargaining agreement. 
In 
Bechtel there was also evidence that 
all the unit employees had en-
gaged in 10 previous strikes and it 
was found ﬁpipefitters working on 
the project constituted a strong and militant group who judging by their 
past strike conduct, displayed an
 unswerving unanimity of action.ﬂ 
Here, unlike in 
Marathon and Bechtel, the employees did not report for 
work on a routine regular basis. In
stead, the Union called members of 
Local 39™s hiring hall on occasions wh
en they were needed. There was 
no walkout as was the case in Marathon and there was no discrete 
group of regular employees that would report for work within a few 

hours of the walkout. Moreover, there was no showing that the ap-
proximately 2400 employees in the unit constituted a strong and mili-
tant group who displayed an unswerv
ing unanimity of action. Instead I 
find here that the Employers bear the burden of proving their 8(d) de-
fense by showing that respective 
discharged employees engaged in 
strike activity. 32 Additionally, the evidence shows that all Respondent Employers 
withdrew recognition from Local 39 s
hortly after terminating all hiring 
hall employees. I find this situ
ation similar to that in 
Blue Cab Co
., 156 
NLRB 489 (1965),cited by the General Counsel, where the Board 
stated: Respondent™s action had as its specific intent that permanent sever-
ance of the employment relationship 
with the elimination of the Union 
as the bargaining representative and the discouragement of union 
membership.  
 FREEMAN DECORATING CO. 41posed to unprotected activity. As shown here those employees that actually engaged in the Local 39 strike were engaged in unprotected strike activity because of the prohibitions of Sec-tion 8(d). However, as shown here all the unit employees were members of the hiring hall and entitled to treatment without discrimination because of their membership in the hiring hall. I find here that those employees were discharged because Local 39 called a strike and those employees were members of Local 39™s hiring hall. Discharge because of union activity is unlaw-ful.33 In view of the above I find that the General Counsel proved the alleged discriminatees were discharged because of their inclusion in Local 39™s hiring hall. Such a determination with-out more would show that the employees were illegally dis-charged in view of the fact that inclusion in a union hiring hall does constitute protected activity. There remains a question of whether the employees would have been terminated in the absence their membership in the hiring hall.  Manno Electric, 321 NLRB 1 fn. 12 (1996); Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); NLRB v. Transporta-tion Management Corp., 462 U.S. 393 (1983). The Employers contended that the employees engaged in conduct prohibited by Section 8(d) of the Act.34 Section 8(d) prohibits strike action in violation of that section™s notice re-quirements and provides that employees that engage in a strike in violation of those provisions lose their status as employees of employers involved in the particular labor dispute.35 Normally where employee misconduct is an issue, the bur-den is that set forth in Burnup & Sims, Inc., 379 U.S. 21 (1964); Rubin Bros. Footwear, 95 NLRB 610 (1952); American Cy-anamid Co., 239 NLRB 440 (1978); Murco, Inc., 266 NLRB 1175 (1983). The General Counsel has the burden of proving that discharges resulted from protected activity. Respondents may then show that the discharges resulted from misconduct during protected activity. The General Counsel may then show that the misconduct did not actually occur. (Durham Transpor-tation, 317 NLRB 785 (1995).)36  Here the question is not pre-cisely one of misconduct.37  Instead the question falls under the following language from Section 8(d):                                                                                                                      33 Aero Metal Forms, Inc., 310 NLRB 397 (1993); Board Ford, 222 NLRB 922 (1976). 34 The General Counsel concedes that Local 39 struck on July 1 without having submitted a legally sufficient notice to FMCS as re-quired in Sec. 8(d) of the Act. The General Counsel conceded the no-tice was insufficient because it failed to identify any of the Employers that were engaged in the labor dispute. Mar-Len Cabinets, Inc., 262 NLRB 1398 (1982). 35 The evidence and findings here illustrate that the strike at issue was Local 39™s July 1 through 26, 1997 strike against the Big Eight Employers and, late during that strike, against Renaissance. There is evidence that the strike also included Eagle and Zenith. Thomas Ste-phenson testified that a Local 39 representative told him on July 1 that the Local was on strike against Eagle. Aubry Neeb testified that he called for labor from Local 39 during July 1997 and was denied work-ers until he signed the Nth Degree contract. I find that Local 39 did call an unprotected strike that extended from July 1 through 26 and in-cluded the Big Eight Employers and Zenith, Renaissance, and Eagle.  Zenith, Renaissance, and Eagle discharged all hiring hall employees during August 1997. At that time Local 39™s strike in violation of Sec. 8(d) had ended and an unfair labor practice strike started on July 28.  Any employee who engages in a strike within any notice pe-riod specified in this subsection . . . shall lose his status as an employee for the employer engaged in the particular labor dispute, for the purposes of sections 8, 9, and 10 of this Act. . . .  [See for example Metal Workers Local 49, 291 NLRB 282 (1988).]   Local 39 announced that it was striking against some of the Employers38 on June 30, 1997. Subsequently, beginning on July 2 some but not all the hiring hall employees engaged in overt strike activity including picketing.  Respondent Employers contended that all the unit employees did strike from the time of Local 39™s announcement and that striking employees ceased to be employees and were dis-charged because Local 39 and the employees engaged in a pro-hibited strike. (Electrical Workers Local 1113 v. NLRB, 223 F.2d 338 (D.C. Cir. 1955), cert. denied 350 U.S. 981 (1956).) The Employers contented that regardless of whether all em-ployees engaged in overt activity the Employers were entitled to presume that all unit employees engaged in the strike. Their argument in that regard is supported by the Board in Marathon Electric Mfg. Corp., 106 NLRB 1171 (1953), and Bechtel Corp., 200 NLRB 503 (1972). As shown here, I find that nei-ther Marathon nor Bechtel represent the current law. Instead the decisions noted here, Emerson Electric Co., 246 NLRB 1143 (1979), and Conoco, Inc., 265 NLRB 819 (1982), illus-trate that the Board will not presume that employees are en-gaged in a strike absent actual evidence that the particular em-ployee is engaged in withholding his or her labor. I find that the Employers were mistaken in relying on Marathon and Bechtel. Instead, where an employee is allegedly fired for engaging in a strike in violation of Section 8(d), the evidence must show that the Employers relied on a good-faith belief that the respective employee(s) was engaged in withholding labor and that the discharge was based on the employer™s good-faith belief. Once the Employers show that, the line of cases including Burnup & Sims, Inc., supra, become applicable. Here, although the Em-ployers had a basis to believe that specific employees were engaged in strike activity, the Employers decided to discharge everyone in Local 39™s hiring hall without regard to overt strike  36 I agree with Respondent Freeman™s contention that the proper test for striking involves the withholding of labor and that it is not always necessary to prove picketing. However, as shown here there is a ques-tion of whether certain employees withheld labor. The General Counsel concedes that some did by overtly supporting the strike.  37 GES alleged in its brief that some of the strikers engaged in mis-conduct. However, there was no showing that anyone was discharged for misconduct. 38 As shown throughout this decision there was evidence that Local 39 struck all 11 Respondent Employers. For example, Thomas Ste-phenson testified that he was unaware of any picket signs naming Eagle as a struck employer. However, Union Representative Kraus told Ste-phenson around July 1, 1979, that Local 39 was on strike against Eagle and that Eagle would not be able to get labor from the Union (Tr. 263). Subsequently, later in July, Kraus told Stephenson that the Union would not furnish labor to Eagle for the CA World job.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 42activity. As shown he
re, the Employers used Freeman™s payroll 
records, GES™s payroll records, and records from the various 
benefit funds. Those records showed hiring hall employees and 
had nothing to do with which 
employees engaged in strike ac-
tivity.   
The Employers also contended that the discharges were legal 
because numerous employees actually engaged in strike activ-
ity. Although there was evidence that some of the employees 
engaged in strike activity incl
uding picketing, the Employers 
did not consider that evidence in making their decision to dis-
charge all bargaining unit employ
ees. Instead, as shown here, 
the Employers relied solely on three records showing hiring 

hall participants in determining which employees to discharge. 
Those three records dealt exclus
ively with membership in the 
hiring hall and none of the three showed anything regarding 

picket or other strike activity. 
The record established that none 
of the Respondent Employers discharged anyone for actually 

engaging in strike activity.  
On the other hand, the General Counsel does not dispute that 
some 357 employees engaged in th
at strike by voting to strike 
or by picketing.
39 The Employers contended that those ex-
cluded by the General Counsel a
nd the remaining hiring hall 
participants engaged in strike activity
40 as specified in Section 
8(d). I am convinced that both the Employers and the General 
Counsel are mistaken in that regard. By its notice of discharge 

(J. Exh. 1) the Employers discharged ﬁall employees covered 
under the Local 39 Labor Agreem
ent with any signatory Em-
ployers.ﬂ I find that no one was 
discharged for actually engag-
ing in strike activity including picketing.
41 Although employees 
                                                          
                                                                                             
39 Counsel for the General Counsel contended there were 2331 em-
ployees including 446 journeymen and 1885 helpers, in the bargaining 
unit described in the collective-bargaining contracts that expired on 
June 30, 1997, and that 357 of those walked the picket line at some 

point from July 1Œ26, 1997. 
40 Counsel for GES argued that it had been deprived of an opportu-
nity to prove strike participation (Tr. 2381). (In that regard see the 

discussion that started at Tr. 1572 
and especially at Tr. 1578 and Tr. 
1579 regarding any strike participat
ion and the state of mind issue.) 
There was evidence in the 
record that some employees had a ﬁstate of 
mindﬂ of not crossing any picket line.
 I indicated that I would not per-
mit continued examination to determine if the employees had a state of 
mind of not crossing a picket line. However, at Tr. 1578 and Tr. 1579, I 
specifically advised the Employers 
they might put on any evidence 
showing that employees engaged in th
e strike or withheld labor.  No 
one was ever restrained in showing 
actual participation in the July 1 
strike. 41 As shown here I find that the discharges were based on the em-
ployees™ inclusion in the Local 39 hiring hall. However, in the event 

that finding is overturned, there is 
also evidence in th
e file regarding 
employees™ action in striking or not striking. The Employers cited 

Marathon Electric Mfg. Corp
., supra, for the proposition that all em-
ployees are included when their bargaining representative calls a strike 
in violation of Sec. 8(d). I find that 
Marathon
 is inapposite in this situa-
tion. Here, unlike in 
Marathon
, there was no walkout by unit employ-
ees. The situation was different with 
the hiring hall arrangement from 
the routine practice of reporting to 
work each day, as was the case in Marathon
. The Board considered what c
onstitutes strike activity in 
Emerson 
Electric Co., 246 NLRB 1143 (1979), in determining whether the em-
 ployer engaged in unfair labor practices by 
terminating sick and acci-
dent benefits for employees wher
e other employees went on strike. 
Among other things the Board stated: 
For all practical purposes, any employee, disabled or sound, who af-
firmatively demonstrates his support of the strike by picketing or oth-
erwise showing public support for the strike, has enmeshed himself in 
the ongoing strike activity to such an 
extent as to terminate his right to 
continued disability benefits.  Accordingly, we now hold that for an 
employer to be justified in terminat
ing any disability benefits to em-
ployees who are unable to work at the start of a strike it must show 

that it has acquired information wh
ich indicates that the employee 
whose benefits are to be terminated has affirmatively acted to show 

public support for the strike.   
The Board distinguished those findings in 
Conoco, Inc.
, 265 NLRB 
819 (1982). In 
Conoco, the union commenced a strike on January 8. 
The Board found that action did not constitute strike activity by an 
employee that was on medical disab
ility. Subsequently, before being 
released to return to work, the employee appeared on the picket line in 
support of the strike. The Board found that even that activity did not 
constitute withholding labor because 
the employee was unable to return 
to work at that time due to her 
medical condition. Eventually, she was 
released by her physician to return to
 work before the end of the strike. 
The Board found that her picket activ
ity after that time did constitute 
withholding labor and she was not e
ligible for backpay benefits from 
the time she first picketed after bei
ng released by the physician to re-
turn to work. The Board stated: 
picketing for the Union, or otherwise participating in the strike, does 
not render an individual a striking employee. The key is whether that 
employee is withholding services from the employer in support of a 
labor dispute. 
Both Emerson and Conoco show that it is necessary for employees 
to engage in some public show of 
support for a strike in order to be 
deemed strikers. 
The Board and Courts have consistently required specific evidence 
of prohibited acts when considering unfair labor practice allegations 
against Employers and unions. The pr
ohibition of Sec. 8(d) dealing with employee actions should require nothing less. Employees should 
not be held to a higher burden than either employers or unions. 
In view of the record and the above
 jurisprudence, I find that Local 
39™s decision to strike and its communication of that decision did not 
show that the employees were enga
ged in the strike. Absent some pub-
lic show of support evidencing they were withholding labor, the em-
ployees were not shown to have
 engaged in strike activity. 
Although the Local 39 members voted to strike on June 30, the only 
immediate public declaration of that action came from the Union. Local 
39 announced the strike. Unlike situations in many cases cited by the 
Employers, there was no walkout or 
clear showing that the employees 
were withholding their labor. The fi
rst public action taken by employ-
ees was apparently the July 2 picket line.  
The Employers argued that more employees than the 357 employees 
excluded by the General Counsel act
ually engaged in the strike. For 
example, the Employers point to other evidence as proving strike activ-

ity including a ﬁstate of mindﬂ theory. In that regard some employees 
testified that even though they were
 not actually confronted with the 
issue, they would not have crossed 
a picket line. Additionally, several 
employees admitted they made no effo
rt to contact any of the Employ-
ers and seek work during the strike. Others admitted they made no 
effort to disavow the strike and th
e employer representatives testified 
that none of the unit employees c
ontacted them and disavowed the 
strike. The above arguments would result in the inclusion of all the alleged 
discriminatees in an illegal strike. Some admitted they would not cross 
a picket line if confronted with one and none of the alleged discrimina-
 FREEMAN DECORATING CO. 43                                                                                                                                                                                         tees offered their services to any of the Employers between July 1 and 26, 1997. I find Conoco, supra, controlling as to that argument.  The relevant portion of Sec. 8(d) limits itself to any employee that engages in a strike prohibited by that section. I am convinced that an employee does not engage in a strike by his or her thoughts about a picket line. Moreover failing to disavow a strike does not constitute participation in that strike. Current jurisprudence does not support the proposition that employees are engaged in a strike simply on the basis of their state of mind or that the employees had an affirmative obliga-tion to show they were not engaged in the strike. Therefore, I reject Respondent™s argument.  Secondly, I shall consider whether anyone in addition to the 357 employees excluded from the complaint allegations by the General Counsel was shown to have openly engaged in the ﬁstrike.ﬂ The Gen-eral Counsel contended that employees that did not actually engage in strike activity were wrongfully discharged in violation of Sec. 8(a)(1) and (3) of the Act. As shown above, the General Counsel does not dispute that the pick-eting employees were withholding labor and were engaged in the strike. As shown above, there was other evidence of some additional employ-ees showing public support for the strike. Ed Douglas from Czarnowski testified that he saw Juan Bruna on the picket line in July 1997.  Todd Dalmado of GES testified that he saw Robert Benitez, Tom Piattoly, and Felix Vigoa picketing during July 1997. He denied then testified that he also saw Lavern Kelly picketing during July. Frank Gallodoro testified that he saw several regular GES employ-ees picketing. Those included Charles Coffman, James Fink, Randy Hilburn, Augie Lapara, Robert Perkins Sr., and possibly Alfred McGee and Charles Steele picketing during July 1997. GES argued that Frank Gallodoro and Todd Dalmado identified 12 GES employees that were included in the General Counsel™s complaint discriminatees, as having appeared on the picket line. Those included Laverne Kelly, Thomas Piatolly, Felix Vigoa, Charles Kaufman, James Fink, Randy Hilburn, Steve Huth, David Leibe, Alfred McGee, Sal Napolitano Jr., Robert Perkins Sr., and Kelly Golden. GES admitted there was evidence disputing that Charles Kaufman, Robert Perkins Sr., and Laverne Kelly engaged in picketing. Several employees testified in rebuttal and I am convinced that none of the following employees en-gaged in strike activity: Thomas Piatolly, Felix Vigoa, Robert Benitez, James C. Fink, Juan Bruna, Charles Coffman (or Kaufman), Robert Perkins Sr., Lavern Kelly, and David Salva testified that they did not engage in picket activity. Augie Lapara testified that he picketed at the convention center but that his work partner John Hilburn did not picket. Donald Gandolini testified that he and Henry Guzman served as Local 39 picket captains and that James Fink, Charles Coffman, Brian Flaherty, Alfred McGee, Charles Steele, Lucien Mistrot, Michael Toups, and Joseph R. Meyer did not picket during July 1997. Of those listed by GES only Randy Hilburn, Steve Huth, David Leibe, and Sal Napolitano Jr. were not disputed as having picketed and I find that of all those named only Randy Hilburn, Steve Huth, David Leibe, and Sal Napolitano Jr. engaged in picket activity.   Ed Douglas testified that he talked with a number of unit employees. Nick Levine, Tony Pelicano, Darren Imbaguglio, Danny McCormick, Richard Hurtus, Mike Susano, Joe Fabaza, Edwin Fucci, Clifton Moore, Dwayne Segels, Juan Bruna, William Dreis, Malcolm Munster, Robert Rivas, and Michael Standish told Douglas they would not cross the picket line to go to work for Czarnowski in New Orleans. Robert Rivas denied that he attended a meeting of employees held by Douglas before or after the strike started. He testified that he never told Douglas or Nick Levine that he would not cross a picket line to work for Douglas. Malcolm Munster denied that he attended a meeting before the strike or during December 1997 with Douglas and firefight-ers in which the employees told Douglas they would work out of town but would not cross a picket line and work for him in New Orleans. Clifton Moore Jr. denied that he ever discussed whether or not he would cross the Local 39 picket line, with Ed Douglas. may forfeit employment rights by striking in violation of the notice provisions of Section 8(d), the employers may waive that forfeiture42. Here the Employers did waive their rights under that provision by discharging the employees because of their hiring hall affiliation as opposed to their participation in an unlawful strike. Only by accepting the employers™ argument that all hiring hall employees were automatically included in the strike without regard to overt strike activity, may it be de-termined that the employers legally discharged the hiring hall employees. As shown here, I do not accept that argument. In-stead I find that the Employers discharged all the hiring hall employees without regard to whether each respective employee engaged in strike activity. I find that the Employers failed to show they had relied on evidence that employees engaged in conduct in violation of Section 8(d) in discharging those employees. Under the Burnup & Sims line of cases (see above), the Employers failed to estab-lish a good-faith belief that any bargaining unit employee had engaged in strike activity and that the Employers had relied on that evidence in discharging the respective employee. Moreover, the evidence failed to show that all unit employ-ees engaged in the strike. Respondent Freeman43 argued that the Employers need only show an employee failed to report to work in order to prove strike activity44 and that there was no showing that the nonpicketing employees engaged in any pro-tected activity. That first point is unrealistic in the instant situa-tion. Employees did not routinely report to work, as was the case in Marathon and Bechtel (see above). Employees came only after being called through the hiring hall. As to the argu-ment that nonpicketing employees did not engage in protected activity, I find here that inclusion in Local 39™s hiring hall did  In view of the confusion and conflicts in his testimony I am unable to credit Ed Douglas. I find that Robert Rivas, Malcolm Munster, and Clifton Moore Jr. did not tell Douglas they would not cross a picket line to work for Czarnowski. Moreover, I find that Douglas made no spe-cific job offer to Levine, Pelicano, Imbaguglio, McCormick, Hurtus, Susano, Fabaza, Fucci, Segels, Bruna, Dreis, or Standish. None of those were shown to have engaged in overt strike activity.   There was also testimony that some employees refused offers to re-turn to work. In that regard I find those negative comments to specific work offers do constitute strike activity and if made during the July 1 though 26 period, constitute strike activity in violation of Sec. 8(d). I find that Steve Johnson™s testimony that Jay Dileo rejected a work offer does not constitute an 8(d) violation. Johnson™s testimony varied during direct and cross-examination, but he admitted that he asked Dileo what was his position regarding the strike. Therefore, Jay Dileo did not re-fuse a specific offer to return to work and he is not disqualified under Sec. 8(d) on the basis of Johnson™s testimony. 42 ABC Automotive Products Corp., 307 NLRB 248 (1992). Sec. 8(d) also provides for waiver by stating that loss of employment status shall terminate if reemployed by the employer.  43 Respondent Freeman refers to the brief filed by attorneys for Freeman, Expo Services, CSI, Sho-Aids, Czarnowski, Zenith, Renais-sance, and Eagle. 44 See Heinrich Motors, 166 NLRB 783, 785Œ786 (1967), cited by Local 39 for the proposition that an employee joins a strike by rejecting a legitimate offer of work and not merely by holding subjective per-sonal opinions about a work stoppage.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 44constitute protected concerted and union activity.
45  The record 
showed that the Employers used
 lists of hiring hall employees 
and notified first Local 39 then the employees themselves of 
the discharges. Therefore, the r
ecord evidence shows that the 
Employers knew of the employees
™ association with the hiring 
hall, and that the employees were fired because of that associa-
tion in view of Local 39™s unl
awful July 1, 1997 strike. 
In view of the full record I find that Respondent Employers 
failed to show that hiring hall
 employees would have been dis-
charged in the absence of their hiring hall membership. I find 

that the Employers engaged in 
conduct in violation of Section 8(a)(1) and (3) of the Act by discharging employees included in 
Local 39™s hiring hall even t
hough some of those employees 
engaged in strike activity prohibited by Section 8(d).
 The Alleged Refusal to Agree to Local 39™s Acceptance of 
the Contract Offer 
The Employers last made a collective-bargaining contract 
proposal to Local 39 during a July 13
46 negotiation session. The 
General Counsel alleged that Local 39 accepted that offer on 
July 26 and that the offer had not been withdrawn. 
However, several important events occurred before July 26. 
A few days after making the offer the Employers investigated 
into whether Local 39 had given proper FMCS™ notice as re-
quired in Section 8(d) of the Act. FMCS™ notice was required 
from Local 39 before striking. 
Subsequently, the Employers 
notified Local 39 that its strike was illegal. Harry Forst, who 

represented Local 39 at that time,
 testified about a conversation 
he had with Employers™ attorney, Brooke Duncan, during a July 
22 negotiation. Duncan told Fors
t that the Employers did not 
want to negotiate with Local 39
 until Forst produced evidence 
of notice to FMCS. Duncan went on 
to tell Forst that if he pro-
duced a FMCS letter they could return and resume negotiations. 
In addition to Forst, Curtis 
Mack, Stephen Hagstette, and 
Brooke Duncan testified about th
at conversation. I find that 
Duncan™s comments were to the effect that the Employers were 
breaking off negotiations pending production of the FMCS 

letter. 
On July 23 or 24, GES Vice
 President Ken Singer had a 
phone conversation with IATSE President Tom Short.47 Short offered to accept any contract offer that was on the table and 
Singer replied there was no offer on the table.ﬂ  Singer told 
Short that GES had withdrawn 
recognition from Local 39. I 
was impressed with Singer™s dem
eanor. As shown above Singer 
testified after being called by 
the Charging Party. I credit 
Singer™s testimony in that regard. 
                                                          
                                                           
45 See NLRB v. City Disposal Systems
, 265 U.S. 822, 831Œ832 
(1984), cited by Local 39. 
46 As shown here, the offer was incorrectly dated July 14 and is of-
tentimes referred to as either the July 13 or the July 14 proposal.  
47 I credit the unrebutted testimon
y of Ken Singer regarding the 
phone conversation and find that the In
ternational president told him on 
July 23 or 24, that he was speaking 
as agent for Local 39. In view of 
that evidence I find that  Short was 
an agent of Local 39 at that time. 
Carpenters (Carpenters Representation Federation)
, 316 NLRB 553 
(1995). 
On July 26 Local 39 notified some of the Employers
48 that it 
accepted their July 14 collective-bargaining contract offer and 
that it was ending the strike. On July 28 the Employers notified 
Local 39 that they had withdrawn recognition and that no con-
tract offer was outstanding. 
Conclusions The General Counsel contended th
at the Employers™ contract 
offer remained outstanding until accepted by Local 39 on July 
2649 but the General Counsel™s position is a difficult one. After 
their July 13 contract offer the Employers started questioning 

whether Local 39 had complied with the law in calling the July 
1 strike. They told Local 39 they would not continue bargaining 
unless the Local produced proof that it had actually given 
proper notice to FMCS.  
Thereafter, the Employers notified Local 39 that FMCS had 
confirmed that it had no record of a notice from Local 39 and 
that the strike was illegal. Before Local 39 ended the strike, 
Ken Singer talked with IATSE president Short. Short said he 
would accept any contract offer but Singer replied that he no 
longer recognized Local 39 and that there was no offer on the 
table. All those events happened before Local 39 ended its 
strike on July 26. 
I find that the Employers ceased negotiations because of Lo-
cal 39™s illegal strike. 
Local 39 started an illegal strike on July 1 
and continued that strike ev
en though the Employers made a 
good-faith offer on July 13. The Employers first explored 
whether Local 39 had notified FMCS
50 on July 22. When they 
became convinced that the Local had not complied with the 
notice requirements of Section 8(d) the Employers broke off 
negotiations.  May Employers refuse to negotiate with their employees bar-
gaining representative during an illegal strike by that Union? In 
Marathon Electric Mfg. Corp., 106 NLRB 1171 (1953), the 
Board held that where the Union engaged in a walkout prohib-
ited by the collective-bargaining agreement, the employer was 
justified in refusing to bargain until such time as the Union 
 48 The letter was faxed to representatives of all the Respondent Em-
ployers except GES. 
49 Counsel for the General Counsel cited 
Pepsi-Cola Bottling Co. of 
Mason City Iowa v. NLRB
, 659 F.2d 87, 89 (8th Cir. 1981), as showing 
that a contract offer is not automatic
ally terminated by the other party™s 
rejection or counterpr
oposal but may be accepted within a reasonable 
time unless expressly made continge
nt upon some condition subsequent 
or was subject to intervening circumstances which made it unfair to 
hold the offeror to his bargain. 
50 Curtis Mack, Brooke Duncan, Stephen Hagstette, and Harry Forst 
all testified about the July 22 meeting including some discussions in-
volving all four of them in the hall.
 After examining all that testimony, 
I am convinced and find that Forst wa
s told that the Employers refused 
to negotiate further unless he produced proof of FMCS™ notice. How-
ever, in view of the total evidence including position statements 
submitted by Duncan (GC Exhs. 30 and 87), I am not convinced that 
the Employers told Forst that they 
were withdrawing recognition at that 
time. I am influenced in part by 
the Employers™ subsequent actions. 
After Forst left the Employers remained, waiting for word from Forst 

regarding his search for the FMCS™ notice. It doesn™t make sense for 
the Employers to wait for Forst if in
 fact, they had already withdrawn 
recognition. Therefore, I credit the 
evidence showing that the Employ-
ers did not withdraw recognition at that time.  
 FREEMAN DECORATING CO. 45notified the employer that its strike had been terminated. The Board cited Higgins, Inc., 90 NLRB 184 (1950), in support of that holding. In Arundel Corp., 210 NLRB 525 (1974), the Board found that the Union engaged in an unprotected strike in violation of a no-strike agreement and that the employer™s re-fusal to bargain during the existence of that strike did not con-stitute an unfair labor practice.51 The Employers were justified in refusing to negotiate during the July 1 strike.52 Under the circumstances it is apparent that all offers made during that strike were taken off the table by the Employers™ discovery that the strike had always been illegal and by their refusal to continue negotiations. Before Local 39 made its July 26 offer to accept the contract proposal, GES had told IATSE President Short that no offers were on the table. The entire course of action by the Employers after they discov-ered the strike was illegal, showed intent to break off negotia-tions. That evidence plus Ken Singer™s comment to the IATSE president, illustrate that the Employers had withdrawn every-thing from negotiations including their July 13 offer. I find that the Employers did not engage in unlawful action by refusing to bargain during Local 39™s unlawful strike and I find the Em-ployers had lawfully withdrawn their July 13 contract offer before acceptance by Local 39. The Alleged Unlawful Withdrawal of Recognition As shown above, I find that the Employers did not unlaw-fully break off negotiations during the illegal strike. However, there remains a question as to whether withdrawal of recogni-tion53 or continued refusal to recognize, after the strike ended on July 26, constitutes unfair labor practices. The evidence shows that the Employers did withdraw recognition and they have continued to refuse to recognize and bargain with Local 39 since the end of the July 1Œ26 strike. On Wednesday or Thursday after July 22Š(July 23 or 24)ŠGES Vice President Singer had a phone conversation with IATSE President Short and Eddie Powell. Short offered to ac-cept any contract offer that was on the table but Singer replied there was no offer on the table and that ﬁwe no longer recog-nize Local 39.ﬂ That conversation followed one on July 22 where Brooke Duncan told Harry Forst that the Employers would not negotiate until Forst produced his notice to FMCS. Freeman argued the Employers terminated their relationship with Local 39 by July 22 letter. However, there is nothing in that letter which terminated the bargaining relationship (J. Exh. 1). On July 26 Local 39 advised the Employers that it had ended its strike and accepted the Employers™ July 14 collective-bargaining proposal. I find that offer had been withdrawn be-fore acceptance. On July 28, 1997, the Employers wrote Local 39 of their withdrawn of recognition of the Union.                                                                                                                       51 Dow Chemical Co. v. NLRB, 636 F.2d 1352 (3d Cir. 1980); Boe-ing Airplane Co. v. NLRB, 174 F.2d 988 (D.C. Cir. 1949). 52 Local 39 argued that the Act does not provide sanctions against a union striking in violation of Sec. 8(d). However, its is doubtful that Congress intended to permit a union to engage in an 8(d) strike, thereby secure concessions and then use Sec. 8(d)™s lack of sanctions, to justify the union™s quest to hold on to the concessions made by the employer. 53 Neither the General Counsel nor the Employers contend there was not a 9(a) recognition relationship between Local 39 and the Employ-ers. Perhaps as discussed below regarding the subsequent relationship between the Employers and the Carpenters, there may have existed an 8(f) relationship at some time, but that is not at issue here. If there was ever an 8(f) relationship, the parties do not dispute that the relationship had become 9(a) before the events alleged here. See Triple A Fire Pro-tection, 312 NLRB 1088 (1993). In view of the above and the full record, I find that GES withdrew recognition from Local 39 on July 23 or 24, 1997, when Ken Singer told the Union that the Employers had with-drawn recognition. The remaining seven of the ﬁBig Eightﬂ withdrew recognition on July 28.  In Marathon Electric Mfg. Corp., supra, the Board found the employer did not violate Section 8(a)(5) by withdrawing recog-nition. However, among other things the Board in that case found the Union failed to notify the employer when it ended its strike.54 Subsequently in Air Vac Industries, 282 NLRB 703 (1987), Marathon was cited for the proposition that withdrawal of recognition was permitted only on evidence that the Union had lost its majority.55 The court in Dow Chemical Co. v. NLRB, supra, cited Mara-thon Electric Mfg. Corp. for the rule that ﬁunilateral cancella-tion of a collective-bargaining agreement following a breach of an applicable noŒstrike agreement, is not an employer unfair labor practice.ﬂ The Dow Chemical case involved the em-ployer™s cancellation of a contract and discharge of striking employees but the employer did not withdraw recognition of the union until it was petitioned by a majority of new employ-ees and employees returning from the strike. The Board has consistently found that a lawful withdrawal of recognition must be based on objective evidence of doubt concerning the union™s continued majority status in a context free of unfair labor prac-tices.56 The discharges found unlawful here are of the type un-fair labor practice that affect the union™s status or improperly affect the bargaining relationship itself.57 Indeed but for the unlawful discharges there would not be a change in the size of the unit.58  I find that the record failed to establish that the Employers were justified in refusing to continue recognition of Local 39. The Big Eight Employers engaged in unfair labor practices by beginning and/or continuing59 their withdrawal of recognition  54 See also Lincoln Technical Institute, 256 NLRB 176 (1981). 55 Freeman argued that none of the individual bargaining units actu-ally included more than 400 employees and therefore, the legal dis-charge of some 357 employees that engaged in overt strike activity proved that Local 39 had lost a majority. However, that argument is specious. As shown here the hiring hall included approximately 2300 to 2400 employees and the discharge of 357 of those employees would simply result in Local 39 referring from the remaining 2000 or so em-ployees. There was no showing that those remaining employees did not support Local 39. Cf. Beacon Upholstery, 226 NLRB 1360 (1976) where the Board found a majority of the unit employees had been dis-charged for cause. 56 Riverside Cement Co., 305 NLRB 815 (1991); Detroit Edison Co., 310 NLRB 564 (1993); and Master Slack Corp., 271 NLRB 78 (1984). 57 Master Slack Corp., 271 NLRB 78 (1984). 58 As shown here the General Counsel alleged that 357 of the dis-charges were lawful. However, even then the remaining hiring hall employees totaled approximately 2000. 59 I find that GES did not engage in unlawful activity to the extent it refused recognition during the existence of the July 1Œ26 strike. How-  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 46from Local 39 after the strike ended on July 26. The record also 
illustrated that Zenith and Eagle have unlawfully failed and 
refused to provide Local 39 with
 relevant and necessary infor-
mation requested by that Union since August 19, 1997, and that 
Zenith, Eagle, and Renaissan
ce unlawfully withdrew recogni-
tion on December 23, 1997.
60  The Alleged Violative Conduct by
 the Carpenters, the Alleged 
Illegal Recognition and Collective-Bargaining Agreements 
between Employers and the Carpenters 
It is alleged that Freeman, GE
S, and Expo Services and the 
Carpenters engaged in unfair labo
r practices when those parties 
engaged in bargaining, recognition and contracts.  
During the strike some of the Employers contacted the Car-
penters regarding the possibility of the Carpenters supplying 
temporary labor to fill unit 
jobs during the labor dispute.
61 The 
Carpenters replied it was not interested in supplying labor 
without a collective-bargaini
ng contract. Ken Singer phoned 
Ken Viscovich of the Carpenters in August or September 1997 
and told him the New Orleans c
ontractors were still looking for 
a source of labor to replace the 
striking unit employees. In view 
of the situation with the Stagehands (IATSE, Local 39), they 
may be interested in either a temporary or a permanent labor 
source. Viscovich said that the 
Carpenters would not come to work as temporary labor but if they could work out and begin 
to negotiate the terms of a collective-bargaining agreement, 
they would consider establishi
ng a relationship with GES. 
The Employers proposed a coll
ective-bargaining agreement 
to the Carpenters in August 1997 (CP Exh. 1). The parties met 
and negotiated on August 21, 1997. GES submitted a contract 
proposal to the Carpenters on October 14. The Carpenters met 
with GES on that same day and engaged in negotiations. The 
Carpenters signed that agreem
ent on October 29 and GES rep-
resentatives signed on October 
24 and 31, 1997. Subsequently, 
the Carpenters demanded recogniti
on on a showing of interest 
and GES granted recognition of the Carpenters as majority 
representative of its unit employees,
62 on November 11.  Freeman and the Carpenters engaged in the exchange of con-
tract proposals beginning around November 13, 1997. On De-
cember 1 the Carpenters demanded recognition and on that 
same date Freeman acknowledged that it had checked the Car-
penters™ showing of interest an
d it extended exclusive recogni-
tion to the Carpenters. Freeman and the Carpenters entered into 

a collective-bargaining agreement for bargaining unit employ-
ees on December 1, 1997.
63                                                                                             
                                                                                             
ever, it did engage in unfair labor 
practices by continuing to withhold 
recognition after Local 39 ended that strike on July 26. 
60 Freeman correctly argued there is no question of inclusion in the 
bargaining unit of replacement workers used during the July 1 strike. 
There was not a genuine question 
of whether Local 39 possessed a 
majority status. Cf. 
Curtin Matheson Scientific
, 494 U.S. 775 (1990). 
61 GES Vice President Kenneth Singer testified that he along with 
representatives of Freeman, Expo Services, and Czarnowski met with 
Ken Viscovich, Ken Sears, Curley, and Benny Gioe of the Carpenters 
on July 15, 1997. 
62 Unit or bargaining unit refers to the bargaining unit that existed in 
the agreements with Local 39 before July 1, 1997. 
63 120  In posthearing motions the General Counsel moved to amend and 
consolidate cases. The motion to amend involved Cases 15ŒCAŒ14598, 
15ŒCAŒ14693, 15ŒCAŒ15079, 15ŒCBŒ4392, 15ŒCBŒ4422, and 15Œ
CBŒ4535 and was filed on February 5, 1999. The General Counsel™s 
motion to consolidate involved Cases 15ŒCBŒ4547Œ1, 15ŒCBŒ4547Œ2, 
and 15ŒCBŒ4547Œ3 with the current cases and was also filed on Febru-
ary 5, 1999. Respondents opposed 
those motions on several grounds 
including the contention that those motions involve matters prohibited 
by Secs. 10(b) and 8(f) of the Act. Those motions include a first time 
8(a)(2) allegation against Expo Servi
ces and allegations that both the 
Carpenters and Carpenters Local 
1846 engaged in unfair labor prac-
tices. Before that Local 1846 had not been named as a respondent in 
these proceedings. The Board in A&L Underground
, 302 NLRB 467 (1991), ruled that 
a contract repudiation that occurred more than 6 months before the 
filing of a charge, could not be alleged as an unfair labor practice in 
view of Sec. 10(b).
 The General Counsel contended that Local 39 first gained clear, un-
equivocal and legally sufficient knowl
edge of a collective-bargaining 
relationship between the Carpenters 
and Expo Services shortly before 
the filing of the 15ŒCAŒ15079 and 15ŒCBŒ4535 charges. Moreover, 
the General Counsel argued that th
e charges and amendment should not 
be dismissed in view of the Board™s decisions in 
Whitewood Mainte-
nance Corp
., 292 NLRB 1159, 1170 (1989); 
Citywide Service Corp
., 317 NLRB 861, 862 (1995); and 
Redd-I, Inc.,
 290 NLRB 1115 (1988). 
In 
Whitewood
 and Citywide, the Board considered charges filed more 
than 6 months after the alleged viol
ation and the charges involved Sec. 
8(a)(2) or 8(b)(1)(A) and Sec. 8(a)(5).
 In 
Redd-I
 the Board looked at the circumstances underlying the 
charge and amendment to the complaint: 
Even though Kelley™s discharge occurred more than 6 months before 
the General Counsel™s motion to amend the complaint, we would not 
find the amendment barred under Section 10 (b) as the judge did, be-
cause the discharge appears to be closely related to the allegations of 
that charge. 
The General Counsel argues that 
Redd-I
 should be controlling in this 
situation. As to the question presented by Sec. 10(b), the proposed 

amendments are based on November 1998 charges alleging occurrences 
during 1997. Respondents argue that
 unless it is shown that those 
charges and amendments closely relate to the matter litigated under 

timely filed charges, the motions
 should be dismissed. Respondents 
also cite Redd-I
, supra. 
There are several problems with General Counsel™s motions. During 
the hearing Carpenters, Freeman, and GES were not confronted with 
questions of the Employers submitti
ng illegal contributions to Carpen-
ters™ funds including dues based on coer
ced or forged authorizations, or 
with the Employers extending recogn
ition to the Carpenters based on 
dual-purpose work orders. Expo Services was not confronted with any 

allegation regarding Sec. 8(a)(2). 
Instead the litigated allegations invo
lved only alleged unlawful assis-tance Freeman and GES gave Carpenters by recognition and bargain-
ing. The questions of alleged illega
l contributions to Carpenter funds 
and dual-purpose work orders may be
 convenient matters for inclusion 
in the complaint. However, those allegations do not flow naturally from 

the litigated issues even as to Freeman and GES. 
Moreover, it is clear from the record
 that Local 39 did not first learn 
of the Carpenters™ collective-bargai
ning agreements with some of the 
Employers during the hearing of this matter. Local 39 Business Agent 
Gandolini admitted that he prepared
 a leaflet in December 1997 or 
January 1998 contending that the Ca
rpenters had signed a ﬁbogusﬂ 
contract with Freeman, GES, a
nd Expo Services. That evidence illus-
trated that Local 39 knew of the 
Carpenters™ contracts from January 
1998 or before. That was more than 6 months before Local 39 filed the 
charges on November 4, 1998. 
 FREEMAN DECORATING CO. 47Expo Services recognized and signed a contract with the Carpenters on December 11, 1997. Conclusions64 In defense to the allegations that Freeman, Expo Services, and GES improperly recognized the Carpenters. The Carpenters contended they were entitled to recognition before any of the Employers submitted to card counts, because of Section 8(f). Section 8(f) of the Act includes the following:  It shall not be an unfair labor practice under subsections (a) and (b) of this section for an employer engaged primarily in the building and construction industry to make an agreement covering employees engaged (or who, upon their employ-ment, will be engaged) in the building and construction indus-try with a labor organization of which building and construc-tion employees are members . . . because (1) the majority status of such labor organization has not been established un-der the provisions of section 9 of this Act . . . prior to the mak-ing of such agreement.  In Operating Engineers Pension Fund v. Beck Engineering Co., 746 F.2d 557 (11th Cir. 1984), where the employee under consideration was a surveyor, the court found that the parties were engaged in the construction industry and their agreements qualified under Section 8(f). The court applied a three prerequi-sites test: (1) The agreement must cover employees who are engaged in the building and construction industry; (2) the agreement must be with a labor organization of which building and construction industry employees are members; and (3) the agreement must be with an employer engaged primarily in the building and construction industry.                                                                                                                                                        The proposed amendments do not ﬁflow from the same sequence of eventsﬂ and do not relate back to the litigated issues. Machinists Local 1424 (Bryan Mfg.) v. NLRB, 362 U.S. 411, 416Œ417 (1960). The General Counsel™s February 5, 1999 motion to consolidate in Cases 15ŒCBŒ4547Œ1, 15ŒCBŒ4547Œ2, and 15ŒCBŒ4547Œ3 name Carpenters Local 1846 as one of the Respondents. Local 1846 was not named as a respondent in any of the proceedings before that date. The allegations involve use of so called ﬁdual purpose work ordersﬂ since October 1997. Local 39 filed the charges on November 4, 1998. Sec. 10(b) would normally bar any allegations before May 4, 1998. I am aware of no decisions that would extend the Redd-I, Whitewood, and Citywide rulings to entities that were not named as party respondents in the previous proceedings. Machinists Local 1424 (Bryan Mfg.) v. NLRB, supra. The General Counsel™s motions to amend and consolidate are de-nied. 64 Carpenters argued that the allegations in Cases 15ŒCAŒ15079 and 15ŒCBŒ4535 (Expo Services and Carpenters) are barred by Sec. 10(b). In that regard Expo Services recognized and signed a collective-bargaining contract with the Carpenters on December 11, 1997. Local 39 filed the relevant charges on November 4, 1998. I find in agreement with the motion to dismiss. The allegations were filed well beyond 6 months after Expo Services recognized and contracted with Carpenters. Local 39 knew of that contract in December 1997 or January 1998 when it published a handbill (GC Exh. 106). The charge is not closely related to other matters in that Expo Services was not alleged as violat-ing Sec. 8(a)(2) before December 4, 1998. Eye Weather, 325 NLRB 973 (1998); Royal Components, 317 NLRB 971 (1995). As to the second test from Operating Engineers, I take notice of the fact that Carpenters is a labor organization of which building and construction employees are members.65  The re-maining tests at issue are (1) and (3) and involve whether the employers and their employees are engaged primarily in the building and construction industry. The Employers were engaged in the erection and dismantling of exposition shows including booths. That conduct involves building and construction even though it does not involve tradi-tional construction activities such as the building of homes or offices.   The Board has never limited Section 8(f) to traditional build-ing and construction projects. The court in Operating Engi-neers, supra, cited among other decisions, Carpet, Linoleum & Soft Title Local 1247 (Indio Paint & Rug Center), 156 NLRB 951, 959 (1966), where 93 percent of floor dealer™s revenue was derived from sale and installation of floor coverings, and that dealer was found to be primarily engaged in construction. The court found that so long as construction work constitutes more than an insubstantial part of the employer™s business, the employer may be deemed engaged primarily in the building and construction industry citing A.L. Adams Construction Co. v. Georgia Power Co., 557 F.Supp. 168 (1983), affd. 733 F.2d 853 (11th Cir. 1984), and Zidell Explorations, Inc., 175 NLRB 887, 889 (1969). The court stated:  All that is required is that they be ﬁengaged (or . . . upon their employment, will be engaged) in the building and construc-tion industry.ﬂ 29 U.S.C. § 158(f). As noted above, counsel have not cited to us any cases in which the inquiry focused on the degree to which the employee™s work, as opposed to the employer™s business, was construction related.  In several cases the Board has found certain employers were engaged in the building and construction industry under Section 8(e) of the Act. Section 8(e), unlike Section 8(f), required only that the employer is engaged in the industry rather than primar-ily engaged in the industry. See Milwaukee & Southeast Wis-consin District Council of Carpenters, 318 NLRB 714 (1995). However, in other cases, the Board has found employers in-cluding an employer engaged in wrecking and dismantling (U.S. Abatement, Inc., 303 NLRB 451 (1991)) were primarily engaged in building and construction. In A.L. Adams Construc-tion Co. v. Georgia Power Co., 733 F.2d 853 (11th Cir. 1984), the circuit court found a company whose major business in-volved the production and sale of electricity and which had not individually employed any of the construction employees on a plant building project, qualified under Section 8(f) of the Act. Georgia Power used its own employees to act as general con-tractor in subcontracting construction work but it had signed a prehire agreement with a union regarding labor on that con-struction project.   65 The Board upheld the decision of an administrative law judge finding Sec. 8(f) inapplicable to a convention industry employer in Pekowski Enterprises, 327 NLRB 413 (1999). There the union involved was the Teamsters, which is not a union commonly associated with the building and construction industry.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 48In Shepard Decorating Co.
, 196 NLRB 152 (1972), the 
Board upheld an administrative 
law judge determination that the contract did not qualify un
der Section 8(f) because there 
was a longstanding relationship including a series of collective-
bargaining agreements between the parties. Apparently the 
judge was not concerned with wh
ether the employer that was 
engaged in the production and staging of trade shows and exhi-
bitions, was primarily engaged in
 the building and construction 
industry.   
An article in January 1991 Construction Lawyer (11ŒJan 
Conslaw 21) discussed qualities
 of the construction industry:
66  Employment in the construc
tion industry is typically 
transitory in nature and of short duration, with employees 
working for many different Employers and on various 
construction sites depending 
upon the stage of construc-
tion. It was impractical, if 
not impossible, for employees 
or Employers to utilize the normal Section 9 procedures to 
procure an election and certif
ication of a union as the bar-
gaining representative because 
these procedures could not 
be completed before the construction jobs ended. Due to 
the difficulties in applying the Wagner Act to this type of 
employment and the fact that the Board felt the construc-
tion industry was suitably organized, it refused to extend 
the act™s protection to the employees of the industry. Cit-
ing S. Rep. No. 187, 86th Cong., 1st Sess. (1959), re-
printed in 1 NLRB Legislative History of the LaborŒ
Management Reporting and Di
sclosure Act of 1959, at 
423 (1959). Unlike most manufacturing and service industries, the 
building and construction industry is characterized by cas-
ual, intermittent, and often seasonal employer/employee 
relationships on separate pr
ojects undertaken pursuant to 
contract let (sic) by competitive bidding. . . .  The stan-
dardization of costs that re
sult from continuous operations 
in the manufacturing and servic
e fields is not present in 
this area and must be attained in other ways. The industry 
has adapted itself to these special factors pragmatically 
and has evolved certain institutions and practices to meet 
its requirements. LaborŒmanag
ement legislation applica-
ble to this industry must account to these functional habits. 

Citing Senator Humphrey, reporting from the Committee 
on Labor and Public Welfare (S. Rep. No. 1509, 82nd 
Cong. 2d Sess. (1952). 
 In the December 1989 issue of the Boston College Law Re-
view (31BCLS 114), the writer cited H.R. Rep. No. 741, 86th 
Cong., 1st Sess. 19, reprinted 
in 1959 U.S. Cong. & Admin. News 2424, 2442; S.; Rep. No. 
187, 86th Cong., 1st Sess. 28, 
reprinted in 1959 U.S. Code
 Cong. & Admin. News 2318, 
2344Œ2345, and stated: 
 Congress enacted section 8(f) in response to problems 
encountered in applying the NL
RA to the construction in-dustry. Prior to the enactment 
of section 8(f), the Act pro-
hibited companies from bargaining with an uncertified un-
ion and, under the Act, a union could not be certified as a 
bargaining representative until employees were hired. De-
                                                          
                                                           
66 See also 81 Columbia L. Rev. 1702 (1981). 
spite the technical illegality of prehire agreements, the 
construction industry continued 
to engage in the practice. 
The congressional committees that reported on section 8(f) 

as a proposed amendment to the NLRA recognized that 
the construction industry, because it often hired on a pro-
jectŒbyŒproject basis, require
d a supply of skilled workers 
for quick referral. The committees also noted that the na-
ture of the industry™s bidding process made it necessary 
for Employers to know their labor costs before a project 
began. Based on these unique 
characteristics of the con-
struction industry, the committees concluded that Con-
gress should validate the industry practice of engaging in 
prehire contracts.
67  Here as shown in the record, employment is typically transi-
tory in nature and of short duration with employees working for 
many different Employers. That
 was especially true under the 
Local 39 hiring hall where the Em
ployers had very restricted 
opportunities to request employ
ees by name. The employees 
worked on different construction sites even though because of 
the nature of the industry, thos
e sites were customarily limited 
to locations of trade shows and expositions. Due to the nature 
of the employment through the hiring hall, especially the one 
under Local 39, it ﬁ
was impractical, if not impossible, for em-
ployees or Employers to utilize the normal Section 9 proce-dures to procure an election and certification of a union before 
the construction jobs ended.
ﬂ The industry appeared character-
ized by casual, intermittent work on projects ﬁlet by competi-
tive bidding.ﬂ The industry often involved hiring on a projectŒ
byŒproject basis
68 and required a supply of skilled workers for 
quick referral. It was important 
for the Employers to know their 
labor costs before projects started. 
As to the employee duties involved in the Employers™ pri-
mary work, Stephen Hagstette testified that the work jurisdic-
tion outlined in article V of Freeman™s contract with the Car-
penters (GC Exh.15) accurately 
describes the work performed 
by members of the Carpenter™s hiring hall: 
 The work jurisdiction covered 
by this Agreement when per-
formed by the Employer shall include that work which has been 
contractually assigned to member
s of the Union. This Agree-
ment covers all employees performing work covered by this 
Agreement, including, but not limited to:  
(a) The uncrating, erection,
 dismantling and recrating of all builtŒup fabricated displays at the exhibit sites, rig-
ging, and carpet installation and removal. 
(b)The handling and erection of all hard wall booths, 
pegboards, sheetrock and/or specially build booths on the 
exhibit site where any material is attached together to form 
a display. 
 67 See also NLRB v. Irvin-McKelvy Co
., 475 F.2d 1265 (3d Cir. 
1973), where the court explains that
 Sec. 8(f) was enacted because 
construction bidders needed to know in advance of bid what their labor 
costs would be and construction employers need access to an available 
pool of skilled craftsmen.
 68 As shown above, this was especially true under Local 39™s hiring 
hall.  FREEMAN DECORATING CO. 49(c) The building and/or installation of all platforms, walls, turntables, counters and/or any items fabricated or built on the exhibit sites. (d) The laying out and marking of all lines needed to perform the above referred work. (e) All of the above shall apply for any Trade Show, Industry Product Show, Trade Fair, Exposition, Manufac-turer Show, or any other display or advertising show. (f) At the Employer™s discretion, loading, unloading, and movement at worksite of the Employer™s equipment and material, operation of all fork and pallet lifts and re-lated equipment. (g) Any other work as assigned by the Employer.  The unit employees use staple guns, screwdrivers, and wrenches, battery operated glue guns, and tape measures. The collective-bargaining agreement lists the following required tools: hammer, pliers, pry bar, adjustable wrenches, tape meas-ure, screw drivers, razor knife (single edge), staple gun, and Allen set. The following tools are recommended in the contract: razor knife (double edge), chalk box, socket set, box and open end wrenches, combo square, hack saw, key hole saw, drill index, hole saw, paddle bits, and speed bits. A typical job would require the employees to uncrate prefabricated booths and displays, erect those, and then, after the show, dismantle and recrate them for storage or shipment. The erection is se-cured with bolts and nuts, cam locks, or some type of locking system and bolts. Even though it by its very nature includes the erection and dismantling of temporary structures, there is noth-ing in Section 8(f) that would eliminate building and construc-tion of structures that will last only for the duration of a show. Although the record illustrates that shows are frequently erected using prefabricated materials that is not unlike recent developments in the commercial and residential construction industries. Freeman in its brief points to a situation that shows why 9(a) representation is unlikely in the current situation. Freeman ar-gues that none of the Employers had a bargaining unit that ap-proached the total of 2300 or so claimed by the General Coun-sel. Instead the evidence showed that the Employers used far less hiring hall employees than 2300 and that the largest used perhaps no more than 300 or 400. However, what was not shown in Freeman™s argument is that Local 39 could have drawn referrals from its entire hiring hall of some 2300 people. With that in mind it is difficult to imagine how a determination could be made of majority representation when the situation is like that here where the union sometimes had difficulty meeting the Employers™ demands for employees. Under those condi-tions it is probable that the union would search for every avail-able employee and that in turn, would result in the various Em-ployers using many different workers on each job. Section 8(f) may provide a solution to that dilemma. It appears that under proper circumstances a contract be-tween Carpenters and convention and trade show Employers may falls within the protection of Section 8(f) of the Act. How-ever, the circumstances here are complicated by the continued question of representation by Local 39 and my findings here.  I am not convinced of a violation of the basis of General Counsel and Charging Party™s arguments that the Carpenters™ authorization cards were improperly gathered, or on the allega-tions that employees were coerced into designating the Carpen-ters as their representative, or that dues and other fees and funds were unlawfully deducted.69 However, where Employers and a labor organization engage in collective bargaining at a time when a rival labor organization is claiming exclusive rec-ognition, they are engaged in unfair labor practices. Bell Energy Management Corp., 291 NLRB 168 (1988). Moreover, in view of my findings here, the Employers and Carpenters agreed on recognition of the Carpenters, bargained and agreed to contracts at a time when the Employers were obligated to deal exclu-sively with Local 39 as representative of the unit employees. That action constitutes clear unfair labor practices. Christopher Street Owners Corp., 286 NLRB 253, 257 (1987); Harbor Cot-tage, Inc., 269 NLRB 927, 931 (1984); and Elias Mallouk Re-alty Corp., 265 NLRB 1225, 1235Œ1237 (1982).  The Carpenters were aware of the dispute between the Em-ployers and Local 39 during its first meetings with the Employ-ers in July 1997. At that time the Carpenters refused to provide temporary manpower to the Employers. Subsequently in their collective-bargaining relationship the Employers and the Car-penters were fully aware of the pending unfair labor practices alleging the Employers had an obligation to continue to recog-nize Local 39. In fact, GES and the Carpenters agreed how to handle events if it was determined in law that Local 39 repre-sented the employees.70  Therefore, GES and Freeman engaged in unfair labor prac-tices in violation of Section 8(a)(1) and (2). The Carpenters by entering into negotiations and contracting with Freeman and GES at a time when Local 39 was the exclusive bargaining agent, engaged in unfair labor practices prohibited by Section 8(b)(1)(A). Garment Workers Union v. NLRB, 366 U.S. 731 (1961); Rainey Security Agency, 274 NLRB 269, 280Œ282 (1985). The Alleged 8(a)(1) Activity The General Counsel alleged that GES attorneys engaged in illegal interrogation of employees. In February and March 1998 GES attorneys issued a number of subpoenas to people identi-fied as alleged discriminatees. Some of those employees con-tacted the attorneys and attorneys contacted others by phone before the scheduled March 16 hearing in this matter. Attorney E. Jewell Johnson testified about phone conversations that she had with prospective witnesses. She explained there was a hear-ing pending before the NLRB and she was calling in prepara-                                                           69 Carpenters argued that the use of its hiring hall prior to an em-ployer granting recognition is not unlawful in and of itself. Shepherd Decorating Co., 196 NLRB 152 (1972); Stage Employees IATSE Local 15 (Albatross Productions), 275 NLRB 744 (1985). 70 On October 14, 1997 GES™s attorney wrote Carpenters regarding their bargaining agreement: The parties acknowledge that there are current proceedings before the National Labor Relations Board . . . which may relate to or may im-pact the mutual obligations and promises contained in this agreement. They further agree that if the decision by the NLRB or the Court re-quires GES to resume its bargaining relationship with IATSE, the promises . . . are null and void.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 50tion of that hearing. She told each employee they did not have 
to answer her questions. She did not assure the employees 
against reprisals because she felt the witnesses were no longer 
employees and in a position where the call may have been co-
ercive.  Johnson admitted that she questioned some of those 
employees about strike participation (picketing), membership 
and affiliation with Local 39 
and she may have asked about 
strike vote meetings. She asked the employees if they supported 
the strike.  
Conclusions The Fifth Circuit Court of Appeals has frequently stated that 
interviews or interrogations of employees are not illegal per se. 
 To determine whether an interrogation tends to be coercive, 

we examine: (1) the history of the employer™s attitude toward 
its employees; (2) the type of information sought or related; 
(3) the company rank of the questioner; (4) the place and 
manner of the conversation; (5) the truthfulness of the em-
ployee™s responses; (6) whether the employer had a valid pur-
pose in obtaining the information; (7) if so, whether this pur-
pose was communicated to the employee; and (8) whether the 
employer assures the employees th
at no reprisals will be take 
if they support the union.  
 . . . . 
 a determination of whether the in
terrogation tends to be coer-
cive rests on a consideration of the eight factors in light of the 
total circumstances of the case. . . . 
TRW, Inc. v. NLRB
, 654 
F.2d 307 (5th Cir. 1981).
71 An employer with a legitimate cause may interrogate 
employees on union matters w
ithout incurring section 
8(a)(1) liability. [Case citations omitted.] An interrogation 
becomes illegal when the ﬁwords themselves or the con-
text in which they are used . 
. . suggest an element of coer-
cion or interference.ﬂ  
Cooper Tire & Rubber Co. v. 
NLRB, 957 F.2d 1245 (1992). 
 The court found that 
Cooper Tire had not assured its em-ployees that no reprisals would be taken but most employees 
voluntarily offered responses. Cooper interrogated 150 employ-
ees by four supervisors during wo
rk but that did not constitute a 
violation of Section 8(a)(1). 
I found  Johnson was a credible 
witness. Her credited testi-
mony shows that she interviewed 
several alleged 
discriminatees by phone; she explained the purpose 
of her interview, stating it 
was in preparation of the NLRB hearing; she explained that the 

employee did not have to answ
er her questions and she did 
limit her interview to questions
 regarding the alleged unfair 
labor practices.  
In consideration of the 
TRW
 factors, I note that the record 
failed to show that GES historically opposed employee union 
activity; the information sought was relevant to matters that 
could arise in the unfair labor practice hearing; the person ques-
tioning the employees was not a s
upervisor with authority to 
hire or fire; the interviews occurred over the phone; and there 

was no showing that the employees did not answer truthfully;  
Johnson had a valid purpose in in
terviewing the employees and 
                                                          
 71 See Bourne v. NLRB
, 332 F.2d 47 (2d Cir. 1964). 
that purpose was communicated 
to the employees.  Johnson 
admitted that she did not give assurances against reprisals.  
Johnson™s question about whethe
r employees supported Local 
39 extended beyond the indicia I used here to determine 
whether employees engaged in st
rike activity. However, the 
GES attorneys did pursue questions and argument that employ-

ees did engage in strike ac
tivity by supporting the strike 
through other than overt means. Therefore I find that line of 
questions did not extend the questioning beyond those neces-
sary to prepare for the hearing. I find that GES did not engage 
in unfair labor practices through interrogations. 
CONCLUSIONS OF LAW 
1. Freeman Decorating Company, GES Exposition Services, 
Inc., Expo Services, a Division of David H. Gibson Co., Inc. 
d/b/a Expo Services/USA, Expo 
Emphasis, L.L.C., Convention Service Inc. of Pennsylvania, Sho-Aids, Inc., Czarnowski Dis-
play Services, Inc., W.H. Bo
wer Spangenberg, Inc., Renais-
sance Management, Inc., Zenith Labornet, Inc., and Eagle Man-

agement Group, Inc. are Employers engaged in commerce 
within the meaning of Section 2(6) and (7) of the Act. 
2. International Association of Stage and Theatrical Employ-
ees, Greater New Orleans Stage, Motion Picture, Television 
and Exhibition Employees Lo
cal 39, AFLŒCIO and United 
Brotherhood of Carpenters & Jo
iners of America, Louisiana 
Carpenters Regional Council, AFLŒCIO are labor organizations 

within the meaning of Section 2(5) of the Act. 
3. Respondents Freeman Decorating Company, GES Exposi-
tion Services, Inc., Expo Services
, a Division of David H. Gib-son Co., Inc. d/b/a Expo Services/USA, Expo Emphasis, 
L.L.C., Convention Service Inc.
 of Pennsylvania, Sho-Aids, 
Inc., Czarnowski Display Servic
es, Inc., W.H. Bower Spangen-
berg, Inc., Renaissance Manage
ment, Inc., Zenith Labornet, 
Inc., and Eagle Manage
ment Group, Inc. ha
ve engaged in con-
duct in violation of Section 8(a)(1) and (3) of the Act by dis-
charging the employees listed on appendix B and those ap-
proximately 357 employees omitted from appendix B as having 
engaged in picketing or other strike activity, because those 
employees were included in
 Local 39™s hiring hall.  
4. Respondents Freeman Decorating Company, GES Exposi-
tion Services, Inc., Expo Services
, a Division of David H. Gib-son Co., Inc. d/b/a Expo Services/USA, Expo Emphasis, 
L.L.C., Convention Service Inc.
 of Pennsylvania, Sho-Aids, 
Inc., Czarnowski Display Servic
es, Inc., W.H. Bower Spangen-
berg, Inc., Renaissance Manage
ment, Inc., Zenith Labornet, 
Inc. and Eagle Management Group,
 Inc. have engaged in con-
duct in violation of Section 8(a)(1) and (5) of the Act by with-
drawing recognition of Internati
onal Association of Stage and 
Theatrical Employees, Greater New Orleans Stage, Motion 
Picture, Television and Exhibi
tion Employees Local 39, AFLŒ
CIO. 5. Respondents Zenith Labornet,
 Inc. and Eagle Management 
Group, Inc have engaged in conduct in violation of Section 8(a)(1) and (5) by failing to 
timely supply International Asso-
ciation of Stage and Theatrical
 Employees, Greater New Or-
leans Stage, Motion Picture, 
Television and Exhibition Em-
ployees Local 39, AFLŒCIO, with requested information which 
 FREEMAN DECORATING CO. 51was relevant and necessary to the Union™s collective-bargaining responsibilities. 6. Respondents Freeman Decorating Company and GES Ex-position Services, Inc., by recognizing and bargaining with United Brotherhood of Carpenters & Joiners of America, Lou-isiana Carpenters Regional Council, AFLŒCIO, have engaged in conduct in violation of Section 8(a)(1) and (2) of the Act.  7. Respondent United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO has engaged in conduct in violation of Section 8(b)(1)(A) of the Act by recognizing, bargaining, and contracting with Freeman and GES. 8. The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce within the meaning of Section 2(2), (6), and (7) of the Act. THE REMEDY Having found that Respondent Employers have engaged in unfair labor practices, I shall recommend that each be ordered to cease and desist therefrom and to take certain affirmative action designed to effectuate the policies of the Act. As I have found that Respondent Employers have illegally withdrawn recognition of Local 39 and have discharged the employees listed on appendix B and those approximately 357 employees omitted from appendix B72 because they engaged in strike activity, in violation of sections of the Act, I shall order Respondents to meet and negotiate on request with Interna-tional Association of Stage and Theatrical Employees, Greater New Orleans Stage, Motion Picture, Television and Exhibition Employees Local 39, AFLŒCIO and on request, to use the Lo-cal 39 hiring hall for employees in the bargaining unit de-scribed elsewhere in this decision; to immediately rescind all unlawful discharges, remove reference to those discharges from its records and notify all discharged employees in writing that has been done; to make whole those employees named in ap-pendix B and those approximately 357 employees omitted from appendix B, for all loss of earnings suffered as a result of the discrimination against them. Backpay shall be computed as described in Abilities & Goodwill, Inc., 241 NLRB 27 (1979); and F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as described in New Horizons for the Retarded, 283 NLRB 1173 (1987).73  Respondents Freeman and GES are further ordered to disassociate from any collective-bargaining relation-ship with United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO, as regards employees in the bargaining unit described else-where in this decision and to render all bargaining unit collec-tive-bargaining agreements with the Carpenters null and void.                                                                                                                      72 I do not agree with arguments made by Respondents that an ap-propriate unit should be determined using DavisonŒPaxon Co., 185 NLRB 21 (1970) criteria. In view of my findings here, there are no bases to question the appropriateness of the contractual unit. The evi-dence failed to show that the historic unit is not appropriate. Trident Seafoods, 318 NLRB 738 (1995). The appropriate unit is the one speci-fied in the Employers™ expired collective-bargaining agreements with Local 39. Respondent United Brotherhood of Carpenters & Joiners of America, Louisiana Carpenters Regional Council, AFLŒCIO is ordered to disassociate from all collective bargaining relation-ships with Respondents Freeman and GES regarding the bar-gaining unit described elsewhere in this decision, and to render null and void all collective-bargaining contracts regarding that bargaining unit. [Recommended Order omitted from publication.]  73 Backpay obligations exists only where the Respondent Em-ployer(s) actually used employees not obtained through the Local 39 hiring hall to perform unit work on and after July 26, 1997.     